Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 1 of 147




                   Exhibit A
              Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 2 of 147




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 21479119
Notice of Service of Process                                                                            Date Processed: 05/06/2020

Primary Contact:           SOP Team nwsop@nationwide.com
                           Nationwide Mutual Insurance Company
                           Three Nationwide Plaza
                           Columbus, OH 43215

Electronic copy provided to:                   Ashley Roberts

Entity:                                       Scottsdale Insurance Company
                                              Entity ID Number 3286058
Entity Served:                                Scottsdale Insurance Company
Title of Action:                              Ybarra Investments, Inc. d/b/a Gringo's Mexican Kitchen vs. Scottsdale
                                              Insurance Company, Terry Allen Slater, and Harris County, Texas
Matter Name/ID:                               Ybarra Investments, Inc. d/b/a Gringo's Mexican Kitchen vs. Scottsdale
                                              Insurance Company, Terry Allen Slater, and Harris County, Texas (10226362)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County District Court, TX
Case/Reference No:                            2020-25079
Jurisdiction Served:                          Texas
Date Served on CSC:                           05/05/2020
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Matthews & Associates
                                              N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
              Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 3 of 147
                                                CAUSE NO. 2020-25079
COPY OF: PLf:ADI\G PROVIDED fiY PL.T


                                        RECEIPT NO: 864756 TRACKING NO: 73746435
Plauitiff:                                                In The 333rd
YBARRA INVESTMENTS INC (D/B/A GRINGO'S MEXICAN KITCHEN) Judicial District Court of
vs.                                                       Harris County, Texas
Defendaiit:                                               201 CAROLINE
SCOTTSDALE INSURANCE COMPANY                              HoustorCaMeaTo Hand:        /.5 IQDL~,a
                                  CITATION CORPORATE
THE STATE OF TEXAS                                                Delivered:       US f o S / Zo Z-rj
County of Harris

To:    SCOTTSDALE INSURANCE COMPANY (OHIO CORPORATION) MAY BE SERVED THROUGH ITS
REGISTERED AGENT CORPORATION SERVICE COMPANY
211 E 7TH ST SUITE 620, AUSTIN TX 78701-3218

        Attached is a copy of: PLAINTIFF'S ORIGINAL PETITION

This instrument was tiled on Apri121, 2020 in the above cited cause number and court. The instrument attached describes
the claim against you.

        YOU HAVE BEEN SUED. You may employ an attorney. If you or your Attorney do not file a wi-itteii answer with
the District Clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration date of 20 days after
you were served this citation and petition, a default judgment may be taken against you.

        This citation was issued on April 30, 2020, under my hand and seal of said court.


                                                                                    i' la~-•~— ~t~
Issued at the request of:                                                         Marilyn Burgess, District Clerk
                                                ..~0 HqRR~,.
MATTHEWS, DAVID P.                            #'J~ =     ~~,';                    Harris County, Texas
2905 SACKETT ST                                                                   201 CAROLINE Houston Texas 77002
HOUSTON, TX 77098-0000                       ~~+,            Z
                                                             —i ~                 (PO Box 4651, Houston, Texas 77210)
713-222-8080
Bar Number: 13206200
                                                                                  Generated By:MARCELLA SINGLETON
              Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 4 of 147

                                                                           Trackin.- Number: 73746135


                                                   CAUSE NUMBER: 2020-25079


PLAINTIFF: YBARRA INVESTMENTS INC (DB/A GRING0'S vIEXICAN KITCHEN) In the 333rd
     vs.                                                                             Judicial District Court of
DEFENDANT: SCOTTSDALE INSURANCE COMPANY                                              Harris County, Texas




                                       OFFICER - AUTHORIZED PERSON RETURN

Came to hand at             o'clock _. M. on the             day of                                     , 20      Executed at

(Address)
in

                            County at o'clock _. M. On the             day of                                     , 20         , by

Delivering to                                                           defendant, in person, a true copy of this Citation
together with the accompanyin~             copy (ies) of the «Attachment». Petition attached thereto and I endorsed on said
copy of the Citation the date of delivery.

To certify which I affix my hand officially this                      of                                                 20.

Fees S


                  Affiant                                                                               Deputy

On this day,                                                           , known to me to be the person whose si~nature
appears on the foregoin~ return, personally appeared. After being by me duly swonl, he/she stated that this citation was
executed by him/her in the exact manner recited on the return.

S`VORN TO AND SUBSCRIBED BEFORE ME, On this                       day of                                                 20_



                                                                            Notary Public
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 5 of 147                             4/22/2020 11:05 AM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 42471496
                                                                                                  By: Shaniece Richardson
                                                                                                  Filed: 4/21/2020 4:36 PM


                                       CAUSE NO.

YBARRA INVESTMENTS, INC.,                          §                    IN THE DISTRICT COURT
d/b/a GRINGO'S MEXICAN KITCHEN,                    §
                                                   §
                        Plaintiff,                 §
                                                   §
V.                                                 §                          JUDICIAL DISTRICT
                                                   §
SCOTTSDALE INSURANCE COMPANY, §
TERRY ALLEN SLATER, and       §
HARRIS COUNTY, TEXAS,         §
                                                   §
                        Defendants.                §                   HARRIS COUNTY, TEXAS

                             PLAINTIFF'S ORIGINAL PETITION

        Plaintiff YBarra Investments, Inc. d/b/a GRINGO's MEXICAN KITCHEN ("Plaintiff')

hereby files this Petition against Defendants Scottsdale Insurance Company ("Scottsdale"), Terry

Allen Slater, and Harris County, Texas, (collectively "Defendants") and alleges as follows:

                                        DISCOVERY LEVEL

       Plaintiff intends that discovery be conducted under Level 3 pursuant to Rule 190.4 of the

Texas Rules of Civil Procedure and seeks monetary relief over $1,000,000.00.

                                                I.
                                          INTRODUCTION

       1.      Plaintiff is the owner and operator of a chain of restaurants in Texas thot have been

forced, by recent orders of civil authorities to cease their on-premises dining operations as part of

the State of Texas' efforts to slow the spread of the COVID-19 global pandemic. The closures

mandated by these orders present a threat to local businesses, such as Plaintiff s, that employ Texas

residents. To protect its businesses from potentially catastrophic risks such as this, Plaintiff sought

and paid substantial premiums for insurance coverage against losses of business income and




                                                       1
    Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 6 of 147




actions of civil authorities. Defendant Scottsdale has denied Plaintiffs claims arising from the

government-ordered interruption of Plaintiff s business.

                                                 U.
                                             PARTIES

       2.      At all relevant times, Plaintiff YBarra Investments, Inc. d/b/a Gringos Mexican

Kitchen is a resident and citizen of Texas. At all relevant times, YBanra was authorized to do

business and doing business in the State of Texas by owning, operating, managing and controlling

a commercial business consisting of certain Gringos Mexican Kitchen, Jimmy Changas, Bullrito's,

The Lunchbox, and Burger Libre restaurants in Texas. Plaintiff YBarra Tnvestments, Inc. has its

corporate headquarters at 2601 Underwood Road, LaPorte, Texas 77571-9477.

       3.-     Defendant Scottsdale Insurance Company is an Ohio corporation with its principal

place of business at 8877 N. Gainey Center Drive, Scottsdale, Arizona 85258-2108. Defendant

Scottsdale Insurance Company may be served by serving the its registered agent: Corporation

Service Company 211 E. 7th Street, Suite 620 Austin, Texas 78701-3218.

       4.      Defendant Terry Allen Slater is an individual engaged in the business of procuring

appropriate insurance coverage selling insurance contracts to commercial entities such as Plaintiff

in Texas, and maintains his principle place of business at 1 Sugar Creek Center Blvd #870, Sugar

Land, Texas, 77478. Defendant Terry Allen Slater may be served at his principal place of business.

       5.      Defendant Harris County, Texas is a governmental subdivision of the State of

Texas. Defendant Harris Count, Texas can be served by serving the County Judge of Harris              _

County, Lina Hidalgo, at 1001 Preston, Suite 911, Houston, Texas 77002.




                                                      7el
    Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 7 of 147




                                             III.
                                   JURISDICTION AND VENUE

        6.     This Court has jurisdiction over the subject matter of this action and the parties and

damages sought are within the jurisdictional limits of the court.

       7.      At aIl times relevant to this action Defendant Scottsdale was engaged in substantial

business activities within the state of Texas including entering into contracts to insure Plaintiff and

other Texas residents for damage and loss occurring within the state of Texas. Defendant

Scottsdale regularly solicits and transacts business in Texas.

       8.      There is no federal jurisdiction over this matter because Plaintiff asserts claims

against forum defendants Terry Allen Slater and Harris County, Texas. Defendants are therefore

precluded from removing this civil action. 28 U.S.C. § 1441(b)(2) ("A civil action ... may not be

removed if any of the parties properly joined and served as defendants is a citizen of the State in

which such action is brought.").

       9.      This lawsuit is not subject to removal based on the existence of a federal question.

Plaintiff asserts common law and/or statutory claims under state law. These claims do not arise

under the Constitution, laws, or treaties of the United States. 28 U.S.C. § 1447(c).

       10.     Pursuant to Texas Civil Practice and Remedies Code section 15.002, venue is

proper in this Court because a substantial part of the acts and/or omissions giving rise to Plaintiff s

claims took place, in whole or in part, within the venue of this Court. This action involves an

insurance policy sold by a citizen and resident of Harris County, Texas to a Harris County, Texas

policyholder operating restaurants in Harris County, Texas and Orders issued by a Harris County,

Texas judge. Further, Defendants Slater and Harris County, Texas reside and/or maintain

principal places of business in Harris County, Texas.




                                                      3
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 8 of 147




                                          IV.
                                 FACTUAL ALLEGATIONS

       11.     At a11 relevant times, Plaintiff operated a group of restaurants, primarily in the

Greater Houston Area, including Harris County and surrounding counties.

A.     The Scottsdale Insurance Policy

       12.     On or about August 31, 2019, Plaintiff entered into a contract of insurance with

Scottsdale, whereby Plaintiff agreed to make payments in exchange for Scottsdale's promise to

insure Plaintiff for losses at the following four (4) restaurants that are owned by YBarra (the

"Insured Properties"):

       •       Gringos Mexican Kitchen 2- 2631 Underwood Rd., La Porte, TX. 77571
       •       Jimmy Changas 1- 5144 Center Street Pasadena TX 77505
       •       Jimmy Changas 2- 2504 S. Gulf Freeway, League City, TX 77573
       •       The Lunchbox- 9709 Spencer Hwy., Suite A, La Porte TX 77571

       20.     The Insured Properties are covered under an insurance policy issued underwritten

by Scottsdale bearing Policy Number CPS3183471 (the "Scottsdale Policy"). The Scottsdale

Policy is attached hereto as Exhibit A and incorporated herein by reference.

       21.     The Scottsdale Policy is currently in full effect, providing coverages between the

period of August 31, 2019 through August 31, 2020.

       22.     Plaintiff faithfully paid premiums for the Scottsdale Policy.

C.     Coverage Under the Scottsdale Policy.

       Coveraee

       23.     The Scottsdale Policy provides that'a covered cause of loss under the Policy means

direct physical loss or damage unless the loss or damage is specifically excluded or limited

elsewhere in the policy.




                                                    0
    Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 9 of 147




       24.     In the Scottsdale Policy, Scottsdale agrees to pay for "direct physical loss of or

damage to Covered Property at the described premises ... caused by or resulting from any Covered

Cause of Loss."

       25.     Under the Scottsdale Policy, a Covered Cause of Loss is defined as a"direct

physical loss unless the loss is excluded or limited in [the] policy."

       Coverage: Business Income.

       26.     The Scottsdale Policy included coverage to insure against a loss of "Business

Income." The Scottsdale Policy's "Business Income" coverage applies to cover "the actual loss of

'Business Income' you sustain due to the necessary suspension of your 'operations' during the

'period of restoration.' This coverage is set forth under "Business Income" as part of the Scottsdale

Policy's "Coverages" section.

       Additional Coverage: Civil Authoritv

       27.     The Scottsdale Policy purchased by Plaintiff included additional coverage to insure

against the losses of business income and extra expenses caused by the actions of a civil authority

that prohibits access to the Insured Premises. The Scottsdale Policy's "Civil Authority" coverage

states "[w]hen a Covered Cause of Loss causes damage to property other than property at the

described premises, we will pay for the actual loss of Business Income you sustain and necessary

Extra Expense caused by action of civil authority that prohibits access to the described premises."

The Civil Authority provision further states that the following must apply "(1) access to the area

immediately surrounding the damaged property is prohibited by civil authority as a result of the

damage, and the described premises are within that area but are not more than one mile from the

damaged property, and (2) the action of civil authority is taken in response to dangerous physical

conditions resulting from the damage or continuation for the Covered Cause of Loss..." This



                                                      5
   Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 10 of 147




additional coverage is set forth under "Civil Authority" as part of the Scottsdale Policy's

"Additional Coverages" section.

        Exclusion: Virus and Bacteria

        28.     In late 2011, the U.S. Food and Drug Administration announced the establishment

of a Coordinated Outbreak Response and Evaluation ("CORE") Network focused on addressing

foodborne illnesses such as those caused by viruses and bacteria. In the following years, the CORE

network and Center for Disease Control increased coordinated efforts to identify, raise awareness

regarding, and address foodbonne illnesses. Around the same time, many insurance carriers began

working exclusions into their commercial insurance policies for losses caused by viruses and

bacteria.

        29.     The Scottsdale Policy excludes "any loss of damage caused by or resulting from

any virus, bacterium or other microorganism that induces or is capable of inducing physical

distress, illness or disease."

        30.     Persons and entities in the restaurant business are used to thinking of bacteria and

viruses as potential causes of food poisoning and other illnesses. Stringent food safety and

sanitation practices are imposed and followed by Plaintiff to manage the risks posed by viruses

and bacteria and to avoid foodborne viral or bacterial outbreaks inside the Insured Properties.

        31.     Indeed, when preparing so called "virus" exclusions to be placed in some policies,

the insurance industry's drafring arm, ISO, circulated a statement to insurance regulators reflecting

that the exclusion related to damage causing viruses on interior building surfaces:

                Disease-causing agents may render a product impure (change its
                quality or substance), or enable the spread of disease by their
                presence on interior building surfaces or the surfaces of personal
                property. When disease-causing viral or bacterial contamination
                occurs, potential claims involve the cost of replacement of property
                (for example, the milk), cost of decontamination (for example,


                                                     0
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 11 of 147




                interior building surfaces), and business intemtption (time element)
                losses. Although building and personal property could arguably
                become contaminated (often temporarily) by such viruses and
                bacteria, the nature of the property itself would have a bearing on
                whether there is actual property damage. An allegation of property
                damage may be a point of disagreement in a particular case.
                (emphasis added).

Insurance Services Office, Inc. ("ISO") Circular LI-CF-2006-175 New Endorsements Filed to

Address exclusion of Loss Due to Virus or Bacteria (July 6, 2006)(emphasis added), availaGle at

https: //www.propertyinsurancecoveragelaw.com/files/2020/03/ISO-Circular-LI-CF-2006-175-

Virus.pdf

        32.     The ambiguous "Virus and Bacteria" exclusion in the Scottsdale Policy, does not

refer to pandemics. Although a future pandemic event could be catastrophic for Plaintiffs

restaurant business, Plaintiff was not advised by Scottsdale or Terry Slater that (a) that the

exclusion was meant to cover loss and damage caused by a virus pandemic outside the Insured

Properties, (b) that the virus exclusions in the Scottsdale Policy would leave Plaintiff without

coverage for future pandemics, or (c) that Plaintiff should obtain additional insurance

endorsements against microscopic threats and pandemic events (either from Scottsdale or another

insurer) to meet Plaintiff s desire for coverage against potentially catastrophic risks outside

Plaintiff s control.

B.      Acts and Omissions of Terry Slater

        33.     Tenry Slater worked with and for Plaintiff in securing a policy that would meet

Plaintiff s insurance needs.

        34.     A special relationship existed between Slater and Plaintiff. Plaintiff had extensive,

ongoing communications with Slater over a ten (10) year period of time. Plaintiff had regular

conversations with Slater and Slater volunteered input on a variety of issues related to Plaintiffs



                                                     7
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 12 of 147




insurance needs. On multiple occasions, Plaintiff inquired and consulted with Slater regarding the

adequacy of PlaintifPs insurance coverage.

        35.     Slater was aware, both from express conversations and from past course of

dealings, that Plaintiff was relying upon Slater to assess Plaintiffs insurance needs and to counsel

Plaintiff as to how best to protect itself from risks that could harm its business. In particular, after

suffering losses related to Hurricane Harvey, Plaintiff discussed with Slater its desire to insure

itself against risks that were beyond Plaintiffs control.

        36.    Plaintiff asked Slater to procure for Plaintiff the best available policy with complete

coverage for any catastrophic events.

        37.    Plaintiff expected, based on Plaintiffs past course of dealings with Slater, that

Slater would advise Plaintiff of substantial uncovered risks (such as a pandemic) which had the

potential to ruin Plaintiffs business but that were not insured.

        38.    Slater did not inform Plaintiff about coverage issues or deficiencies related to virus

pandemics, or that Plaintiff would not be covered under the Scottsdale Policy in the event of a

virus pandemic. Slater did not inform Plaintiff of available options for coverage that would protect

Plaintiff in the event of a virus pandemic.

B.      The Global Covid-19 Pandemfc

        39.     The global Covid-19 pandemic has physically impacted both public and private

property and physical spaces around the world.

        40.    The pandemic has been. exacerbated by the fact that the deadly virus physically

infests and stays on surfaces of objects or materials. Notably, the most potent form of the virus is

not airborne but rather present on physical surfaces. A recent scientific study printed in the New

England Journal of Medicine explains that the virus is detectable for up to three hours in aerosols,



                                                      8
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 13 of 147




up to four hours on copper, up to 24 hours on cardboard boxes, and up to three days on plastic and

stainless steel.l

        41.      As of April 17, 2020, the Centers for Disease Control and Prevention ("CDC")

reports 661,712 Covid-19 cases in the United States and its territories. The CDC reports 33,049

deaths are attributed to Covid-19 through the same date.

        42.      The scientific community in the United States and across the world, including the

World Health Organization, has recognized that the coronavirus is a cause of real physical loss

and damage. Numerous government entities have also recognized the coronavirus as a cause of

physical loss and damage to property.

C.      Actions and Orders of Civil Authorities

        43.      The presence of Covid-19 has caused civil authorities throughout the country to

issue orders requiring the suspension of business at a wide range of establishments, including civil

authorities with jurisdiction over Plaintiffs business.

        44.      On March 11, 2020, Harris County Judge Lina Hidalgo issu4 an order declaring a

local disaster and public health emergency. On March 13, 2020, a Declaration of State of Disaster

was issued by Govemor Greg Abbott.

        45.      On March 16, 2020, Harris County Judge Lina Hidalgo issued an Order outlining

measures intended to protect the public and mitigate the spread of Covid-19 which was effective

at 8:00 am on March 17, 2020. This Order, together with subsequent similar Orders, amendments,

and extensions issued by Judge Hidalgo, and Orders issued by Texas Governor Greg Abbott are

referred to herein as the " Covid-19 Restriction Orders" and are attached hereto as Exhibit B and

incorporated herein by reference.


I See Aerosol and Surface Stability of SARS-CoV-2 as Compared with SARS-CoV-1, New England Joumal of
Medicine (March 17, 2020), available at https://www.nejm.org/doi/pdf/10.1056/NEJMc 2004973?articleTools=true


                                                         6
   Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 14 of 147




        46.     On March 19, 2020, Harris County Judge Lina Hidalgo issued an Amendment to

the [March 16] Order By the County Judge of Harris County which ordered the following actions

through Apri13, 2020:

               Subject to this Order, dining on the premises of Food Establishments
               permitted by Han-is County. .. shall cease until April 3, 2020.
               Nothing herein precludes the provision of any other food service,
               such as to-go, take out or delivery services by such businesses.

               Food establishments, with or without drive-in or drive-through
               services and food court dining areas, microbreweries, micro-
               distilleries, or wineries, may only provide take out, delivery or
               drive-through services as allowed by law.

        47.    On March 19, Texas Governor Greg Abbott issued Executive Order No. GA-08

Relating to COVID-19 Preparedness and Mitigation, which stated:

               Order No. 2- In accordance with the Guidelines from the President
               and the CDC, people shall avoid eating or drinking at bars,
               restaurants, and food courts, or visiting gyms or massage parlors;
               provided, however, that the use of drive-thru, pickup or delivery
               options is allowed and highly encouraged throughout the limited
               duration of this executive order.

        48.    On March 24, Harris County Judge Lina Hidalgo issued an Order requiring alI

individual to stay at their place of residence except to engage in certain defined essential

activities.

               Restaurants, bars, micro-breweries, micro-distilleries, wineries and
               other establishments that serve food, with or without drive-in or
               drive-through services, are prohibited from serving food for
               consumption on the premises and may only serve food and/or
               alcohol by take out, delivery or drive through services as allowed by
               law, and detailed in the Hanris County Judge's Order of March 19,
               2020, pertaining to restaurants and bars.

        49.    In her March 24, 2020 order, Judge Hidalgo declared that coronavirus "causes

property loss or damage due to its ability to attach to surfaces for prolonged periods of time."




                                                     10
   Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 15 of 147




        50.     On Apri13, 2020, Judge Hidalgo issued an Order extending the restrictions set forth

in her prior order to April 30, 3030.

        51.     Judge Hidalgo's March 24, 2020 Order states that property damage occurs when

the coronavirus attaches to surfaces. Properties in the area immediately surrounding the Insured

Properties, and not more than one mile from the Insured Properties, have suffered damage due to          `

the coronavirus.

        52.    The Covid-19 Restriction Orders are acts of civil authorities taken in response to

the dangerous physical conditions resulting from the presence and attachment of the coronavirus

to surfaces in the immediate area of this Insured Properties.

       53.     As a direct and proximate result of the Covid-19 Restriction Orders, access to

Plaintiff s Insured Properties has been prohibited. Use of the Insured Properties for their primary

intended purpose as full-service restaurants has been prohibited.

       54.     Plaintiffs losses or damages occurred as a result of the Covid-19 Restriction

Orders. As a result of the actions of Civil Authorities in issuing the Covid-19 Restriction Orders

described above, Plaintiff has incurred, and continues to incur, a substantial loss of business

income and additional expenses covered under the Scottsdale Policy.

D. Denial of Plaintiff's Claims

       55.     Plaintiff provided notice of a claim for coverage under the Scottdale Policy.

Plaintiff satisfied all conditions precedent to recovering for its loss under the terms and conditions

of the Scottsdale Policy.

       56.     On April 10, 2020, Scottsdale denied Plaintiffs claim. Scottsdale denied coverage

on grounds including the following: (a) a false and erroneous belief that Plaintiff had confirmed

there was no damage to property at the Insured Properties or at a nearby premises causing the



                                                     11
   Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 16 of 147




suspension of operations, and (b) any loss due to a virus is excluded from coverage. See April 10,

2020 Denial Letter attached hereto as Exhibit C and incorporated herein by reference.

          57.   Scottsdale's denial is based on a false claim that Plaintiff confirmed that there was

no damage to or near the Insured Properties (which is contrary to the true facts) and is additionally

contradicted by the terms and conditions of the Scottsdale Policy and applicable law.

          58.   The facts, as alleged in this Petition, establish a covered loss under the Scottsdale

Policy.

          59.   Any exclusion to coverage under the Scottsdale Policy based on the virus exclusion

of the Policy is inapplicable.

          60.   As a result of Scottsdale's denial of coverage, Plaintiff has suffered and will

continue to suffer damages.


                                             ~

                          COUNT ONE: DECLARATORY RELIEF
                    (Against Defendants Scottsdale and Harris County, Texas)

          61.   Plaintiff repeats and re-alleges each and every allegation in this Petition and

incorporate each allegation into this Count, as if set forth at length herein, in its entirety.

          62.   Under Texas Civil Practice and Remedies Code § 37.003 et seq., the Court may

declare rights, status and other legal relations whether or not further relief is or could be claimed.

The declaration may be either affirmative or negative in fonm and effect, and the declaration has

the force and effect of a final judgment or decree.

          63.   An actual controversy has arisen between Plaintiff and Scottsdale as to the rights,

duties, responsibilities and obligations of the parties in that Scottsdale disputes and denies one or

more of the following facts: (a) that there was direct physical loss or damage to property at the



                                                      12
  Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 17 of 147




properties, (b) that there has been an action(s) of a civil authority prohibiting access to the

properties, (c) that there has been damage to property from a Covered Cause of Loss, (d) that

Plaintiff s damage and loss fall outside the Policy's virus exclusion, and (e) that Plaintiff is entitled

to coverage under the Scottsdale Policy.

       64.     Resolution of the duties, responsibilities and obligations of the parties is necessary

as no adequate remedy at law exists and a declaration from the Court is needed to resolve the

dispute and controversy.

       65.     Plaintiff seeks a Declaratory Judgment to determine the following:

               (a)   whether the Covid-19 Restriction Orders constitute a prohibition of access

                     to the Covered Properties by a Civil Authority as defined in the Scottsdale

                     Policy.

               (b)   whether the Covid-19 Restriction Orders caused a direct physical loss or

                     damage to the Covered Properties.

               (c)   whether the Covid-19 Restriction Orders caused damage to on-premises

                     dining establishments and other businesses in the immediate area of the

                     Insured Properties;

               (d) whether Plaintiffs losses incurred in connection with the Covid-19

                     Restriction Orders and the interruption of PIaintiff s businesses are insured

                     losses under the Scottsdale Policy.

               (e)   whether the Covid-19 Restriction Orders triggered coverage under the

                     Scottsdale Policy;

               (f)   whether the Policy's virus exclusion is inapplicable.




                                                      13
      Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 18 of 147




                                      COUNT TWO: NEGLIGENCE
                                        (against Defendant Slater)

           66.     Plaintiff repeats and re-alleges each and every allegation in this Petition and

    incorporate each allegation into this Count, as if set forth at length herein, in its entirety.

           67.     Terry Slater was paid by Plaintiff to assess, select, counsel, inform, and procure

    appropriate insurance products that would meet Plaintiff s insurance needs.

          68.      A special relationship existed between Slater and Plaintiff. Plaintiff had extensive,

    ongoing communications with Slater over approximately a ten (10) year period of time. On

    multiple occasions, Plaintiff inquired and consulted with Slater regarding the adequacy of

    Plaintiff s insurance coverage.

          69.      Slater was aware, both from express conversations and from past course of

    dealings, that Plaintiff was relying upon Slater to assess Plaintiffs insurance needs and to counsel

,   Plaintiff as to how best to protect Plaintiff from risks that could harm its business.

          70.      Plaintiff asked Slater to procure for Plaintiff the best available policy with complete

    coverage for catastrophic events.

          71.      Due to the special relationship that existed between Slater and Plaintiff, and because

    of Slater's agreement to undertake responsibility for assessing and procuring insurance that would

    fit Plaintiff s needs, Slater owed a duty to Plaintiff to use reasonable care in the assessment,

    investigation, selection, counseling, informing, and procurement of such insurance.

           72.     In the event that the Scottsdale Policy does not provide coverage for Plaintiffs

    losses, Slater failed to meet his duties to Plaintiff. Slater did not inform Plaintiff about coverage

    issues or deficiencies related to virus pandemics, or that Plaintiff would not be covered under the

    Scottsdale Policy in the event of a virus pandemic, or of available options for coverage that would

    protect Plaintiff in the event of a virus pandemic.


                                                          14
   Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 19 of 147




        73.     Plaintiff relied on the information provided by Slater in purchasing the Scottsdale

 Policy.

        74.     It was foreseeable to Slater, or should have been foreseeable to Slater, that if he

 failed to properly fulfill his duty to procure the proper and desired insurance coverage for Plaintiff,

 that Plaintiff would be damaged in the event of a loss of income caused by the actions of a civil

 authority in relation to a viral pandemic.

        75.     As a direct and proximate cause of Slater's negligent acts and omissions in failing

 to properly assess, advise and procure insurance, Plaintiff suffered damages as described below.


                           COUNT TIiREE: BREACIi OF CONTRACT
                             (against Defendants Scottsdale and Slater)

        76.     Plaintiff repeats and re-alleges each and every allegation in this Petition and

incorporates each allegation into this Count, as if set forth at length herein, in its entirety.

        77.     On or about August 31, 2020, Scottsdale issued Plaintiff the Scottsdale Policy for

which Plaintiff paid premiums.

        78.     The Scottsdale Policy was a binding contract between Plaintiff and Scottsdale that

afforded Plaintiff insurance under the terms and conditions of the Scottsdale Policy.

        79.     On March 16, 2020, Hanis County Judge Lena Hidalgo issued an Order prohibiting

in-premises dining at restaurants in Harris County beginning at 8:00 a.m. on March 17. That

prohibition has continued in effect through the date of filing of this Petition.

        80.     As a result of the Covid-19 Restriction Orders, Plaintiff has suffered a direct

physical loss of or damage to its insured properties caused by or resulting from a covered cause of

loss. This loss or damage falls within the coverage terms of the Scottsdale Policy.




                                                      15
   Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 20 of 147




        81.      Plaintiff has suffered a loss of business income and extra expenses due to the

suspension of operations as ordered in the Covid-19 Restriction Orders. The suspension was

caused by direct physical loss or damage at the insured properties resulting from a covered cause

of loss. Plaintiffs loss of business income falls within the "Business Income" coverage terms of

Scottsdale Policy and is not otherwise excluded under the Scottsdale Policy.

        82.      Coverage was further available under the Scottsdale Policy's respective coverage

for Civil Authority. The Scottsdale Policy included additional coverage to insure against the losses

of business income and extra expenses caused by the actions of a civil authority that prohibits

access to the Insured Premises. Plaintiffs loss of business income and extra expenses fall within

the "Civil Authority" coverage terms of the Scottsdale Policy and is not otherwise excluded under

either policy.

       83.       Plaintiffs losses or damages occurred as a result of the Covid-19 Restriction Orders.

       84.       Scottsdale breached the Scottsdale Policy by denying coverage to Plaintiff.

       85.       As a result of Scottsdale's breach of the Scottsdale Policy, Plaintiff suffered damage

as described below.

                                                 VI.
                                               DAMAGES

       86.       The business losses caused by the Covid-19 Restriction Orders are ongoing and

causing undue burden and hardship on PIaintiff. The failure of Slater to assess, advise and procure

appropriate insurance coverage, and the failure of Scottsdale to promptly accept Plaintiffs claims

under the Scottsdale Policy have caused (and will continue to cause) Plaintiff to incur direct and

consequential damages.

       87.       The aforementioned acts of Defendants, taken together or singularly, constitute the

producing causes of damages sustained by Plaintiff.


                                                      [L.,
      Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 21 of 147




         88.     As a result of Defendants' acts and omissions, Plaintiff has suffered damages

including but not limited to: (a) loss of business income; (b) loss of property; (c) loss of use of

property; (d) damage to property; (e) extra expenses incurred, (f) economic hardship, (g)

reasonable and necessary attorney's fees; and (h) reasonable and necessary costs.

                                            VII.
                                       ATTORNEY'S FEES

         89.     Because of the acts and omissions of Defendants, Plaintiff has been required to

'obtain the services of attorneys to pursue its claims.

         90.     Pursuant to Texas Civil Practice and Remedies Code § 38.001, Plaintiff may

recover attomey's fees and costs from an individual or corporation for breach of oral or written

contracts.

         91.     Pursuant to Texas Civil Practice and Remedies Code § 37.004, 37.005, 37.009

Plaintiff may be awarded attorney's fees and costs if the parties seek to determine their rights with

respect to deeds, wills, written contracts or other writings.

                                           VIII.
                                    DISCOVERY REOUESTS

         92.     Pursuant to Texas Rule of Civil Procedure 194, Plaintiff requests that Defendants

disclose, within fifty (50) days of the service of this request, the information or material described

in Rule 194.2.

                                            IX.
                                      REOUESTED RELIEF

         WHEREFORE, Plaintiff prays for relief on the entire Petition, as follows: Judgment to

be entered against Defendants on all causes of action of this Petition, including but not limited

to:




                                                      17
Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 22 of 147




     a.    For a declaration that the Covid-19 Restriction Orders constitute a prohibition of
           access to the Insured Properties by a Civil Authority as defined in the Scottsdale
           Policy;

     b.    For a declaration that the Covid-19 Restriction Orders caused a direct physical loss
           or damage to the Insured Properties;

     c.    For a declaration that the Covid-19 Restriction Orders caused damage to on-
           premises dining establishments and other businesses in the immediate area of the
           Insured Properties;

     d.    For a declaration that Plaintiffs losses incurred in connection with the Covid-19
           Restriction Orders and the interruption of its businesses are insured losses under
           the Scottsdale Policy;

     e.    For a declaration that the Covid-19 Restriction Orders triggered coverage under the
           Scottsdale Policy;

     f.    For a declaration that the Scottsdale Policy's virus exclusion is inapplicable;

     g.   For compensatory damages;

     h.   For statutory damages as permitted by law;

     i.   For attorneys' fees;

     j.   For costs; and

     k.   For any other and further relief, either in at law or in equity, to which Plaintiff may
          show itself to be justly entitled.




   Plaintiff hereby demands a trial by jury on all claims so triable.




                                                iE:3
Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 23 of 147




                                 Respectfully Submitted,

                                 MATTHEWS & ASSOCIATES


                                lsl David P. Matthews
                                David P. Matthews
                                MATTHEWS & ASSOCIATES
                                2905 Sackett
                                Houston, TX 77098
                                Telephone: (713) 522-5250
                                Facsimile: (713) 535-7132
                                Email:       dmatthews0thematthewslawfnm.com

                                Tim K. Goss
                                FREESE & GOSS, PLLC
                                3500 Maple Ave., Suite 1100
                                Dallas, TX 75219
                                Telephone: (214) 761-6610
                                Email:      tim(a)freeseandgoss.com

                                Alfred Flores, Jr.
                                THE FLORES LAW GROUP, PC
                                2601 Underwood Rd.
                                La Porte, Texas 77571
                                Telephone: (281) 470-7900
                                Facsimile: (281) 470-7799
                                Email:-      a1Ogringostexmex.com

                                Attorneys for Plaintiff




                                      19
                 Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 24 of 147
                                                                CIVIL CASE INFORMATION SHEET

          CAUSE NUMBER (FOR CLERK USE ONLY):                                                              COURT (FOR CLERK USE ONLY):

                                                                      STYLED YBARRA INVESTMENTS, IN
                 d/b/a GRINGO'S MEXICAN KITCHEN, Plaintiff, v. SCOTTSDALE INSURANCE COMPANY, TERRY ALLEN SLATER, and HARRIS COUNTY, TEXAS
                                 (e.g., John Smith v. AII American Insurance Co;1n re Mary Ann lones; In Ilte Matter of the Estate of George Jackson)

A civil case information sheet must be completed and subnutted when an original petition or application is filed to initiate a new civil, family law, probate, or mental
health case or when a post judgment petition for modification or motion for enforcement is f:led in a family law case. The information should be the best available at
the time of Sling. This sheet, approved by the Texas Judicial Council, is intended to collect information that will be used for statistical purposes only. It neither replaces
nor supplements the filings or service of pleading or other documents as required by law or rule. The sheet does not constitute a discovery request, response, or
snnnlementatinn- and it ic not admissible at trial.
1..Contact information for pmon com Ietinj case iriforination.sheet:                 Names of partiis.in case:                        'Person inr.entity com letin sheet is:
                                                                                                                                     MAttomey for Plaintiff/Petitioner
Name:                                       Email:                                    Plaintiff(s)/Petitioner(s):                       Pra Se Plaintiff/Petitioner
David P. Matthews                           dmatthews(e~thematthewslawfirm.c                                                            Title IV-D Agency
                                            om                                       Ybarm ]nvestments. Inc./ d/b/a Gringo's         10ther
Address:                                                                             Mexican Kitchen
2905 Sackett Street                         Teleohone:
                                                                                                                                     Additional Parties in Child Suppott Case:
                                            713-522-5250
City/StatelZip:                                                                                                                      Custodial Parent:
Houston, Texas 77098                        Fax:                                     Defendant(s)/Respondent(s):
                                            713-535-7184
                                                                                      Scottsdale insumnce Company. Terry             Non-Custodial Parent:
Si        .
                /l                          State Bar No:                             Allen Slater. Harris County. TEXAS
                                                                                                                                     presumed Father.
              Y                             1320620 0

                                                                             Auach additional page as necewry to list aIl paaics
.2. Indicate case tyM or identify the most:im rtant issue in.tbe case select onl 1 s
                                             Civil                                                                                          ily Law
                                                                                                                                                : Post judgment Actions .
              Contract                  ury or Dama 'e ".                           Real Propetty                    Marria e Relationshi "            non-Title IV-D
Debt/Contract                           UBattery                             ''~ Eminent Domain/                    ~ Annulment                 ~ Enforcement
    ~ Consumer/DTPA                     uction                                   Condetnnation                      QDeclare Mamage Void        t: Modification—Custody
    ~1 DebUContract           r ation                                        C Partition                            Divorce                        Modification—Other
    = Fraud/Misrepresentation Malpractfce                                    ~ QuietTitle                             []With Children                    Title IV-D. .. "
    ~ Other Debt/Contract:      [1=]Accounting                               ±'! Trespass to Try Title                EgNo Children                Enforcement/Modiftcation
                                 c Legal                                     DOther Proper[y:                                                      Patemity
 Foreclosure                     ~ Medical                                                                                                         Reciprocals (UIFSA)'
   aHome Equity—Expedited        tr Other Professional                                                                                         lSupport Order
   oOther Foreclosure               Liability:
    Franchise                  a Motor Vehicle Accident                           Related to Cr3minal .
                                                                                        Matters                        Other Faniiiy Law          Parent-Child Relationsht
 a Insurance                  UPremises
                                                                            ENRExpunction                            DEnforce Foreign            d Adoption/Adoption with
 ~ Landlotd/I'enant           Product Liabflfty
                                                                             ~ Judgment Nisi                           Judgment                      Tetmination
 ~ Non-Competition                  Asbestos/Silica
                                                                             "` Non-Disclosure                      rOlHabeas Corpus                  Clrild Protection
 +~ Partnership                  ~ Other Product Liability
                                                                            ElSeiwre/Forfeiture                      tiName Change               -9 Child Support
 =-' Other Contract:                List Product:
                                                                            ❑LL Writ of Habeas Corpus—              rrlprotective Order          5_11 Custody or Visitation
                                      100ther lnjury or Damage:                 Pre-indictment                      ORemoval of Disabflities          Gestational Parenting
                                                                            QOther.                                     of Minority                   Grandparent Access
                                                                                                                    QOther.                      =? Patemity/Parentage
         Em lo ment .                                              Other CivU '.                                                                 C3 Tetnunation of Parental
                                           Administrative A al              " Lawyer Disciplme                                                        Rights
=~ Discrimination                            PPe
                                                                              Perpetuate Testimony                                               QOther Pa rent-Child:
~ Retaliation                          M AntitrustfUnfair
~ Termination                            Competition                       iSecuritiestStock
QWorkers' Compensation                   Code Violations                   []Tortious Interference
©Other Employment: .                     Foreign Judgment                  ~Other.
                                       Olnieffecmal Property

             Tax                                                                             Probate & Mental Healtlr
 []Tax Appraisal                        Probate/Wflls/ltrtestate Admnrrstration                        ==l Guardianship—Adult
 ❑t Tax Delinquency                          Dependent Administration                                  :~ Guardianship—Minor
 []Other Tax                                 independent Administration                                t' Mental Health
                                          00ther Estate Proceedings                                    C! Other:

 3. Indicate procedure.or remedy, it applicable:fmayyseleet more than l:
      Appeal from Municipal or Justice Court           []Declarratory Judgment                                              ~= Prejudgment Remedy
      Arbitration-related                              ~]Gamishment                                                            Protective Order
      Attachment                                       Qlnterpleader                                                        1'I Receiver
      Bill of Review                                    ~~ License                                                          t'Y Sequestration
      Certiorari                                           Mandamus                                                         ~Temporary Restraining Order/Injunction
  IClass Action                                        PPost-judgment                                                       ~Tumover
Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 25 of 147




                EXHIBIT
                EX IBIT A
         Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 26 of 147




ti    Nationwide




                                    Underwritten by: Scottsdale Insurance Company
                              Home Office: One Nationwide Plaza ■ Columbus, Ohio 43215
                   Administrative Office: 8877 North Gainey Center Drive ■Scottsdale, Arizona 85258
                                            1-800-423-7675 ■ A Stoc k Co m p any




        In Witness Whereof, the Company has caused this policy to be executed and attested.




       (7Z14              A/,

                     Sec retary                                                 President

        The information contained herein replaces any similar information contained elsewhere in the policy.




UTS-COVPG (1-18)                                     I N SUR E D
          Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 27 of 147




                         A SCOTfSDALE INSURANCE CAMPANYO
                                                 REQUIRED NOTICE


        This insurance contract is with an Insurer not licensed to transact insurance in this state and is issued and
        delivered as Surplus Line coverage under the Texas Insurance Statutes. The Texas Department of Insurance
        does not audit the finances or review the solvency of the Surplus Lines Insurer providing this coverage, and
        the Insurer is not a member of the Property and Casualty Insurance Guaranty Association created under
        Chapter 462, insurance Code. Chapter 225, Insurance Code, requires paymentof a 4. 8 5 % tax on gross
        premium.




N OTS0079TX (4-09)                                    INSURED
           Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 28 of 147
                                                n~eRee~u n~l Inv Mr^l --.......
                                                ~~.,....~.. . ~~..-. ...~.....-...r..v,~v

            Renewalof                                                                                         Policy Number
          CPS3059732                       Underwritten by: Scottsdaie Insurance Company                      CPS3183471
                                                            Home Office:
                                           One Nationwide Plaza ■ Columbus, Ohio 43215
                                                        Administrative Office:
                                  8877 North Gainey Center Drive ■ Scottsdale, Arizona 85258
                                               1-800-423-7675 • A STOCK COMPANY

    ITEM 1. Named Insured and Maiiing Address
       YSARRA INVESTMENTS, INC.
       SEE SCHEDULE OF NAMED INSUREDS
       2601 UNDERWOOD ROAD
       LA PORTE, TX 77581
    Agent Name and Address
       HOUSTON SURPLUS LINES, INC.
       14090 SOUTHWEST FREEWAY, #400
       SUGAR LAND, TX 77498
                                                                          AgentNo.:         42042        Program No.:   oOHA

    ITEM 2. Policy Period             From: 08/31/2019                  To: 08/3I/2020                   Term: 366 DAYS
                              12:01 AM., Standard Time atthe maiiing address shown in ITEM 1.

    BUSinesS Description: MEXICAN RESTAURANT

    In return for the payment of the premium, and subject to all the terms of this poiicy, we agree with you to provide the
    insurance as stated in this policy. This policy consists ofthe following coverage parts for which a premium is indicated.
    Where no premium is shown, there is no coverage. This premium may be subject to adjustment.

                              Coverage Part(s)                                                           Premium Surnmary
    Commercial General Liability Coverage Part                                                      $       NOT COVERED
    Commercial Property Coverage Part                                                               $_             41,629

    Commercial Crime And Fidelity Coverage Part                                                     $       NOT COVERED

    Commercial Inland Marine Coverage Part                                                          $       NOT COVERED

    Commercial Auto Coverage Part                                                                   $       NOT COVERED

    Professional Liability Coverage Part                                                            $       NOT COVERED

                                                                                                    $
                                                                                                    $
                                                                         Total Policy Premium: $                41. 629.00

                                                                                                    $
                                                                                   POLICY FEE $                    950.00

                                                                                     STATE TAX $                 2.065.08
                                                                                STAMPING FEE $                      63.87

                                                                                                    $
                                                                                                    $
                                                                                    PoiicyTotal: $              44.707.95
    Form(s) and Endorsement(s) made a part of this poiicy at time of issue:                                                        I
I    SEE SCHEDULE OF FORMS AND ENDORSEMENTS




                  THIS COMMON POLICY DECLARATION AND THE SUPPLEMENTAL DECLARATION(S), TOGETHER WITH
                     THECOMMON POLICYCONDITIONS, COVERAGE PART(S), COVERAGE FORM(S)AND FORM(S)
                           AN D EN DORSEM ENT(S), I F ANY, COM PLETE TH E ABOVE N U M BERED POLICY.
OPS-D-1 (1-17)                                             INSURED                                                 IA NattoOwlde
              Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 29 of 147




                              A~ SCOTTSI)AI.E INSURANCE COIvIPANY°

              IMPORTANT NOTICE -TEXAS                                       AVISO IMPORTANTE -TEXAS
To obtain information or make a complaint:                       Para obtener informacion o para someter una queja:

You may contact your agent or you may call Scottsdale In-        Usted puede comunicarse con su agente o usted puede
surance Company's toll-free number for information or to         Ilamar al numero de telefono gratuito de Scottsdale Insur-
make a complaint at:                                             ance Company para informacion o para someter una queja
                                                                 al:
                     1-800-423-7675
                                                                                      1-800-423-7675
You may also write to Scottsdale Insurance Company at:
                                                                 Usted tambien puede escribir a Scottsdale Insurance
         Scottsdale Insurance Company
                                                                 Company:
         8877 N. Gainey Center Drive
         P.O. Box 4110                                                    Scottsdale Insurance Company
         Scottsdale, Arizona 85261                                        8877 N. Gainey Center Drive
                                                                          P.O. Box 4110
You may contactthe Texas Department of Insurance to ob-
                                                                          Scottsdale, Arizona 85261
tain information on companies, coverages, rights or com-
plaints at:                                                      Usted puede comunicarse con el Departamento de Su-
                                                                 guros de Texas para obtener informacion sobre compa-
                      1-800-252-3439
                                                                 nias, coberturas, derechos or quejas al:
You may write the Texas Department of Insurance at:
                                                                                      1-800-252-3439
         Texas Department of Insurance
                                                                 Usted puede escribir al Departamento de Seguros de
         P.O. Box 149104
                                                                 Texas:
         Austin, Texas 78714-9104
         1-512-490-1007 (Fax)                                             Texas Department of Insurance
         Web: http://www.tdi.texas.gov                                    P.O. Box 149104
         E-mail: ConsumerProtection@tdi.texas.gov                         Austin, Texas 78714-9104
                                                                          1-512-490-1007 (Fax)
PREMIUM OR CLAIM DISPUTES:
                                                                          Web: http://www.tdi.texas.gov
Should you have a dispute concerning your premium or                      E-mail: ConsumerProtection@tdi.texas.gov
about a claim you should contact the agent first. If the dis-
                                                                 DISPUTAS SOBRE PRIMAS O RECLAMOS:
pute is not resolved, you may contact the Texas Depart-
ment of Insurance.                                               Si tiene una disputa relacionada con su prima de seguro o
                                                                 con un reclamacion, usted debe comunicarse con el
ATTACH THIS NOTICE TO YOUR POLICY:                               agente primero. Si la disputa no es resuelta, usted puede
This notice is for information only and does not become a        comunicarse con el Departamento de Seguros de Texas.
part or condition of the attached document.
                                                                 UNA ESTE AVISO A SU POLIZA:

                                                                 Este aviso es solo para proposito de informacion y no se
                                                                 convierte en parte o condicion del documento adjunto.




NOTSo065TX (6-15)                                      INSURED
              Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 30 of 147



                          A~ SCOTTSDALE INSURANCE COMPANr
                                  SCHEDULE OF FORMS AND ENDORSEMENTS

Policy No.         CPS3183471                                Effective Date:       08/31/2019
                                                                               12:01 A.M., Standard Time

Named Insured YBARRA INVESTMENTS, INC.                       AgentNo.              42042


                            UTS-COVPG 1-16             Cover Page
                            OPS-D-1 1-17               Common Policy Declarations
                            UTS-SP-2  12-95            Schedule Of Forms and Endorsements
                            COMMON FORMS
                            UTS-SP-1 8-96              Named Insured Schedule
                            UTS-SP-3 8-96              Locations Schedule
                            IL 00 17 11-98             common Policy Conditions
                            IL 09 53 1-15              Excl-Certified Acts Terrorism
                            UTS-9g 5-96                Service Of Suit Clause
                            UTS-119g 6-14              Minimum Earned Cancellation Premium
                            PROPERTY FORMS
                            CPS-SD-1 2-19              Property Supplemental Dec
                            CPS-SD-2 2-19              Property Supplemental Dec Extension
                            CPS-SP-5L 6-92             Mortgage Holders Schedule
                            CFS-20s 10-17              Commercial Property Extension
                            CP 00 30 10-12             Building 6 Personal Prop Cov
                            CP 00 30 10-12             Business Income With Extra Expense Cov
                            CP 00 90 7-88              Property Conditions I
                            CP 01 40 7-06              Excl Of Loss Due To Virus Or Bacteria
                            CP 02 99 6-07              Cancellation Changes
                            CP 04 11 9-17              Protective Safeguards
                            CP 10 30 9-17              Causes Of Loss-Special Form
                            CP 10 54 6-07              Windstorm Or Hail Excl
                            CP 12 11 9-17              Burglary-Robbery Protective Safeguards
                            CP 12 18 10-12             Loss Payable Provisions
                            CP 14 40 6-07              Outdoor Signs
                            CP 16 15 7-88              Statement Of Values
                            UTS-183g 8-10              Windstorm Or Hail Ded
                                STATE FORMS
                                CFS-98-TX 9-15         TX-Limitations On Cov For Roof Surfacing-ACV
                                UTS-230g-TX 9-94       TX-Prompt Payment of Claims
                                POLICYHOLDER NOTICES
                                NOTX0178CW 3-16        Claim Reporting information
                                NOTS0065TX 6-15        TX-Important Notice
                                NOTS0079TX 4-09        TX-Required Notice




                                                   INSURED                                                 uts9p2j. fap
UTS-SP-2 (12-95)
                 Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 31 of 147



                                A SCOTTSDAI.E INSURANCE COMPANY•
                                  SCHEDULE OF NAMED INSUREDS


Policy No.         CPS3183471                          Effective Date:       08/31/2019
                                                                         12:01 A.M., Standard Time

Named InSUred YBARRA INVESTMENTS, INC.                 AgentNo.              42042


 YBARRA INVESTMENTS, INC.
 DBA GRINGO'S MEXICAN KITCHEN
 DBA JIMMY CHANGAS
 THE LUNCH BOX, LLC




UTB-SP-1(8-96)                             INSURED
                  Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 32 of 147




                                     SCOTrsDALE I1vsURANCE cOMPANYO
                                            SCHEDULE OF LOCATIONS

Policy No.             CPS3183471                                       Effective Date     08/31/2019
                                                                                         12:01 A.M. Standard Time

Named Insured YBARRA INVESTMENTS, INC.                                  AgentNO.           42042

  Prem.           Bldg.                        Designated Premises
   No.             No.                     (Address, City, State, Zip Code)                               Occupancy
    1              1      2601-2617 UNDERWOOD                                                      OFFICE
                          LA PORTE, TX 77571
    2              1      2631 UNDERWOOD                                                           RESTAURANT
                          LA PORTE, TX 77571
    3              1      5144 CENTER STREET                                                       RESTAURANT
                          PASADENA, TX 77505
    4              1      9709 SPENCER HIGHWAY                                                     STRIP CENTER
                          LA PORTE, TX 77571
    5              1      2504 SOUTH GULF FREEWAY                                                  RESTAURANT
                          LEAGUE CITY, TX 77573




                                                                                                                    -,




uTS-SP•3 (e•96)                                       INSURED
      Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 33 of 147



                                                                                                       IL 00 17 1198



                           COMMON POLICY CONDITIONS
AII Coverage Parts included in this policy are subjectto the following conditions.

A. Cancellation                                                      b. Give you reports on the conditions we find;
                                                                        and
  1. The first Named Insured shown in the Declara-
     tions may cancel this policy by mailing or de-                  c. Recommend changes.
     livering to us advance written notice of cancel-
     lation.                                                    2. We are not obligated to make any inspections,
                                                                    surveys, reports or recommendations and any
  2. We may cancel this policy by mailing or deliv-                 such actions we do undertake relate only to in-
     ering to the first Named Insured written notice of             surability and the premiums to be charged. We
     cancellation at least:                                         do not make safety inspections. We do not un-
                                                                    dertake to perform the duty of any person or
      a. 10 days before the effective date of cancel-               organization to provide for the health or safety of
          lation if we cancel for nonpayment of pre-                workers or the public. And we do not warrant
          mium; or                                                  that conditions:
          30 days before the effective date of can-                  a.   Are safe or healthful; or
          cellation if we cancel for any other reason.
                                                                     b. Comply with laws, regulations, codes or
  3. We will mail or deliver our notice to the first                    standards.
     Named Insured's last mailing address known to
     u s.                                                       3. Paragraphs 1. and 2. of this condition apply not
                                                                    only to us, but also to any rating, advisory, rate
  4. Notice of cancellation will state the effective date           service or similar organization which makes
     of cancellation. The policy period will end on                 insurance inspections, surveys, reports or rec-
     that date.                                                     ommendations.
  S. If this policy is cancelled, we will send the first        4.   Paragraph 2. of this condition does not apply to
       Named Insured any premium refund due. If we                   any inspections, surveys, reports or recom-
       cancel, the refund will` be pro rata. If the first            mendations we may make relative to certifi-
       Named Insured cancels, the refund may be less                 cation, under state or municipal statutes, ordi-
       than pro rata. The canceliation will be effective             nances or regulations, of boilers, pressure
       even if we have not made or offered a refund.                 vessels or elevators.
  6. If notice is mailed, proof of mailing will be suf-       E. Premiums
       ficient proof of notice.
                                                                 The first Named Insured shown in the Declarations:
B. Changes
                                                                 1. Is responsible for the paymerit of all premiums;
  This policy contains all the agreements between you               and
  and us concerning the insurance afforded. The first
  Named Insured shown in the Declarations is auth-               2. WII be the payee for any return premiums we
  orized to make changes in the terms of this policy                pay.
  with our consent. This policy's terms can be
  amended or waived only by endorsement issued by             F. Transfer Of Your Rights And Duties Under
                                                                •This Policy
  us and made a part of this policy.
                                                                 Your rights and duties under this policy may not be
C. Examination OfYour Books And Records
                                                                 transferred without our written consent except in the
  We may examine and audit your books and records                case of death of an individual named insured.
  as they relate to this policy at any time during the
                                                                 If you die, your rights and duties will be transferred
  policy period and up to three years afterward.
                                                                 to your legal representative but only while acting
D. Inspections And Surveys                                       within the scope of duties as your legal repre-
                                                                 sentative. Until your legal representative is ap-
  1. We have the right to:                                       pointed, anyone having proper temporary custody
      a. Make inspections and surveys at any time;               of your property will have your rights and duties but
                                                                 only with respect to that property.




IL 0017 11 98                      Copyright, Insurance Services Office, Inc., 1998                       Page 1 of 1
                                                    INSURED
      Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 34 of 147




POLICYNUMBER: CPS3183471                                                                                  IL09530115

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         EXCLUSION OF CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

    BOILER AND MACHINERY COVERAGE PART
    COMMERCIAL INLAND MARINE COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART
    CRIME AND FIDELITY COVERAGE PART
    EQUIPMENT BREAKDOWN COVERAGE PART
    FARM COVERAGE PART
    STANDARD PROPERTY POLICY

                                                     SCHEDULE

The Exception Covering Certain Fire Losses (Paragraph C) applies to property located in the following state(s), if
covered under the indicated Coverage Form, Coverage Part or Policy:



I                        State(s)                                  Coverage Form, Coverage Part Or Policy
                         TEXAS                                                    CPS3183471                             I




I Information required to complete this Schedufe, if not shown above, will be shown in the Declarations.                  I


A. The following definition is added with respectto the       B. The following exclusion is added:
    provisions of this endorsement:                               CERTIFIED ACT OF TERRORISM EXCLUSION
    "Certified act of terrorism" means an act that is cer-        We will not pay for loss or damage caused directly
    tified by the Secretary of the Treasury, in accor-            or indirectly by a"certified act of terrorism". Such
    dance with the provisions of the federal Terrorism            loss or damage is excluded regardless of any other
    Risk Insurance Act, to be an act of terrorism pur-            cause or event that contributes concurrentfy or in
    suant to such Act. The criteria contained in the              any sequence to the loss.
    Terrorism Risk Insurance Act for a"certified act of
    terrorism" include"the following:                         C. Exception Covering Certain Fire Losses
                                                                  The following exception to the exclusion in Para-
    1. The act resuited in insured losses in excess of
       $5 million in the aggregate, attributable to all           graph B. applies only if indicated and as indicated
       types of insurance subject to the Terrorism                in the Schedule ofthis endorsement.
       Risk Insurance Act; and                                    If a"certified act of terrorism" results in fire, we will
    2. The act is a violent act or an act that is danger-         pay for the loss or damage caused by that fire.
       ous to human life, property or infrastructure              Such coverage for fire appiies only to direct loss or
       and is committed by an individual or individ-              damage by fire to Covered Property. Therefore, for
       uals as part of an effort to coerce the civilian           exampie, the coverage does not apply to insur-
       population of the United States or to influence            ance provided under Business Income and/or Ex-
       the policy or affect the conduct of the United             tra Expense coverage forms or endorsements
       States Government by coercion.                             which apply to those forms, or to the Legal Liability
                                                                  Coverage Form or the Leasehold Interest Cover-
                                                                  age Form.




IL 09 53 01 15                      Copyright, Insurance Services Office, Inc., 2015                         Page 1 of 2
                                                    INSURED                                              i109530115. fap
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 35 of 147



  If aggregate insured losses attributabie to terrorist    D. Application Of Other Exclusions
  acts certified under the Terrorism Risk Insurance             The terms and limitations of any terrorism exclu-
  Act exceed $100 billion in a caiendar year and we             sion, or the inappiicability or omission of a terror-
  have met our insurer deductible under the Terror-             isrn exciusion, do not serve to create coverage for
  ism Risk Insurance Act, we shall not be liable for            any Ioss which wouid otherwise be exciuded under
  the payment of any portion of the amount of such              this Coverage Part or Policy, such as losses ex-
  losses that exceeds $100 billion, and in such case            ciuded by the Nuclear Hazard Exclusion or the War
  insured losses up to that amount are subject to pro           And Military Action Exclusion.
  rata allocation in accordance with procedures es-
  tabiished by the Secretary of the Treasury.




Page 2 of 2                       Copyright, Insurance Services Office, Inc., 2015                    IL 09 53 01 15
            Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 36 of 147



                                                                                                         ENDORSEMENT
~7. SCOTTSDALE INSURANCE CAMPANr                                                                         NO.
  ATTACHED TO AND        ENDORSEM ENT EFFECTNE DATE
 FORMING A PARTOF                                                           NANED INSURED                               AGENTNO.
                           ~~Z p~ A.M. STANDARD TIME)
   POLICY NUMBER



   CPS3183471                  08/31/2019                 YBARRA INVESTMENTS, INC.                                         42042




                       THIS ENDORSEMENT CHANGESTHE POLICY. PLEASE READ IT CAREFULLY.

                                                SERVICE OF SUIT CLAUSE

         It is agreed that in the event of the failure of the Company to pay any amount claimed to be due under this
         policy, the Company at the request of the Insured (or reinsured), will submit to the jurisdiction of any court
         of competent jurisdiction within the United States of America and will comply with al) requirements neces-
         sary to give the Court jurisdiction. AII matters which arise will be determined in accordance with the law
         and practice of the Court. ln a suit instituted against any one of them under this contract, the Company
         agrees to abide by the final decision of the Court or of any Appellate Court in the event of an appeal.
         Pursuant to any statute of any state, territory or district of the United States of America which makes a
         provision, the Company will designate the Superintendent, Commissioner or Director of Insurance or
         other officer specified for that purpose in the statute, or his successor or successors in office,-as their true
         and lawful attorney upon whom may be served any lawful process in any action, suit, or proceeding insti-
         tuted by or on behalf of the Insured (or reinsured) or any beneficiary arising out of this contract of
         insurance (or reinsurance).
         The officer named below is authorized and directed to accept service of process on behaif of the Com-
          pany:
           COMMISSIONER OF INSURANCE

            P.O. BOX 149104

            AUSTIN TX 78714-9104

          Having accepted service of process on behalf of the Company, the officer is authorized to mail the pro-
          cess or a true copy to:

            CORPORATION SERVICE COMPANY DBA CSC-LAWYERS INCORPORATING SERVICE CO.

            211 EAST 7TH STREET, SUITE 620_

           ,AUSTIN TX 78701-3218




                                                                                                          ~
                                                           AUTHORIZED REPRESENTATNE                              DATE
                                                                                                              ut s 9gc . fep
UTS-99 (5-96)                                             INSURED
          Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 37 of 147




                                                                                                    ENDORSEMENT
A~ SCOTfSDALE INSUItANCE CANIPANYa                                                                  NO.
 ATTACHED TO AND    ENDORSEMENT EFFECTIVE DATE
FORMfNG A PARTOF                                                          NAMED INSURED                         AGENTNO.
  POLICY NUMBER       ~~Z ~~ A.M. STANDARD TIME)




 CPS3183471               08/31/2019                  YBARRA INVESTMENTS, INC.                                      42042



                      THIS ENDORSEMENT CHANGESTHE POLICY. PLEASE READ IT CAREFULLY.

                                 MINIMUM EARNED CANCELLATION PREMIUM

        The following provision is added to the Cancellation Condition:

        IfYou request cancellation ofthis policy, We will retain not less than   25$      ofthe original premium.




                                                            AUTHORIZED REPRESENTATNE                           DATE

UTS-119g (6-14)                                        INSURED                                              uts119g0614a.fap
           Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 38 of 147


                                       Underwritten by: Scottsdale Insurance Company
                                   Home Office: One Nationwide Plaza ■ Columbus, Ohio 43215
                         Administrative Office: 8877 North Gainey Center Drive . Scottsdale, Arizona 85258
                                               1-800-423-7675 ■ A Stock Company

                                    COMMERCIAL PROPERTY COVERAGE PART
                                       SUPPLEMENTAL DECLARATIONS

Policy Nurnber:                     CPS3183471                       Effective Date:                 08/31/2019
                                                                                              (12:01 A.M. Standard Time)

Named Insured:        vRARUA TNVF.STMF.NTS , TN ._                   Agent Number:                     42042

 ltem 1. Business Description: MEXICAN RESTAURANT

 Item 2. Premises Described: See Schedule of Locations

 Item 3. $500 Deductible unlessotherwise indicated.

 Item 4. Coverages Provided:
   Prem.    Bidg•                                                                Limitof               Covered
                                           Coverage                            Insurance             Causes of Loss        Coins.
    No.      No.
   1              1      BUILDING                                          $    990,000          SPECIAL                   80 %


 Construction:                    MASONRY NON-COMBUST                           Year Built:   1999      No. ofStories:     1
 ❑ Agreed Value:                             Expires:                                  ®ReplacementCost:
 ❑ Business Income: Monthly Limit:                 Maximum Period:                        Extended Period:
 PolicyDeductibte:     s5.000                 ❑ Reporting:                                   ❑ InflationGuard:                 %
                                                        Special Deductibles
                  Wind orHail                             Named Storm                                  Earthquake
 Form:SEE UTS-183G                            Form:                                      Form:
 Amount:                                      Amount:                                    Amount:



  Prem.       Bldg.                                                              Limitof               Covered
                                           Coverage                                                                        Coins.
   No.        No.                                                              Insurance             Causes of Loss

    1             1      BUSINESS INCOME [21 & EXTRA                       $    50,000           SPECIAL                       %
                         EXPENSE

 Construction:                                                                  Year Built:             No. of Stories:
 ❑ Agreed Value:                             Expires:                                ❑ ReplacementCost:
 ®Business Income: Monthly Limit:                   Maximurn Period:            x           Extended Period:
 Policy Deductible:                           ❑ Reporting:                                    ❑ Inflation Guard:               %
                                                        Special Deductibles
                  Wind orHail                              Named Storm                                 Earthquake
 Form:                                        Form:                                      Form:
 Amount:                                      Amount:                                    Amount:




                                                                                                                  ~ Nationwide
CPS-So-1 (2-19)                                              Page 1 of 2
                                                          INSURED
           Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 39 of 147


                                        Underwritten by: Scottsdale lnsurance Company
                                  Home Office: One Nationwide Plaza ■ Columbus, Ohio 43215
                        Administrative Office: 8877 North Gainey Center Drive . Scottsdale, Arizona 85258
                                              1-800-423-7675 • A Stock Company

                                   COMMERCIAL PROPERTY COVERAGE PART
                                   SUPPLEMENTAL DECLARATIONS (continued)

PolicyNumber: CPS3183471                                            EffectiveDate:                    08/31/2019
                                                                                             (12:01 A.M. Standard Time)

Named Insured:        YBARRA INVESTMENTS , INC.                     AgentNumber:                        42042

  Prem.       Bldg.                                                             Limitof                 Covered
                                          Coverage                                                                         Coins.
   No.         No.                                                            Insurance               Causes of Loss

    2             1     BUILDING                                          $   1,453,098        SPECIAL                     80 %


 Construction:                            FRAME                                Year BUllt:   19 9 6      No. of Stories:   1
 ❑ Agreed Value:                           Expires:                                  ® Replacement Cost:
 ❑ Business Income: Monthly Limit:                Maximum Period:                        Extended Period:
 PolicyDeductible:    $5.000                ❑ Reporting:                                    ❑ InflationGuard:                  °k
                                                       Special Deductibles
                  Wind orHail                            Named Storm                                    Earthquake
 Form:                                       Form:                                     Form:
 Amount:                                     Amount:                                   Amount:


 SPECIAL PROVISIONS (if any):




 Item B. Forms and Endorsements
 Form(s) and Endorsement(s) made part of this policy at the time oP issue:
 See Schedule of Forms and Endorsements




            THIS SUPPLEMENTAL DECLARATIONS AND THE COMMON POLICY DECLARATIONS, TOGETHER
              WITH THE COMMON POLICY CONDITIONS, COVERAGE FORM(S) AND EN DORSEM ENT(S),
                             IF ANY, COMPLETE THE ABOVE-NUMBERED POLICY.



                                                                                                                  ~ 1VattonMrtde
CPS-SD-1 (2-19)                                             Page 2 of 2
           Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 40 of 147


                                       Underwritten by: Scottsdale Insurance Company
                                 Home Offtce: One Nationwide Plaza ■ Columbus, Ohio 43215
                       Administrative Office: 8877 North Gainey Center Drive ■ Scottsdale, Arizona 85258
                                               1-800-423-7675 ■ A Stock Co m pan y

                                  COMMERCIAL PROPERTY COVERAGE PART
                                 SUPPLEMENTAL DECLARATIONS EXTENSION

Policy Number: CPS3183471                                          Effective Date:                 08/31/2019
                                                                                            (12:01 A.M. Standard Time)

Named Insured: YBARRA INVESTMENTS, INC.                            AgentNumber:                       42042

 Item 4. Coverages Provided:
  Prem.      Bldg.                                                             Limitof                Covered
              No.
                                         Coverage                            Insurance              CausesofLoss           Coins.
   No.

   2              1    BUSINESS INCOME [2] & EXTRA                       $    182,683            SPECIAL                       %
                       EXPENSE

 Construction:                                                                Year Built:             No. of Stories:
 ❑ Agreed Value:                           Expires:                                ❑ Replacement     Cost:
 ® Business Income: Monthly Limit:                Maximum Period:             X           Extended Period:
 Policy Deductible:                         ❑ Reporting:                                    ❑ Inflation Guard:                 %
                                                      Speclal Deductibles
                  Wind orHail                           Named Storm                                  Earthquake
 Form:                                      Form:                                      Form:
 Amount:                                    Amount:                                    Amount:



  Prem.       Bldg.                                                            Limit of               Covered
                                          Coverage                                                                         Coins.
   No.         No.                                                           Insurance              CausesofLoss

    2             1    SIGN                                              $    30,000             SPECIAL                   80 %


 Construction:                            FRAME                                Year Built: 1996       No. of Stories:     1
 ❑ Agreed Value:                           Expires:                                 ® Replacement Cost:
 ❑ Business Income: Monthly Limit:                Maximum Period:                         Extended Period:
 PolicyDeductible:    $5,000                ❑ Reporting:                                    ❑ InflationGuard:
                                                      Special Deductibles
                  Wind orHall                            Named Storm                                  Earthquake
 Form:                                      Form:                                        Form:
 Amount:                                    Amount:                                      Amount:




            THIS SUPPLEMENTAL DECLARATIONS AND THE COMMON POLICY DECLARATIONS, TOGETHER
               WITH THE COMMON POLICY CONDITIONS, COVERAGE FORM(S) AND ENDORSEMENT(S),
                             IF ANY, COMPLETETHE ABOVE-NUMBERED POLICY.

                                                                                                                an
                                                                                                                        Natlonwtde
CPS•SD-2 (2-19)                                            Page 1 of 1
                                                        INSURED
           Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 41 of 147


                                    Underwritten by: Scottsdale Insurance Company
                                Home Office: One Nationwide Plaza ■ Columbus, Ohio 43215
                      Administrative Office: 8877 North Gainey Center Drive . Scottsdale, Arizona 85258
                                            1-800-423-7675 ■ A Stock Company

                                 COMMERCIAL PROPERTY COVERAGE PART
                                SUPPLEMENTAL DECLARATIONS EXTENSION

PolicyNumber: CPS3183471                                          EffectiveDate:                  08/31/2019
                                                                                           (12:01 A.M. Standard Time)
Namedlnsured: YBARRA INVESTMENTS, INC.                            AgentNumber:                      42042


 Item 4. Coverages Provided:
  Prem.      Bldg.                                                            Limitof               Covered
                                        Coverage                                                                        Coins.
   No.        No.                                                           Insurance             Causes of Loss

   3             1    BUILDING                                          $   1,681,772         SPECIAL                   80 %


 Construction:                 MASONRY NON-COMBUST                           Year Built:   2006      No. ofStories:     1
 ❑ Agreed Value:                         Expires:                                  ® Replacement Cost:
 ❑ Business Income: Month[y Limit:              Maximum Period:                        Extended Period:
 Policy Deductible:   B5, 000             ❑ Reporting:                                    ❑ Inflation Guard:                %
                                                     Speclal Deductibles
                 Wind orHail                           Named Storm                                  Earthquake
 Form:SEE UTS-183G                         Form:                                     Form:
 Amount:                                   Amount:                                   Amount:



  Prem.      Bldg-                                                            Limitof               Covered
                                        Coverage                                                                        Coins.
   No.       No.                                                            Insurance             Causes of Loss

    3            1     BUSINESS INCOME [21 fi EXTRA                     $    162,130          SPECIAL                       %
                       EXPENSE

 Construction:                                                              Year Built:             No. of Stories:
 ❑ Agreed Value:                          Expires:                               ❑ ReplacementCost:
 ® Business Income: Monthly Limit:               Maximum Period:            x           Extended Period:
 Policy Deductible:                        ❑ Reporting:                                   ❑ Inflation Guard:                96
                                                     Special Deductibles
                 Wind orHail                            Named Storm                                 Earthquake
 Form:                                     Form:                                      Form:
 Amount:                                   Amount:                                    Amount:




            THIS SUPPLEMENTAL DECLARATIONS AND THE COMMON POLICY DECLARATIONS, TOGETHER
               WITH THE COMMON POLICY CONDITIONS, COVERAGE FORM(S) AND ENDORSEMENT(S),
                             IF ANY, COMPLETETHE ABOVE-NUMBERED POLICY.


                                                                                                               ~` ~ Natlom~lde'
CP&SD-2 (2-19)                                            Page 1 of 1                                          ~~~
                                                                                                               "'
                                                       INSURED
           Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 42 of 147


                                     Underwritten by: Scottsdale Insurance Company
                                 Home Office: One Nationwide Plaza ■ Columbus, Ohio 43215
                       Administrative Office: 8877 North Gainey Center Drive ■ Scottsdale, Arizona 85258
                                             1-800-423-7675 ■ A Stoek Company

                                  COMMERCIAL PROPERTY COVERAGE PART
                                 SUPPLEMENTAL DECLARATIONS EXR'ENSION

Policy Number: CPS3183471                                         Effective Date:                 08/31/2019
                                                                                           (12:01 A.M. Standard Time)

Named Insured: YBARRA INVESTMENTSf INC.                            AgentNumber:                     42042


 Item 4. Coverages Provided:
   Prem.    Bldg.                                                              Limitof              Covered
                                         Coverage                                                 Causes of Loss        Coins.
    No.      No.                                                             Insurance

   4              1    BUILDING                                          $   400,000          SPECIAL                   80 %


 Construction:                  MASONRY NON-COMBUST                          Year Built:   2010      No. of Stories:    1
 ❑ Agreed Value:                           Expires:                                 ® Replacement Cost:
 ❑ Business Income: Monthly Limit:                Maximum Period:                       Extended Period:
 PolicyDeductible:    $5,000                ❑ Reporting:                                   ❑ InflationGuard:                %
                                                      Special Deductibles
                  Wind orHail                           Named Storm                                 Earthquake
 Form:SEE UTS-183G                          Form:                                     Form:
 Amount:                                    Amount:                                   Amount:



  Prem.       Bldg.                                                            Limitof              Covered
                                          Coverage                                                                      Coins.
   No.         No.                                                           Insurance            Causes of Loss

    4             1     BUSINESS INCOME fi EXTRA EXPENSE                 $   50,000           SPECIAL                       %


 Construction:                                                               Year Built:             No. of Stories:
 ❑ Agreed Value:                           Expires:                               ❑ ReplacementCost:
 ®Business Income: Monthly Limit:                 Maximum Period:            x           Extended Period:
 Policy Deductible:                         ❑ Reporting:                                   ❑ Inflation Guard:               %
                                                      Special Deductibles
                  Wind orHall                            Named Storm                                Earthquake
 Form:                                      Form:                                     Form:
 Amount:                                    Amount:                                   Amount:




            THIS SUPPLEMENTAL DECLARATIONS AND THE COMMON POLICY DECLARATIONS, TOGETHER
               WITH THE COMMON POLICYCONDITIONS, COVERAGE FORM(S) AND ENDORSEMENT(S),
                             IF ANY, COMPLETETHE ABOVE-NUMBERED POLICY.


                                                                                                               ~ Natloawlde
CPS-SD-2 (2-19)                                            Page 1 of 1
                                                        INSURED
           Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 43 of 147


                                       Underwritten by: Scottsdafe Insurance Company
                                 Home Office: One Nationwide Plaza ■ Columbus, Ohio 43215
                       Administrative Office: 8877 North Gainay Center Drive ■ Scottsdale, Arizona 85258
                                               1-800-423-7675 ■ A Stock Company

                                  COMMERCIAL PROPERTY COVERAGE PART
                                 SUPPLEMENTAL DECLARATIONS EXTENSION

PolicyNumber: CPS31e3471                                          EffectiveDate:                 0e/31/2019
                                                                                          (12:01 A.M. Standard Time)

Named Insured:       YBARRA INVESTMENTS, INC.                __   AgentNumber:                      42042


 Item 4. Coverages Provided:
   Prem.    Bldg-                                                              Limitof              Covered
                                         Coverage                                                 Causes of Loss       Coins.
    No.      No.                                                             Insurance

   4             1      BUSINESS INCOME d EXTRA EXPENSE                  $   18,879            SPECIAL                    °i6


 Construction:                                                               Year Built:             No. of Stories:
 ❑ Agreed Value:                           Expires:                               ❑ RepiacementCost:
 ® Business Income: Monthly Limit:                Maximum Period:            X           Extended Period:
 Policy Deductible:                         ❑ Reporting:                                   ❑ Inflation Guard:             %
                                                      Special Deductibles
                 Wind orHail                            Named Storm                                 Earthquake
 Form:                                      Form:                                      Form:
 Amount:                                    Amount:                                   Amount:



  Prem.      Bldg.                                                             Limitof              Covered
                                          Coverage                                                                     Coins.
   No.        No.                                                            Insurance            Causes of Loss

   4             1      BUSINESS INCOME fi EXTRA EXPENSE                 $     9,955           SPECIAL                     %


 Construction:                                                               Year Built:             No. of Stories:
 ❑ Agreed Value:                           Expires:                               ❑ ReplacementCost:
 ® Business Income: Monthly Limit:                Maximum Period:            x           Extended Period:
 Policy Deductible:                         ❑ Reporting:                                   ❑ Infiation Guard:             %
                                                      Special Deductibles
                 Wind orHaii                             Named Storm                                Earthquake
 Form:                                      Form:                                      Form:
 Amount:                                    Amount:                                   'Amount:




            THIS SUPPLEMENTAL DECLARATIONS AND THE COMMON POLICY DECLARATIONS, TOGETHER
               WITH THE COMMON POLICY CONDITIONS, COVERAGE FORM(S) AND ENDORSEMENT(S),
                             IF ANY, COMPLETETHE ABOVE-NUMBERED POLICY.


                                                                                                               ~Nationwidc
CPS-SD-2(2•19)                                             Page 1 of 1
                                                        INSURED
           Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 44 of 147


                                       Underwritten by: Scottsdale Insurance Company
                                 Home Office: One Nationwide Plaza ■ Columbus, Ohio 43215
                       Administrative Office: E877 North Gainey Center Drive - Scottsdale, Arizona 85258
                                               1-800-423-7675 ■ A Stock Company

                                  COMMERCIAL PROPERTY COVERAGE PART
                                 SUPPLEMENTAL DECLARATIONS EXTENSION

Policy Number: CPS3183471                                         Effective Date:              08/31/2019
                                                                                         (12:01 A.M. Standard Time)

Named Insured: YBARRA INVESTMENTS, INC.                           AgentNumber:                     42042


 Item 4. Coverages Provided:
  Prem.       Bldg.                                                           umitof              Covered
   No.         No.                       Coverage                                                                     Coins.
                                                                            Insurance           Causes of Loss

    5             1    BUILDING                                         $   2,219,005        SPECIAL                  BO %


 Construction:              MASONRY NON-COMBUST                              YearBUllt: 2012   No. of Stories:        1
 ❑ Agreed Value:                    Expires:                                      ®ReplacementCost:
 ❑ Business Income: Monthly Limit:         Maximum Period:                              Extended Period:
 Policy Deductible:   $ 5, 0 0 0     ❑ Reporting:                                         ❑ Inflation Guard:              %
                                                      Special Deductibles
                  Wind orHail                           Named Storm                               Earthquake
 Form:                                      Form:                                    Form:
 Amount:                                    Amount:                                  Amount:




  Prem.       Bldg.                                                           Limitof             Covered
                                         Coverage                                                                     Coins.
   No.         No.                                                          Insurance           CausesofLoss

    5             1    BUSINESS INCOME [2] 6 EXTRA                      $    176,352         SPECIAL                      %
                       EXPENSE

 Construction:                                                               Year Built:           No. of Stories:
 ❑ Agreed Value:                           Expires:                               ❑ ReplacementCost:
 ® Business Income: Monthly Limit:               Maximum Period:             x           Extended Period:
 Policy Deductible:                         ❑ Reporting:                                  ❑ Inflation Guard:              %
                                                      Special Deductibles
                  Wind orHall                            Named Storm                               Earthquake
 Form:                                      Form:                                    Form:
 Amount:                                    Amount:                                  Amount:




            THISSUPPLEMENTAL DECLARATIONS AND THE COMMON POLICY DECLARATIONS, TOGETHER
                  WITH THE COMMON POLICY CONDITIONS, COVERAGE FORM(S) AND ENDORSEMENT(S),
                                    IF ANY, COi1APLETETHE ABOVE-NUMBERED POLICY.


                                                                                                               ~Nattonwtde
CPS-SD-2 (2-19)                                           Page 1 of 1
                                                       INSURED
             Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 45 of 147



                                    A SCOMDAT INSURANCE COWANYO
                                      SCHEDULE OF MORTGAGE HOLDER(S)


Policy No.             CPS3183471                                     Effective Date       08/31/2019
                                                                                       12:01 A.M. Standard Time

Named Insured YBARRA INVESTMENTS, INC.                                AgentNo.             42042


  Prem.       Bldg.        Mortgage Holder Name and Mailing Address
   No.             No.

  1,2              1      EAST WEST BANK, ISAOA ATIMA
  4, 5                    P.O. BOX 60021
                          CITY OF INDUSTRY, CA 91716-0021

   3               1      CENTRAL BANK
                          11201 CLAY ROAD
                          HOUSTON, TX 77041




CPS-SP-BL (6-92)                                      IN SU R E D
          Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 46 of 147


                                                                                                                      ENDORSEMENT
J 7' SCO'PTSUALE INSURANCE CAMPAN-P                                                                                   NO.
  ATTACHEO TO AND     ENOORSEMENTEFFECTNE DATE
 FORMING A PARTOF      (~ Z ~~ A.M. STANDARD TIME)                                    NAMED INSURED                        AGENTNO,
   POUCY NUMBER



  CPS3183471                08/31/2019                        YBARRA INVESTMENTS, INC.                                     42042




                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        COMMERCIAL PROPERTY EXTENSION
                              This endorsement modifies insurance provided underthe following:

                                 BUILDING AND PERSONAL PROPERTY COVERAGE FORM
                                           CAUSES OF LOSS - SPECIAL FORM


        PREMIUM CHARGE: $                                150

                                                                 SCHEDULE

                                      COVERAGE                                                       LIMIT OF INSURANCE
          Limited Equipment Breakdown                                                                           $25,000
          Computer Equipment                                                                                    $25,000
          Accounts Receivable                                                                                   $25,000
          Outdoor Signs                                                                                         $25,000
          Spo ilage                                                                                             $25,000
          Valuable Papers                                                                                       $25,000
          Money And Securities                                                                                  $25,000
          Water Backup Or Overflow Of Sewers And Drains                                                         $ 5,000
          Employee Dishonesty                                                                                   $25,000

        With respect to this endorsement, the following Deductible provisions apply:

             The deductible for Limited Equipment Breakdown is five hundred dollars ($500) per occurrence. The de-
             ductible per occurrence for ali other coverages in the schedule of this endorsement is-five hundred dol-
             lars ($500) per coverage subjectto a maximum of $9,000 in any one occurrence for al1 other coverages
             other than Limited Equipment Breakdown. We will not pay for loss or damage in any one occurrence
             until the amount of loss or damage exceedsthe Deductible. We will then pay the amount of loss or dam-
             age in excess of that Deductible, up to the applicable Limit of Insurance provided by this endorsement.

             For coverages other than Limited Equipment Breakdown, no other deductible in this policy applies to
             the coverage provided by this endorsement.

             In the event that loss or damage from a Covered Cause of Loss under Limited Equipment Breakdown
             occurs to covered Property as a result of one occurrence, and more than one deductible under the pol-
             icy can apply, the largest applicable deductible for that Covered Cause of Loss will apply.




                                   Includes copyrighted m aterial or ISO Properties, Inc., with its pertn Ission.
                                                     Copyright, ISO Properties, Inc., 2007

CFS-20s (10-17)                                                    Page 1 of 10
                                                               INSURED
          Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 47 of 147


        The following is added as an Additional Coverage to the CAUSES OF LOSS -SPECIAL FORM:

             Additional Coverage - Limited Equipment Breakdown

             The term Covered Cause of Loss inciudes the Additional Coverage - Limited Equipment Breakdown
             as described and limited beiow.

             1. We will pay for direct physical damage to Covered Property that is the direct result of an "accident."
                The "accident" must occur on the premises described in the Declarations not withstanding any
                other provision in the policy.

             2. The following coverages aiso apply to the direct resuit of an "accident." These coverages do not
                 provide additional amounts of insurance.

                  a. Expediting Expenses

                     With respect to your damaged Covered Property, we will pay the reasonable extra cost to:

                     (1) Make temporary repairs; and

                     (2) Expedite permanent repairs or permanent replacement.

                  b. Hazardous Substances

                     We will pay for the additional cost to repair or replace Covered Property because of contamina-
                     tion by a"hazardous substance." This includes the additional expenses to ciean up or dispose
                     ofsuch property.

                     As used in this coverage, additional costs means those beyond what would have been payable
                     under this Limited Equipment Breakdown Coverage had no "hazardous substance" been
                     invo ived .

             3. Exclusions

                  AII exciusions in the CAUSES OF LOSS - SPECIAL FORM apply except as modified betow and to
                  the extent that coverage is specifically provided by this Additional Coverage - Limited Equipment
                  Breakdown.

                  a. The exclusions are modified as follows:

                      As respects this Additional Coverage only, the last paragraph of Exclusion B.2.d. is replaced
                      by:

                      But if an excluded cause of loss that is listed in 2.d.(1) through (7) resuits in an "accident," we
                      will pay for the loss, damage or expense caused by that "accident"

                  b. We will not pay under this Additional Coverage for {oss, damage or expense caused by or re-
                     sulting from:

                      (1) Any defect, programming error, programming limitation, computer virus, malicious code,
                          loss of "data," loss of access, loss of use, loss of functionality or other cond ition within or in-
                          volving "data" or "media" of any kind. But if an "accident" results, we will pay for the resulting
                          loss, damage or expense;

                      (2) Any of the following tests:
                          A hydrostatic, pneumatic or gas pressure test of any boiier or pressure vessel, or an electri-
                          cal insuiation breakdown test of any type of electrical equipment;

                      (3) Change in temperature, humidity or pressure, whether or not resulting from an "accident";
                          or



                                   Includes copyrighted m ateriai of I80 Properties, Inc., with its penn ission.
                                                    Copyright, ISO Properties, Inc., 2007

CFS-20s (10-17)                                                   Page 2 of 10
          Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 48 of 147


                       (4) Contamination by a refrigerant resultPng from an "accident."

                  C. We will not pay under this Additional Coverage for loss, damage or expense caused directly or
                      indirectly by any ofthe following, whether or not caused by or resulting from an "accident":

                       Any earth movement, including, but not limited to earthquake, subsidence, sinkhole collapse,
                       landslide, earth sinking, tsunami or volcanic action.

                  d. We will not pay under this Add itional Coverage for any loss or damage to animals, land (includ-
                     ing land on which the property is located) or lawns.

                  e. With respectto Business Income and Extra Expense coverages, we will also not pay for:

                       (1) Loss caused by your failure to use due diligence and dispatch and all reasonable means to
                           resume business; or

                       (2) Any increase in loss resulting from an agreernent between you and your customer or
                           supplier.

        The following conditions are in addition to Section E. Loss Condltlons in the BUILDING AND PERSONAL
        PROPERTY COVERAGE FORM and the Common Policy Conditions.

                  a. Suspension

                       Whenever "covered equipment" is found to be in, or exposed to, a dangerous condition, any of
                       our representatives may immediately suspend the insurance against loss from an "accident" to
                       that "covered equipment." This can be done by mailing or delivering a written notice of suspen-
                       sion to:

                       (1) Your last known address; or

                       (2) The addresswherethe "covered equipment" is located.
                       Once suspended in this way, your insurance can be reinstated only by an endorsement for that
                       "covered equipment." If we suspend your insurance, you will get a pro rata refund of premium
                       for that "covered equipment" for the period of suspension. But the suspension will be effective
                       even ifwe have not yet made or offered a refund.

                  b. Jurisdictionallnspections

                       If any property that is "covered equipment" under this Additional Coverage requires inspection
                       to comply with state or municipal boiler and pressure vessel regulations, we agree to perform
                       such inspection on your behalf. We do not warrant that conditions are safe or healthful.

                  The most we will pay for loss, damage or expense under this Additional Coverage arising from any
                  "one accidenY' is $25,000. Coverage provided under this Additional Coverage does not provide an
                  additional amount of insurance.

                  If there is other coverage endorsed to this policy for the same loss, damage or expense, this Addi-
                  tional Coverage will pay only for the amount of covered loss, damage or expense in excess of the
                  amount provided by the other coverage.

         The following extensions are added to the BUILDING AND PERSONAL PROPERTY COVERAGE FORM,
         Section A. Coverage, paragraph 5. Coverage Extensions:

             1. Accounts Receivable

                  You may extend the insurance that applies to Your Business Personal Property to:

                  a.   AII amounts due from your customers that you are unable to collect;




                                   Includes copyrlghted material of ISO Properties, Inc., with its perm ission.
                                                    Copyright, ISO Properties, Inc., 2007

CFS-20s (10•17)                                                   Page 3 of 10
          Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 49 of 147


                  b. Interest charges on any loan required to offset amounts you are unabie to collect pending our
                     payment of these amounts;

                  c.   Collection expenses in excess of your normal collection expenses that are made necessary by
                       the loss or damage; and

                  d. Other reasonabie expenses that you incur to re-establish your Records of Accounts
                     Receivabie;

                  that result from loss or damage to your Records of Accounts Receivable.

                  The most we will pay under this Extension is $25,000 at each described premises.

             2. ComputerEquipment

                  a.   You may extend the insurance that applies to Your Business Personal Property to appiy to:

                       (1) Computer equipment and related component parts that are:

                           (a) Your property; or

                           (b) The property of others that is in your care, custody or control;

                       (2) Your instructional material and prepackaged software programs purchased for use with
                           your computer system; or

                       (3) Your biank electronic or magnetic media.

                  b. The following CAUSES OF LOSS -SPECIAL FORM Exclusions do not apply to this Extension:

                       (1) Exclusion 1.e. Utility Services;

                       (2) Exclusion 2.a. (Artificially generated eiectric current);

                       (3) Exciusion 2.d.(6) (Mechanical breakdown); or

                       (4) Ecclusion 2.d.(7) (Dampness or dryness of atmosphere, changes in or extremes of temper-
                           ature and' marring or scratching).

                  c. The most we will pay for loss or damage under this Extension is $25,000 at each described
                      premises.

                  If there is other coverage endorsed to this policy for the same loss, damage or expense, this Addi-
                  tional Coverage will pay only for the amount of covered loss, damage or expense in excess of the
                  amount provided by the other coverage.

             3. Money And Securities - Inside The Premises And Outside The Premises

                  You may extend the insurance that applies to Your Business Personal Property to the loss of
                  "money" and "securities" resufting from "theft," disappearance or destruction.

                  Under this Extension, we will also pay for loss of "money" and "securities" away from the premises
                  described in the Declarations in the care and custody of a"messenger" or an armored motor ve-
                  hicle company resuiting directiy from "theft," disappearance or destruction.

                  The most we will pay under this Extension is $25,000 in any one poiicy year, regardiess of the num-
                  ber of occurrences of loss or the number of premises.

                  However, if this poiicy excludes loss or damage caused by or resulting from theft, coverage under
                  this Extension is limited to loss or damage resuiting from destruction of "money" and "securities.




                                    Includes copyrighted material of ISO Properties, Inc., with its pennission.
                                                     Copydght, ISO Properties, tnc., 2007

CFS-20s (10-17)                                                    Page 4 of 10
           Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 50 of 147


             4. OutdoorSigns

                  The second paragraph of Section C. Limits Of Insurance of the BUILDING AND PERSONAL
                  PROPERTY COVERAGE FORM is replaced by:

                       The most we will pay for loss or damage to outdoor signs, whether or not the sign is attached to
                       a building, is $25,000 per sign in any one occurrence.

             S. Spoilage Coverage

                  You may extend the insurance that applies to Your Business Personal Property for Covered Causes
                  of Loss shown in the Declarations, but only with respect to coverage provided by this endorsement.

                  a. Paragraph 1. Covered Property of Section A. Coverage is replaced by the following:

                       Covered Property

                       Covered Property means "perishabie stock" at the premises described in the Declarations
                       owned by you or by others that is in your care, custody or control.

                  b. The following is added to paragraph 2. Property Not Covered of Section A. Coverage:

                       Covered Property does not include property located:

                       (1) On buildings;

                       (2) In the open; or

                       (3) In vehicles.

                  c.   Paragraphs A.S. Coverage Extensions are deleted in their entirety.

                  d. Paragraph B. Exclusions and Limitations is replaced by:

                       (1) Only the following Exclusions contained in paragraph B.I. of the CAUSES OF LOSS
                           FORM - SPECIAL FORM apply to Spoilage Coverage:

                           (a) Exclusion b. Earth Movement;

                           (b) Exclusion c. Government Action;

                           (c) Exclusion d. NuclearHazard;

                           (d) Exclusion f. Warand MilitaryAction; or

                           (e) Exclusion g. Water;

                       (2) The following Exclusions are added:

                           We will not pay for loss or damage caused directly or indirectly by any of the following.
                           Such loss or damage is excluded regardless of any other cause or event that contributes
                           concurrently or in any sequence to the loss:

                           (a) The disconnection of any refrigerating, cooling, or humidity control system from its
                               source of power.

                           (b) The deactivation of electrical power caused by the manipulation of any switch or other
                               device used to control the flow of electrical power or current.

                           (c) The inability oE an Electrical Utility Company or other power source to provide sufficient
                               power due to:




                                   Includes copyrighted material of ISO Properties, Inc., with its perrn ission.
                                                    Copyright, ISO Properties, Inc., 2007

CFS-20s (10-17)                                                   Page 5 of 10
          Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 51 of 147


                                (i) Lackoffuel; or

                                (ii) Governmental order.

                           (d) The inability of a power source at the described premises to provide sufficient power
                               due to lack of generating capacity to meet demand.

                           (e) Breaking of any glass that is a permanent part of any refrigerating, cooiing or humidity
                               control unit.

                  e.   Paragraph G. Optional Coverages is deleted in its entirety.

                       Paragraph A. Covered Causes of Loss of CAUSES OF LOSS - SPECIAL FORM is replaced
                       by:

                       A. Covered Causes of Loss

                           When Special is shown in the Declarations, Covered Causes of Loss means:

                           1.   Breakdown or Contamination by:

                                a. Change in temperature or humidity resulting from mechanical breakdown or failure
                                   of refrigerating, cooling or humidity control apparatus or equipment, but only while
                                   such equipment or apparatus is at the premises described in the Declarations; and

                                b. Contamination by the refrigerant.

                           2. Power Outage, meaning a change in temperature or humidity resulting from complete
                               or partial interruption of eiectrical power, either on or off the premises described in the
                               Declarations, due to conditions beyond your control.

                  The most we will pay for any one occurrence is $25,000 per described premises.

                  If there is other coverage endorsed to this policy for the same loss or damage, this Additional Cov-
                  erage will pay only for the amount of covered loss or damage in excess of the amount provided by
                  the other coverage.

             S.   Valuable Papers And Records (Other Than Electronic Data)

                  Paragraph (4) of 5.c. Valuable Papers and Records (Other Than Electronic Data) of the BUILD-
                  1NG AND PERSONAL PROPERTY COVERAGE FORM, Coverage Extension of Section A. Cover-
                  age is replaced by the following:

                       (4) Under this Extension, the most we will pay to replace or restore the lost information is
                           $25,000 at each described premises, unless a higher limit is shown in the Declarations.
                           Such amount is additional insurance. We will also pay for the cost of blank material for re-
                           producing the records (whether or not duplicates exist), and (when there is a dupiicate) for
                           the cost of labor to transcribe; or copy the records. The costs of blank material and labor
                           are subject to the applicable Limit of Insurance on Your Business Personal Property and
                           therefore coverage on such costs is not additional insurance.

             7. WaterBackupOrOverFlowOfSewersAndDrains

                  a. We will pay for direct physical loss or damage to. Covered Property caused by or resulting from
                     water that backs up or overflows or is otherwise discharged from a sewer, drain, sump or sump
                     pump.

                       The most we will pay for this Extension is $5,000 at each described premises.




                                    Includes copyrighted material of ISO Properties, Inc., with its perrn ission.
                                                     Copyright, ISO Properties, Inc., 2007

CFS-20s (10-17)                                                    Page 6 of 10
           Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 52 of 147


                  b. Under the CAUSES OF LOSS - SPECIAL FORM, subsection B. Exclusions, paragraph g.(3)
                      (Water that backs up or overflows from a sewer, drain or sump) is deleted for the purposes of
                      this f=xtension only.

             B. Employee Dishonesty

                  a.   We will pay for direct loss of or damage to Business Personal Property and "money" and "secur-
                       ities" resulting from dishonest acts committed by any of your "employees" acting alone or in
                       collusion with other persons (except you or your partner) with the manifest intent to:

                       (1) Cause you to sustain loss or damage; and also

                       (2) Obtain financial benefit (other than salaries, commissions, fees, bonuses, promotions,
                           awards, profit sharing, pensions or other employee benefits earned in the normal course of
                           employment) for:

                           (a) Any "employee"; or

                           (b) Any other person or organization.

                  b. We will not pay for loss or damage:

                       (1) Resulting from any dishonest or criminal act that you or any of your partners or "members"
                           commit whether acting alone or in collusion with other persons.

                       (2) Resulting from any dishonest act committed by any of your "employees" (except as pro-
                           vided in paragraph a.), "managers" or directors:

                           (a) Whether acting alone or in collusion with other persons; or

                           (b) While performing services for you or otherwise.

                       (3) The only proof of which as to its existence or amount is:

                           (a) An inventory computation; or

                           (b) A profit and loss computation.

                  c. The most we will pay for loss or damage in any one occurrence under this F,ctension is $25,000
                     at each described premises.

                  d. AII loss or damage:

                       (1) Caused by one or more persons; or

                       (2) Involving a single act or series of acts;

                       is considered one occurrence.

                  e. This Ectension ofcoverage is canceled as to any "employee" immediately upon discovery by:

                       (1) You; or

                       (2) Any of your partners, "members," "managers," officers or directors not in collusion with the
                           "employee";

                       of any dishonest act committed by that "employee" before or after being hired by you.

                  f.   We will pay only for covered loss or damage sustained during the policy period and discovered
                       by you during the polEcy period shown in the Declarations.

                  g. Under the CAUSES OF LOSS - SPECIAL FORM, subsection B. Exclusions, paragraph 2.h. is
                      deleted in its entirety for the purposes of this Extension only.



                                     Includes copydghted material of ISO Properties, Inc., with its perrn ission.
                                                     Copyright, ISO Properties, Inc., 2007

CFS-20s (10-17)                                                     Page 7 of 10
          Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 53 of 147


       For the purpose of this endorsement only, the following definitions are added to the G. DEFINITIONS sec-
       tion ofthe CAUSES OF LOSS -SPECIAL FORM and the H. DEFINITIONS section ofthe BUILDING AND
       PERSONAL PROPERTY COVERA(3E FORM:

            1. "Accident" means a fortuitous event that causes direct physical damage to "covered equipment."
                The event must be one of the following:

                  a. Mechanical breakdown, including rupture or bursting caused by centrifugal force;

                  b. Artificially generated electrical current, including electric arcing, that disturbs electrical devices,
                     appliances or wires;

                  c. Explosion of steam boilers, steam pipes, steam engines or steam turbines owned or leased by
                     you, or operated under your control;

                  d. Loss or damage to steam boilers, steam pipes, steam engines or steam turbines caused by or
                     resulting from any condition or event inside such equipment; or

                  e. Loss or damage to hot water boilers or other water heating equipment caused by or resulting
                     from any condition or event inside such boilers or equipment.

            2. "Covered Equipment"

                  a. "Covered equipment" means Covered Property:

                      (1) That generates, transmits or utilizes energy, including electronic communications and data
                          processing equipment; or

                      (2) Which, during normal usage, operates under vacuum or pressure, other than the weight of
                          its contents.

                  b. None of the following is "covered equipment":

                      (1) Structure, foundation, cabinet, compartment or air supported structure or building;

                      (2) Insulating.or refractory material;

                      (3) Sewer piping, underground vessels or piping, or piping forming a part of a sprinkler
                          system;

                      (4) Water piping other than boiler feedwater piping, boiler condensate return piping or water
                          piping forming a part of a refrigerating or air conditioning system;

                      (5) "Vehicle" or any equipment mounted on a'Wehicle";

                      (6) Satellite, spacecrait or any equipment mounted on a satellite or spacecraft;

                      (7) Dragline, excavation or construction equipment;

                       (8) Equipment manufactured by you for sale; or

                       (9) Electronic data processing equipment, unless used to control or operate "covered equip-
                           ment." Electronic Data Processing Equipment includes programmable electronic equip-
                           ment that is used to store, retrieve and process data; and associated peripheral equipment.

             3. "Data" means information or instructions stored in digital code capable of being processed by
                 machinery.

             4. "Employee" means:

                  a. Any natural person:

                       (1) While in your service or for thirty (30) days after termination of service;


                                    Includes copydghted material of ISO Properties, Inc., with its perm ission.
                                                    Copyright, ISO Properties, Inc., 2007

CFS-20s (10-17)                                                   Page 8 of 10
          Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 54 of 147


                      (2) Who you compensate directly by salary, wages or commissions; and

                      (3) Who you have the right to direct and control while performing services for you;

                  b. Any natural person who is furnished temporarily to you:

                      (1) To substitute for a permanent "employee" as defined in paragraph a. above, who is on
                          leave; or

                      (2) To meet seasonal or short-term workload conditions;

                  c. Any natural person who is leased to you under a written agreement between you and a labor
                      leasing firm, to perform duties related to the conduct of your business, but does not mean a
                      temporary "employee" as deftned in paragraph b. above;

                  d. Any natural person who is a former "employee," director, partner, member, manager, represen-
                     tative or trustee retained as a consultant while performing services for you; or

                  e. Any natural person who is a guest student or intern pursuing studies or duties, excluding, how-
                      ever, any such person while having care and custody of property outside any building you oc-
                      cupy in conducting your business.

                  But "employee" does not mean:

                  a. Any agent, broker, factor, commission merchant, consignee, independent contractor or repre-
                     sentative of the same general character; or

                  b. Any "manager," director or trustee except while performing acts coming within the usual duties
                     of an "employee."

             5. "Hazardous substance" means any substance that is hazardous to health or has been declared to
                  be hazardous to health by a governmental agency.

             S. "Manager" means a person serving in a directorial capacity for a limited liability company.

             7. "Member" means an owner of a limited liability company represented by its membership interest,
                 who also may serve as a"manager."

             8. "Media" means material on which "data" is recorded, such as magnetic tapes, hard disks, optical
                 disks or floppy disks.

             9. "Messenger" means you, or your relative, or any of your partners or "members," or any "employee"
                 while having care and custody of property away from the premises described in the Declarations.

            10. "Money" means:

                  a. Currency, coins and bank notes in current use and having a face value; and

                  b. Traveler's checks, registered checks and money orders held for sale to the public.

            11. "One accident" means: If an initial "accident" causes other "accidents," all will be considered "one
                 accident." AII "accidents" that are the result ofthe same event will be considered "one accident."

            12. "Perishable Stock" means personal property:

                  a. Maintained under temperature-controlled conditions for its preservation; and

                  b. Susceptible to loss or damage if changes in or extremes of temperature result.

            13. "Securities" means negotiable and nonnegotiable instruments or contracts representing either
                 "money" or other property and includes:




                                  Includes copyrighted m aterial of ISO Properties, Inc., with its perm ission.
                                                   Copyright, ISO Properties, Inc., 2007

CFS-20s (10•17)                                                  Page 9 of 10
          Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 55 of 147


                  a. Tokens, tickets revenue and other stamps (whether represented by actual stamps or unused
                     value in a meter) in current use; and

                  b. Evidences of debt issued in connection with credit or charge cards, which cards are not issued
                     by you;

                  but does not include "money."

           14.    'Theft" means the unlawFul taking of "money" and "securities" to the deprivation of the insured.

           15. "Vehicle" means, as respects this Additional Coverage only, any machine or apparatus that is used
               for transportation or moves under its own power. "Vehicle" includes, but is not limited to, car, truck,
               bus, trailer, train, aircraft, watercraft, forklift, bulldozer, tractor or harvester.

                  However, any property that is stationary, permanently installed at a covered location and that re-
                  ceives electrical power from an external power source will not be considered a'Vehicle."




                                                                   AUTHORIZED REPRESENTATNE                          DATE

                                   Includes copyrighted material of ISO Properties, Inc., with its penn ission.
                                                    Copyright, ISO Properties, Inc., 2007

CFS-20s (l0•17)                                                  Page 10 of 10
      Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 56 of 147



                                                                                            COMMERCIAL PROPERTY
                                                                                                    CP 00 10 10 12


                     BUILDING AND PERSONAL PROPERTY
                             COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The words
"live", "us" and "our" refer to the company providing this insurance.   ~
Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. Definitions.

A. Coverage                                                             b. Your Business Personal Property con-
    We will pay for direct physical loss of or damage to                   sists of the following property located in or
    Covered Property at the premises described in the                      on the building or structue described in the
    Declarations caused by or resulting from any Cov-                        Declarations or in the open (or in a vehicle)
    ered Cause of Loss.                                                      within 100 feet of the building or structure
                                                                             or within 100 feet of the premises de-
    1.   Covered Property                                                    scribed in the Declarations, whichever dis-
         Covered Property, as used in this Coverage                          tance isgreater.
         Part, means the type of property described in                       (1) Furniture and fixtures;
         this section, A.1., and limited in A.2. Property
         Not Covered, if a Limit of Insurance is shown in                    (2) Machinery and equipment;
         the Declarations for that type of property.                         (3) "Stock";
         a.   Building, meaning the building or struc-                       (4) AII other personal property owned by
              ture : described in the Declarations,                              you and used in your business;
              including:                                                     (5) Labor, materials or services furnished
              (1) Completed additions;                                            or arranged by you on personal prop-
                                                                                  erty ofothers;
              (2) Fixtures, including outdoorfixtures;
              (3) Permanently installed:                                     (6) Your use interest as tenant in improve-
                                                                                  ments and betterrnents. Improve-
                  (a) Machinery and                                              ments and betterments are fixtures,
                  (b) Equipment;                                                 alterations, installations or additions:
              (4) Personal property owned by you that                            (a) Made a part of the building or
                  is used to maintain or service the                                 structure you occupy but do not
                  building or structure or its premises,                             own; and
                  including:                                                     (b) You acquired or made at your ex-
                  (a) Fire-extinguishing equipment;                                   pense but cannot legally remove;
                  (b) Outdoor furniture;                                     (7) Leased personal property for which
                                                                                 you have a contractual responsibitity
                  (c) Floor coverings; and
                                                                                 to insure, unless otherwise provided
                  (d) Appliances used for refrigerating,                         for under Personal Property Of Others.
                      ventilating, cooking, dishwashing
                                                                        c.   Personal Property Of Others that is:
                      or laundering;
                                                                             (1) In your care, custody or contFol; and
              (5) If not covered by other insurance:
                                                                             (2) Located in or on the building or
                  (a) Additions under construction, al-
                                                                                 structure described in the Declarations
                      terations and repairs to the build-
                                                                                 or in the open (or in a vehicle) within
                      ing or structure;
                                                                                 100 feet of the of the building or struc-
                  (b) Materials, equipment, supplies                             ture or within 100 feet of the premises
                      and temporary structures, on or                            described in the Declarations, which-
                      within 100 feet of the described                           ever distance is greater.
                      premises, used for making addi-
                      tions, alterations or repairs to the
                      building or structure.


CP 0010 10 12                       Copyright, Insurance Services Office, Inc., 2011                          Page 1 of 16
                                                   INSURED
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 57 of 147




            However, our payment for Ioss of or dam-                 n. Electronic data, excspt as provided under
            age to personal property of others will only                the Additional Coverage, Electronic Data.
            be for the account of the owner of the                      Electronic data means information, facts
            property.                                                   or computer programs stored as or on,
   2. Property N ot Covered                                             created or used on, or transmitted to or
                                                                        from computer software (including sys-
       Covered Property does not include:                               tems and applications software), on hard
       a. Accounts, bills, currency, food stamps or                     or floppy disks, CD-ROMs, tapes, drives,
           other evidences of debt, money, notes or                     cells, data processing devices or any other
           securities. Lottery tickets held for sale are                repositories of computer software which
           not securities;                                              are used with electronically controlled
       b. Animals, unless owned by others and                           equipment. The term computer programs,
           boarded by you, or if owned by you, only                     referred to in the foregoing description of
           as "stock"while inside of buildings;                         electronic data, means a set of related
                                                                        electronic instructions which direct the op-
       c. Automobiles held for sale;                                    erations and functions of a computer or
       d. Bridges, roadways, walks, patios or other                     device connected to it, which enable the
           paved surfaces;                                              computer or device to receive, process,
                                                                        store, retrieve or send data. This para-
       e. Contraband, or property in the course of il-
                                                                        graph, n., does not apply to your "stock" of
           legal transportation or trade;
                                                                        prepackaged software, or to electronic
       f. The cost of excavations, grading, backfill-                   data which is integrated in and operates or
           ing or filling;                                              controls the building's elevator, lighting,
       g. Foundations of buildings, structures, ma-                     heating, ventilation, air conditioning or se-
           chinery or boilers if their foundations are                  curity system;
           below:                                                   o. The cost to replace or restore the informa-
            (1) The lowest basement floor; or                          tion on valuable papers and records, in-
                                                                       cluding those which exist as electronic
            (2) The surface of the ground, if there is                 data. Valuable papers and records include
                no basement;                                           but are not limited to proprietary infor-
       h. Land (including land on which the property                   mation, books of account, deeds, manu-
           is located), water, growing crops or lawns                  scripts, abstracts, drawings and card
           (other than lawns which are part of a vege-                 index systems. Refer to the Coverage Ex-
           tated roof);                                                tension for Valuable Papers And Records
       I.   Personal property while airborne or                        (Other Than Electronic Data) for limited
            waterborne;                                                coverage for valuable papers and records
                                                                       other than those which exist as electronic
       J.   Bulkheads, pilings, piers, wharves or                      d ata;
            docks;
                                                                     p. Vehicles or self-propelled machines (in-
       k. Property that is covered under another                        c lud ing a irc raft o r watercraft) that:
           coverage form of this or any other policy in
           which it is more specifically described, ex-                  (1) Are licensed for use on public roads;
           cept for the excess of the amount due                             or
           (whether you can collect on it or not) from                   (2) Are operated principally away from the
           that other insurance;                                             described premises.
       I. Retaining walls that are not part of a                         This paragraph does not apply to:
           building;                                                         (a) Vehicles or self-propelled ma-
       m. Underground pipes, flues or drains;                                    chines or autos you manufacture,
                                                                                 process or warehouse;




Page 2 of 16                      Copyright, Insurance Services Office, Inc., 2011                   CP 00 10 10 12
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 58 of 147




                 (b) Vehicles or self-propelled ma-                           (aJ) Remove property of others of a
                     chines, otherthan autos, you hold                            type that would not be Covered
                     for sale;                                                    Property under this Coverage
                 (c) Rowboats or canoes out of water                              Form;
                     atthe described premises; or                             (e) Remove deposits of mud or earth
                 (d) Trailers, but only to the extent                             from the grounds of the described
                     provided for in the Coverage Ec-                             premises;
                     tension for Non-owned Detached                           (f) Extract "pollutants" from land or
                     Trailers;                                                    water; or
        q. The following property while outside of                            (g) Remove, restore or replace pol-
            buildings:                                                            luted land or water.
           (1) Grain, hay, straw or other crops;                          (3) Subject to the exceptions in Para-
           (2) Fences, radio or television antennas                           graph (4), the following provisions
               (including satellite dishes) and their                         apply:
               lead-in wiring, masts or towers, trees,                         (a) The most we will pay for the total
               shrubs or plants (other trees, shrubs                               of direct physical loss or damage
               or plants which are "stock" or are part                             plus debris removal expense is the
               of a vegetated roof), all except as pro-                            Limit of Insurance applicable to
               vided in the Coverage Extensions.                                   the Covered Property that has
   3. Covered Causes Of Loss                                                       sustained loss or damage.
        See applicable Causes Of Loss form as shown                            (b) Subject to (a) above, the amount
        in the Declarations.                                                       we will pay for debris removal ex-
                                                                                   pense is limited to 25% of the sum
   4.   Additional Coverages                                                       of the deductible plus the amount
        a. Debris Removal'                                                         that we pay for direct physical loss
           (1) Subject to Paragraphs (2), (3) and (4),                             or damage to the Covered Prop-
               we will pay your expense to remove                                  erty that has sustained loss or
               debris of Covered Property and other                                damage. However, if no Covered
               debris that is on the described prem-                               Property has sustained direct
               ises, when such debris is caused by                                 physical loss or damage,.the most
               or results from a Covered Cause of                                  we will pay for removal of debris
               Loss that occurs during the policy pe-                              of other property (if such removal
               riod. The expenses will be paid only if                             is covered under this Addi-
               they are reported to us in writing within                           tional Coverage) is $5,000 at each
               180 days of the date of direct physical                             loc atio n.
               loss or damage.                                            (4) We will pay up to an additional
           (2) Debris Removal does not apply to                               $25,000 for debris removal expense,
               costs to:                                                      for each location, in any one occur-
                                                                              rence of physical loss or damage to
                 (a) Remove debris of property of                             Covered Property, if one or both of the
                     yours that is not insured under                          following circumstances apply:
                     this policy, or property in your
                     possession that is not Covered                            (a) The total of the actual debris re-
                     Property;                                                     moval expense plus the amount
                                                                                   we pay for direct physical loss
                 (b) Remove debris of property owned                               or damage exceeds the Limit of
                     or leased to the landlord of the                              Insurance on the Covered Prop-
                     building where your described                                 erty that has sustained loss or
                     permises are located, unless you                              damage.
                     have a contractural responsibility
                     to insure such property and it is in-                     (b) The actual debris removal ex-
                                                                                   pense exceeds 25% of the sum of
                     sured under this policy;
                                                                                   the deductible plus the amount
                 (c) Remove any property that is Prop-                             that we pay for direct physical loss
                     erty Not Covered, including prop-                             or damage to the Covered Prop-
                     erty addressed under the Outdoor                              erty that has sustained loss or
                     Property Coverage Extension;                                  damage.




CP 00 10 10 12                      Copyright, Insurance Senrices Office, Inc., 2011                      Page 3 of 16
      Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 59 of 147




                   Therefore, if (4)(a) and/or (4)(b) ap-     The additional amount payable for debris removal ex-
                   plies, our total payment for direct        pense is provided in accordance with the terms of
                   physical loss or damage and debris         Paragraph (4), because the debris removal expense
                   removal expense may reach but will         ($40,000) exceeds 2596 of the loss payable plus the de-
                   never exceed the Limit of Insurance on     ductible ($40,000 is 50% of $80,000), and because the
                   the Covered Property that has sus-         sum of the loss payable and debris removal expense
                   tained loss or damage, ptus $25,000.       ($79,500 + $40,000 = $119,500) would exceed the
            (5) Examples                                      Limit of Insurance ($90,000). The additional amount of
                                                              covered debris removal expense is $25,000, the maxi-
                   The following examples assume that         mum payable under Paragraph (4). Thus, the total pay-
                   there is no Coinsurance penalty.           able for debris removal expense in this example is
Example 1                                                     $35,500; $4,500 of the debris removal expense is not
                                                              covered.
Limit of Insurance                              $ 90,000
                                                                      b. Preservation Of Property
Arnount of Deductible                           $    500
                                                                          If it is necessary to move Covered Prop-
Arnount of Loss:                                $ 50,000
                                                                          erty from the described prernises to pre-
Amount of Loss Payable:                         $ 49,000                  serve it from loss or damage by a Covered
                                         ($50,000 -$500)                  Cause of Loss, we will pay for any direct
                                                                          physical Ioss or damage to that property:
Debris Removal Expense                          $ 10,000
                                                                          (1) While it is being moved or while tem-
Debris Removal Expense Payable:                 $ 10,000
                                                                              porarily stored at another location;
($10,000 is 20% of$50,000.)                                                   and
The debris removal expense is less than 25% of the                        (2) Only if the loss or damage occurs
sum of the loss payable plus the deductible. The sum                          within 30 days after the property is first
of the loss payable and the debris removal expense                            moved.
($49,500 +$10,000 =$59,500) is less than the Limit of
                                                                      c. Fire Department Service Charge
Insurance. Therefore, the full amount of debris removal
expense is payable in accordance with the terms of                        When the fire department is called to save
Paragraph (3).                                                            or protect Covered Property from a Cov-
                                                                          ered Cause of Loss, we will pay up to
Example 2                                                                 $1,000 for service at each premises de-
Limit of Insurance                              $ 90,000                  scribed in the Declarations, unless a
Amount of Deductible                            $ 500                     higher limit is shown in the Declarations.
                                                                          Such limit is the most we will pay regard-
Amount of Loss:                                 $ 80,000                  less of the number of responding fire de-
Amount of Loss Payable:                         $ 79,500                  partments or fire units, and regardless of
                                         ($80,000 - $500)                 the number or type of services performed.

Debris Removal Expense                          $ 40,000                   This Additional Coverage applies to your li-
                                                                           ability for fire department service charges:
Debris Removal Expense Payable:
                                                                           (1) Assumed by contract or agreement
                        Basic Amount:           $10,500                        prior to loss; or
                        Additional Amount:      $ 25,000                   (2) Required by local ordinance.
The basic amount payable for debris removal expense                        No Deductible applies to this Additional
under the terms of Paragraph (3) is calculated as fol-                     Coverage.
lows: $80,000 ($79,500 + $500) x .25 = $20,000,
capped at $10,500. The cap applies because the sum
of the loss payable ($79,500) and the basic amount
payable for debris removal expense ($10,500) cannot
exceed the Limit of Insurance ($90,000).




Page 4 of 16                        Copyright, Insurance Services Office, Inc., 2011                   CP 00 10 10 12
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 60 of 147




       d. Pollutant Clean-up And Removal                                 (5) Under this Additional Coverage, we
            We will pay your expense to extract "pollu-                      will not pay for:
            tants" from land or water at the described                        (a) The enforcement of or compli-
            premises if the discharge, dispersal, seep-                           ance with any ordinance or law
            age, migration, release or escape of the                              which requires demolition, repair,
            "pollutants" is caused by or results from a                           replacement, reconstructEon, re-
            Covered Cause of Loss that occurs during                              modeling or remediation of prop-
            the policy period. The expenses will be                               erty due to contamination by
            paid only if they are reported to us in writ-                         "pollutants" or due to the pres-
            ing within 180 days of the date on which                              ence, growth, proliferation, spread
            the Covered Cause of Loss occurs.                                     or any activity of "fungus", wet or
            This Additional Coverage does not apply                               dry rot or bacteria; or
            to costs to test for, monitor or assess the                       (b) Any costs associated with the en-
            existence, concentration or effects of "pol-                          forcement of or compliance with
            lutants". But we will pay for testing which is                        an ordinance or law which re-
            perPormed in the course of extracting the                             quires any insured or others to
            "pollutants" from the land orwater. ,                                 test for, monitor, clean up, re-
            The most we will pay under this Additional                            move, contain, treat, detoxify or
            Coverage for each described premises is                               neutralize, or in any way respond
            $10,000 for the sum of all covered ex-                                to, or assess the effects of "pollu-
            penses arising out of Covered Causes of                               tants", "fungus", wet or dry rot or
            Loss occurring during each separate                                   bacteria.
            12-month period of this policy.                              (6) The most we will pay under this Addi-
       e.   Increased Cost Of Construction                                   tional Coverage, for each described
                                                                             building insured under this Coverage
            (1) This Additional Coverage applies only                        Form, is $90,000 or 5°Yo of the Limit of
                to buildings to which the Replacement                        Insurance applicable to that building,
                Cost Optional Coverage applies.                              whichever is less. If a damaged build-
            (2) In the event of damage by a Covered                          ing is covered under a blanket Limit of
                Cause of Loss to a building that is                          Insurance which applies to more than
                Covered Property, we will pay the in-                        one building or item of property, then
                creased costs incurred to comply with                        the most we will pay under this Addi-
                the minimum standards of an ordi-                            tional Coverage, for that damaged
                nance or law in the course of repair,                         building, is the lesser of $10,000 or 5%
                rebuilding or replacernent of damaged                        times the value of the damaged build-
                parts of that property, subject to the                       ing as of the time of loss times the ap-
                limitations stated in e.(3) through e.(9)                     plicable Coinsurance percentage.
                of this Additional Coverage.                                  The amount payable under this
            (3) The ordinance or law referred to in                           Additional Coverage is additional
                e.(2) of this Additional Coverage is an                       insurance.
                ordinance or law that regulates the                       (7) With respect to this Additional
                construction or repair of buildings or                        Coverage:
                estabtisheszoning orland use require-
                ments at the described premises and                           (a) We will not pay for the Increased
                is in force at the time of loss.                                  Cost of Co nstructio n:

            (4) Under this Additional Coverage, we                                (i) Until the property is actually
                will not pay any costs due to an ordi-                                repaired or replaced at the
                                                                                      same or another premises;
                nance or law that:
                                                                                      and
                 (a) You were required to comply with
                     before the loss, even when the                              (ii) Unless the repair or replace-
                                                                                      ment is made as soon as rea-
                     building was undamaged; and
                                                                                      sonably possible after the loss
                 (b) You failed to comply with.                                       or damage, not to exceed two
                                                                                      years. We may extend this pe-
                                                                                      riod in writing during the two
                                                                                      years.




CP 00 10 10 12                     Copyright, Insurance Services Office, Inc., 2011                      Page 5 of 16
    Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 61 of 147




               (b) If the building is repaired or re-                   (3) The Covered Causes of Loss appli-
                   placed at the same premises, or if                       cable to Your Business Personal
                   you elect to rebuild at another                          Property apply to this Additional Cov-
                   premises, the most we will pay for                       erage, Electronic Data, subject to the
                   the Increased Cost of Construc-                          following:
                   tion, subject to the provisions of                        (a) If the Causes Of Loss - Special
                   e.(6) of this Additional Coverage,                            Form applies, coverage under this
                   is the increased cost of construc-                            Additional Coverage, Electronic
                   tion atthe same premises.                                     Data, is limited to the "specified
               (c) If the ordinance or law requires re-                          causes of loss" as defined in that
                   location to another premises, the                             form and Collapse as set forth in
                   most we will pay for the Increased                            that form.
                   Cost of Construction, subject to                          (b) If the Causes Of Loss - Broad
                   the provisions of e.(6) of this Addi-                         Form applies, coverage under this
                   tional Coverage, is the increased                             Additional Coverage, Electronic
                   cost of construction at the new                               Data, includes Collapse as set
                   premises.                                                     forth in thatform.
           (8) This Additional Coverage is not sub-                          (c) If the Causes Of Loss form is en-
               ject to the terms of the Ordinance Or                             dorsed to add a Covered Cause of
               Law Exclusion to the extent that such                             Loss, the additional Covered
               Exclusion would conflict with the pro-                            Cause of Loss does not apply to
               visions of this Additional Coverage.                              the coverage provided under this
           (9) The costs addressed in the Loss Pay-                              Additional Coverage, Electronic
               ment and Valuation Conditions and                                 Data.
               the Replacement Cost Optional Cover-                          (d) The Covered Causes of Loss in-
               age, in this Coverage Form, do not in-                            clude a virus, harmful code or sim-
               clude the increased cost attributable                             ilar instruction introduced into or
               to enforcement of or compliance with                              enacted on a computer system
               an ordinance or law. The amount                                   (including electronic data) or a
               payable under this Additional Cover-                              network to which it is connected,
               age, as stated in e.(6) of this Addi-                             designed to damage or destroy
               tional Coverage, is notsubjectto such                             any part of the system or disrupt
               limitation.                                                       its normal operation. But there is
       f. Electronic Data                                                        no coverage for loss or damage
           (1) Under this Additional Coverage, elec-                             caused by or resulting from ma-
               tronic data has the meaning described                             nipulation of a computer system
                                                                                 (including electronic data) by any
               under Property Not Covered, Elec-
               tronic Data. This Additional Coverage                             employee, including a temporary
                                                                                 or leased emptoyee, or by an en-
               does not apply to your "stock" of pre-
               packaged software, or to electronic                               tity retained by you or for you to
                                                                                 inspect, design, install, modify,
               data which is integrated in and oper-
               ates or controls the building's elevator,                         maintain, repair or replace that
                                                                                 system.
               lighting, heating, ventilation, air condi-
               tioning or security system.
           (2) Subject to the provisions of this Addi-
               tional Coverage, we will pay for the
               cost to replace or restore electronic
               data which has been destroyed or cor-
               rupted by a Covered Cause of Loss.
               To the extent that electronic data is
               not replaced or restored, the loss will
               be valued at the cost of replacement
               of the media on which the electronic
                data was stored, with blank media of
               substantially identical type.




Page 6 of 16                      Copyright, Insurance Services Office, Inc., 2011                  CP 00 10 10 12
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 62 of 147




            (4) The most we will pay under this Addi-                    (2) Ycur Business Personal Properly
                 tional Coverage, Electronic Data, is                         (a) If this poiicy covers Your Business
                 $2,500 (uniess a higher limit is shown                           Personal Property, you may ex-
                in the Declarations) for all Ioss or                              tend that insurance to apply to:
                 damage sustained in any one poiicy
                 year, regardless of the number of oc-                            (i) Business personal property,
                 currences of loss or damage or the                                    including such property that
                 number of premises, locations or com-                                 you newiy acquire, at any lo-
                 puter systems invoived. If loss pay-                                  cation you acquire other than
                 ment on the first occurrence does not                                 at fairs, trade shows or exhibi-
                 exhaust this amount, then the baiance                                 tions; or
                 is avaiiabie for subsequent loss or                             (if) Business personal property,
                 damage sustained in but not after that                                inciuding such property that
                 policy year. With respect to an occur-                                you newiy acquire, located
                 rence which begins in one policy year                                 at your newly constructed or
                 and continues or resuits in additional                                acquired buiidings at the
                 loss or damage in a subsequent policy                                 location described in the
                 year(s), all loss or damage is deemed                                 Dec laratio ns.
                 to be sustained in the poiicy year in
                                                                                  The most we will pay for loss or
                 which the occurrence began.
                                                                                  damage under this Ectension is
   5. Coverage Extensions                                                         $100,000 at each building.
       Except as otherwise provided, the foltowing                            (b) This Extension does not apply to:
       Extensions apply to property located in or on
                                                                                  (i) Personal property of others
       the buiiding described in the Declarations or in
                                                                                      that is temporarily in your pos-
       the open (or in a vehicle) within 100 feet of the
                                                                                      session in the course of instal-
       described premises.
                                                                                      ling or performing work on
       If a Coinsurance percentage of 80% or more,                                    such property; or
       or a Value Reporting period syrribol, is shown
                                                                                 (ii)   Personal property of others
       in the Declarations, you may extend the insur-
                                                                                        that is temporarily in your pos-
       ance provided by this Coverage Part as
                                                                                        session in the course of your
       fo I lows:                                                                       manufacturing or whoiesaling
       a.   Newly Acquired Or Constructed                                               activities.
            Property
                                                                          (3) Period Of Coverage
            (1) Buildings
                                                                              With respect to insurance provided
                 If this policy covers Building, you may                      under this Coverage Extension for
                 extend that insurance to apply to:                           Newly Acquired Or Constructed Prop-
                 (a) Your new buiidings while being                           erty, coverage will end when any of
                     buiit on the described premises;                         the following first occurs:
                     and                                                      (a) This policy expires;
                 (b) Buildings you acquire at locations,                      (b) 30 days expire after you acquire
                     other than the described prem-                               the property or begin construction
                     ises, intended for:                                          of that part of the buiiding that
                     (i) Similar use as the buiiding de-                          wouid qualify as covered prop-
                         scribed in the Declarations; or                          erty; or
                    (ii)   Use as a warehouse.                                (c) You reportvaiuesto us.
                 The most we will pay for loss or dam-                        We will charge you additional pre-
                 age under this Ectension is $250,000                         mium for vaiues reported from the
                 at eadh buiiding.                                            date you acquire the property or begin
                                                                              construction of that part of the buiid-
                                                                              ing that wouid qualify as covered
                                                                              p ro perty.




CP 00 10 10 12                     Copyright, Insurance Services Office, Inc., 2011                        Page 7 of 16
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 63 of 147




       b. Personal Effects And Property Of Others                    d. Property Off-premises
           You may extend the insurance that applies                     (1) You may extend the insurance pro-
           to Your Business Personal Property to ap-                         vided by this Coverage Form to apply
           ply to:                                                           to your Covered Property while it is
           (1) Personal effects owned by you, your                           away from the described premises, if it
               officers, your partners or members,                           is:
               your managers or your employees.                              (a) Temporarily at a location you do
               This Extension does not apply to loss                             not own, lease or operate;
               or damage by theft.                                           (b) In storage at a location you lease,
           (2) Personal property of others in your                               provided the lease was executed
               care, custody or control.                                         after the beginning of the current
           The most we will pay for loss or damage                               policy term; or
           under this Extension is $2,500 at each de-                        (c) At any fair, trade show or
           scribed premises. Our payment for loss of                             exhibition.
           or damage to personal property of others
                                                                         (2) This Extension does not apply to
           will only be for the account of the owner of                      property:
           the property.
                                                                             (a) In or on a vehicle; or
       c. Valuable Papers And Records (Other
          Than Electronic Data)                                              (b) In the care, custody or control of
                                                                                 your salespersons, unless the
           (1) You may extend the insurance that ap-                             property is in such care, custody
               plies to Your Business Personal Prop-                             or control at a fair, trade show or
               erty to apply to the cost to replace                              exhibition.
               or restore the lost information on val-
               uable papers and records for which                        (3) The most we will pay for loss or dam-
               duplicates do not exist. But this Exten-                      age under this Extension is $10,000.
               sion does not apply to valuable papers               e. Outdoor Property
               and records which exist as electronic
                                                                         You may extend the insurance provided
               data. Electronic data has the meaning
                                                                         by this Coverage Form to apply to your
               described under Property Not Cov-
                                                                         outdoor fences, radio and television anten-
               ered, Electronic Data.
                                                                         nas (including satellite dishes),. trees,
           (2) If the Causes Of Loss - Special Form                      shrubs and plants (other than trees,
               applies, coverage under this Ecten-                       shrubs or plants which are "stock" or are
               sion is limited to the "specified causes                  part of a vegetated roof), including debris
               of loss" as defined in that form and                      removal expense, caused by or resulting-
               Collapse as set forth in that form.                       from any of the following causes of Ioss if
           (3) If the Causes Of Loss - Broad Form                        they are Covered Causes of Loss:
               applies, coverage under this Exten-                       (1) Fire;
               sion includes Collapse as set forth in
                                                                         (2) Lightning;
               that form.
                                                                         (3) Explosion;
           (4) Under this Extension, the most we will
               pay to replace or restore the lost infor-                 (4) Riot or Civil Commotion; or
               mation is $2,500 at each described                        (5) Aircraft.
               premises, unless a higher limit is
                                                                         The most we will pay for loss or damage
               shown in the Declarations. Such
                                                                         under this Extension is $1,000, but not
               amount is additional insurance. We
                                                                         more than $250 for any one tree, shrub
               will also pay for the cost of blank ma-
                                                                         or plant. These limits apply to any one
               terial for reproducing the records
                                                                         occurrence, regardless of the types or
               (whether or not duplicates exist) and
                                                                         number of items lost or damaged in that
               (when there is a duplicate) for the
                                                                         occurrence.
               cost of labor to transcribe or copy the
               records. The costs of blank material
               and labor are subject to the applicable
               Limit of Insurance on Your Business
               Personal Property and, therefore, cov-
               erage of such costs is not additional
               insurance.




Page 8 of 16                      Copyright, Insurance Services Office, Inc., 2011                   CP 00 10 10 12
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 64 of 147




          Subject to all aforementioned terms and                         (2) If the appiicabie Covered Causes of
          limitations of coverage, this Coverage Ex-                           Loss form or endorsement contains a
          tension includes the expense of removing                             limitation or exciusion concerning loss
          from the described premises the debris of                            or damage from sand, dust, sieet,
          trees, shrubs and piants which are the                               snow, ice or rain to property in a struc-
          property of others, except in the situation                          ture, such limitation or exciusion aiso
          in which you are a tenant and such prop-                             applies to property in a portabie stor-
          erty is owned by the landiord of the de-                             age unit.
          scribed premises.                                               (3) Coverage under this Extension:
       f. Non-owned Detached Trallers                                         (a) Will end 90 days after the business
          (1) You may extend the insurance that ap-                               personal property has been
               piies to Your Business Personal Prop-                              piaced in the storage unit;
               erty to appiy to loss or damage to                             (b) Does not apply if the storage unit
               traiiers that you do not own, provided                             itseif has been in use at the de-
               that:                                                              scribed premises for rnore than
                 (a) The trailer is used in your                                  90 consecutive days, even if the
                     business;                                                    business personal property has
                 (b) The trailer is in your care, custody                         been stored there for 90 or fewer
                     or control at the premises de-                               days as of the time of loss or
                     scribed in the Declarations; and                             damage.

                 (c) You have a contractual responsi-                     (4) Under this Extension, the most we will
                     bility to pay for loss or damage to                      pay for the total of all loss or damage
                     the trailer.                                             to business personal property is
                                                                              $10,000 (unless a higher limit is indi-
           (2) We will not pay for any loss or damage                         cated in the Declarations for such 1=x-
               that occurs:                                                   tension) regardiess of the number of
                 (a) Whiie the traiier is attached to any                     storage units. Such limit is part of, not
                     motor vehicie or motorized con-                          in addition to, the appiicable Limit of
                     veyance, whether or not the motor                        Insurance on Your Business Personal
                     vehicie or motorized conveyance                          Property. Therefore, payment under
                     is in motion;                                            this Extension will not increase the ap-
                                                                              piicable Limit of Insurance on Your
                 (b) During hitching or unhitching
                                                                              Business Personal Property.
                     operations, or when a trailer
                     becomes accidentally unhitched                       (5) This Extension does not apply to loss
                     from a motor vehicie or motorized                        or damage otherwise covered under
                     conveyance.                                              this Coverage Form or any endorse-
                                                                              ment to this Coverage Form or poficy,
           (3) The most we will pay for loss or dam-
                                                                              and does not appiy to loss or damage
               age under this Extension is $5,000,
                                                                              to the storage unit itseif.
               uniess a higher limit is shown in the
               Dec la ratio ns.                                      Each of these Extensions is additional insur-
                                                                     ance unless othervvise indicated. The Addi-
           (4) This insurance is excess over the
                                                                     tional Condition, Coinsurance, does not apply
               amount due (whether you can collect
                                                                     to these Extensions.
               on it or not) from any other insurance
               covering such property.                       B. ExclusionsAnd Limitations
       g. Business Personal Property Temporarily                 See appiicable Causes Of Loss form as shown in
           In Portable Storage Units                             the Declarations.
           (1) You may extend the insurance that ap-         C. Limits Of Insurance
                piies to Your Business Personal Prop-.           The most we will pay for loss or damage in any one
                erty to apply to such property whiie             occurrence is the appiicabie Limit Of Insurance
                temporarify stored in a portabie stor-           shown in the Declarations.
                age unit (inciuding a detached traiier)
                located within 100 feet of the building          The most we will pay for loss or damage to outdoor
                or structure described in the Declara-           signs, whether or not the sign is attached to a
                tions within 100 feet of the premises            buiiding, is $2,500 per sign in any one occurrence.
                described in the Declarations, which-
                ever distance is greater.




CP 00 10 10 12                     Copyright, Insurance Services Office, Inc., 2011                       Page 9 of 16
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 65 of 147




    The amounts of insurance stated in the following         Total amount of loss payable:
    Additional Coverages apply in accordance with the        $59,850 + $80,000 = $139,850
    terms of such coverages and are separate from the
    Limit(s) Of Insurance shown in the Dectarations for      EXAMPLE 2
    any other coverage:                                      (This example, too, assumes there is no Coinsurance
    1. Fire Department Service Charge;                       penalty.)
    2. Pollutant Clean-up And Removal;                       The Deductible and Lirnits of Insurance are the same
                                                             as those in Example 1.
    3. Increased Cost Of Construction; and
                                                             Loss to Building 1:                           $    70,000
    4. Electronic Data.
                                                                (Exceeds Limit of Insurance plus Deductible)
    Payments under the Preservation Of Property Ad-
    ditional Coverage will not increase the applicabie       Lossto Building 2:                            $    90,000
    Limit of Insurance.                                          (Exceeds Limit of Insurance plus Deductible)
D. Deductible                                                Loss Payable - Building 1:                    $    60,000
    In any one occurrence of loss or damage (herein-             (Limit of Insurance)
    after referred to as loss), we will first reduce the
                                                             Loss Payable - Building 2:                    $    80,000
    amount of loss if required by the Coinsurance Con-
    dition or the Agreed Value Optional Coverage. If             (Limit of Insurance)
    the adjusted amount of loss is less than or equal to     Total amount of loss payable:                 $ 140,000
    the Deductible, we will not pay for that loss. If the
                                                             E. LossConditions
    adjusted amount of loss exceeds the Deductible,
    we will then subtract the Deductible from the ad-            The following conditions apply in addition to the
    justed amount of loss and will pay the resulting             Common Policy Conditions and the Commercial
    amount or the Limit of Insurance, whichever is less.         Property Conditions.
    When the occurrence involves loss to more                    1. Abandonment
    than one item of Covered Property and separate                   There can be no abandonment of any property
    Limits of Insurance appiy, the losses will not be                to us.
    combined in determining application of the De-
    ductible. But the Deductible will be applied only            2. Appraisal
    once per occurrence.                                             If we and you disagree on the vaiue of the
                                                                     property or the amount of loss, either may
EXAMPLE # 1
                                                                     make written demand for an appraisal of the
(This exampie assumes there is no Coinsurance                        loss. In this event, each party will select a com-
penalty.)                                                            petent and impartial appraiser. The two ap-
Deductible:                                  $     250               praisers will select an umpire. If they cannot
                                                                     agree, either may request that seiection be
Limit of Insurance - Building 1:             $ 60,000
                                                                     made by a judge of a court having jurisdiction.
Limit of Insurance - Building 2:             $ 80,000                The-appraisers will state separately the value of
Lossto Building 1:                           $ 60,100                the property and amount of loss. If they fail to
                                                                     agree, they will submit their differences to the
Lossto Building 2:                           $ 90,000                umpire. A decision agreed to by any two will
The amount of loss to Building 1($60,100) is less than               be binding. Each party will:
the sum ($60,250) of the Limit of Insurance applicable               a. Pay its chosen appraiser; and
to Building 1 plusthe Deductible.
                                                                      b. Bear the other expenses of the appraisal
The Deductible will be subtracted from the amount of                     and umpire equally.
loss in calcuiating the loss payabie for Build ing 1:
                                                                      If there is an appraisal, we will still retain our
    $ 60,100                                                          right to deny the ciaim.
          250                                                    3. Duties In The Event Of Loss Or Damage
    $ 59,850 Loss Payable - Building 1                                a. You must see that the following are done
The Deductible appiies once per occurrence and there-                     in the event of loss or damage to Covered
fore is not subtracted in determining the amount of loss                  Pro perty:
payable for Building 2. Loss payable for Building 2 is                    (1) Notify the poiice if a 1aw may have
the Limit of Insurance of $80,000.                                            been broken.




Page 10 of 16                      Copyright, Insurance Services Office, Inc., 2011                    CP 00 10 10 12
    Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 66 of 147




           (2) Give us prompt notice of the loss or             4. Loss Payment
               damage. Include a description of the                 a. In the event of loss or damage covered by
               property involved.        '                               this Coverage Form, at our option, we will
           (3) As soon as possible, give us a descrip-                   either:
               tion of how, when and where the loss                     (1) Pay the value of lost or damaged
               or damage occurred.                                          property;
           (4) Take all reasonable steps to protect                     (2) Pay the cost of repairing or replacing
               the Covered Property from further                            the lost or damaged property, subject
               damage, and keep a record of your                            to b. below;
               expenses necessary to protect the
               Covered Property, for consideration in                   (3) Take all or any part of the property at
               the settlement of the claim. This will                       an agreed or appraised value; or
               not increase the Limit of Insurance.                     (4) Repair, rebuild or replace the property
               However, we will not pay for any sub-                        with other property of like kind and
               sequent loss or damage resulting from                        quality, subject to b. below.
               a cause of loss that is not a Covered
                                                                        We will determine the value of lost or dam-
               Cause of Loss. Also, if feasible, set the
                                                                        aged property, or the cost of its repair or
               damaged property aside and in the
                                                                        replacement, in accordance with the appli-
               best possible order for examination.
                                                                        cable terms of the Valuation Condition in
           (5) At our request, give us complete in-                     this Coverage Form or any applicable pro-
               ventories of the damaged and undam-                      vision which amends or supersedes the
               aged property. Include quantities,                       Valuation Condition.
               costs, values and amount of loss
                                                                    b. The cost to repair, rebuild or replace does
               claimed.
                                                                        not include the increased cost aftributable
           (6) As often as may be reasonably re-                        to enforcement of or compliance with any
               quired, permit us to inspect the prop-                   ordinance or Iaw regulating the construc-
               erty proving the loss or damage and                      tion, use or repair of any property.
               examine your books and records.
                                                                    c. We will give notice of our intentions within
                 Also, permit us to take samples of                     30 days after we receive the sworn proof of
                 damaged and undamaged property                         loss.
                 for inspection, testing and analysis,               d. We will not pay you more than your finan-
                 and permit us to make copies from
                                                                         cial interest in the Covered Property.
                 your books and records.
                                                                    e. We may adjust losses with the owners of
           (7) Send us a signed, sworn proof of loss
                                                                        lost or damaged property if other than you.
               containing the information we request                    If we pay the owners, such payments will
               to investigate the claim. You must do                    satisfy your claims against us for the own-
               this within 60 days after our request.                   ers' property. We will not pay the owners
               We will supply you with the necessary
                                                                        more than their financial interest in the
               fo rms.                                                  Covered Property.
           (8) Cooperate with us in the investigation               f. We may elect to defend you against suits
               or settlement of the claim.
                                                                        arising from claims of owners of property.
       b. We may examine any insured under oath,                        We will do this at our expense.
           while not in the presence of any other                   g. We will pay for covered loss or damage
           insured and at such times as may be rea-                     within 30 days after we receive the sworn
           sonably required, about any matter relat-                    proof of loss, if you have complied with all
           ing to this insurance orthe claim, including                 of the terms of this Coverage Part, and:
           an insured's books and records. In the
           event of an examination, an insured's an-                     (1) We have reached agreementwith you
           swers must be signed.                                             on the amount of loss; or
                                                                         (2) An appraisal award has been made.




CP 00 10 10 12                    Copyright, Insurance Services Office, Inc., 2011                   Page 11 of 16
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 67 of 147




        h. A party wall is a wall that separates and is                       (b) When this policy is issued to the
           common to adjoining buildings that are                                 owner or general lessee of a build-
           owned by different parties. In settling cov-                           ing, building means the entire
           ered losses involving a party wall, we will                            building. Such building is vacant
           pay a proportion of the loss to the party                              unless at least 31 % of its total
           wall based on your interest in the wall in                             squarefootage is:
           proportion to the interest of the owner of
                                                                                  (i) Rented to a lessee or subles-
           the adjoining building. However, if you
                                                                                      see and used by the lessee or
           electto repair or replace your building and
                                                                                      sublessee to conduct its cus-
           the owner of the adjoining building elects
                                                                                      tomary operations; and! or
           not to repair or replace that building, we
           will pay you the full value of the loss to the                        (ii)   Used     by  the    building
           party wall, subject to all applicable policy                                 owner to conduct customary
           provisions including Limits of Insurance,                                    operations.
           the Valuation and Coinsurance Conditions                       (2) Buildings under construction or reno-
           and all other provisions of this Loss Pay-                         vation are not considered vacant.
           ment Condition. Our payment under the
                                                                      b. Vacancy Provisions
           provisions of this paragraph does not alter
           any right of subrogation we may have                           If the building where loss or damage
           against any entity, including the owner or                     occurs has been vacant for more than
           insurer of the adjoining building, and does                    60 consecutive days before that loss or
           not alter the terms of the Transfer Of                         damage occurs:
           Rights Of Recovery Against Others To Us                        (1) We will not pay for any loss or damage
           Condition in this policy.                                          caused by any of the following, even if
   5.   Recovered Property                                                    they are Covered Causes of Loss:
        If either you or we recover any property after                        (a) Vandalism;
        loss settlement, that party must give the other                       (b) Sprinkler leakage, unless you
        prompt notice. At your option, the property will                          have protected the system against
        be returned to you. You must then return to us                            freezing;
        the amount we paid to you for the property.
                                                                              (c) Building glass breakage;
        We will pay recovery expenses and the ex-
        penses to repair the recovered property, sub-                         (d) Water damage;
        ject to the Limit of Insurance.                                       (e) Theft; or
   S.   Vacancy                                                               (f) Attempted theft.
        a.   Description Of Terms                                         (2) With respect to Covered Causes of
             (1) As used in this Vacancy Condition, the                       Loss other than those listed in b.(1)(a)
                 term building and the term vacant                            through b.(1)(f) above, we will reduce
                 have the meanings set forth in (1)(a)                        the amount we would otherwise pay
                 and (1)(b) below:                                            for the loss or damage by 15%.
                 (a) When this policy is issued to a ten-        7. Valuation
                     ant, and with respect to that ten-               We will determine the value of Covered Prop-
                     ant's interest in Covered Property,              erty in the event of loss or damage as follows:
                     building means the unit or suite
                     rented or leased to the tenant.                  a. At actual cash value as of the time of loss
                     Such building is vacant when it                     or damage, exceptas provided in b., c., d.
                     does not contain enough business                    and e. below.
                     personal property to conduct cus-                b. If the Limit of Insurance for Building satis-
                     tomary operations.                                  fies the Additional Condition, Coinsurance,
                                                                         and the cost to repair or replace the dam-
                                                                         aged building property is $2,500 or less,
                                                                         we will pay the cost of building repairs or
                                                                         replacement.




Page 112 of 16                     Copyright, Insurance Services Office, Inc., 2011                   CP 00 10 10•12
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 68 of 147




            The cost of building repairs or rep!ace-                     Instead, we will determine the most we will
            ment does not include the increased cost                     pay using the following steps:
            attributable to enforcement of or compli-                    (1) Multiply the value of Covered Property
            ance with any ordinance or law regulating                        at the time of loss by the Coinsurance
            the construction, use or repair of any                           percentage;
            property.
                                                                         (2) Divide the Limit of Insurance of the
            However, the following property will be val-                     property by the figure determined in
            ued at the actual cash value, even when                          Step (1);
            attached to the building:
                                                                         (3) Multiply the total amount of loss, be-
            (1) Awnings or floor coverings;
                                                                             fore the application of any deductible,
            (2) Appliances for refrigerating, ventilat-                      by the figure determined in Step (2);
                ing, cooking, dishwashing or launder-                        and
                ing; or                                                  (4) Subtract the deductible from the figure
            (3) Outdoor equipment or furniture.                              determined in Step (3).
       L.   "Stock" you have sold but not delivered at                   We will pay the amount determined in
            the selling price less discounts and ex-                     Step (4) or the Limit of Insurance,
            penses you otherwise would have had.                         whichever is less. For the remainder, you
       d. Glass at the cost of replacement with                          will either have to rely on other insurance
          safety-glazing material if required by law.                    or absorb the loss yourself.
       e. Tenants' Improvements and Betterments             Example 1 (Underinsurance)
          at:                                               When:        The value of the property is:       $ 250,000
            (1) Actual cash value of the lost or dam-                    The Coinsurance percentage
                aged property if you make repairs                        for it is:                              80%
                p ro m ptly.                                             The Limit of Insurance for it is:   $ 100,000
            (2) A proportion of your original cost if                    The Deductible is:                  $    250
                you do not make repairs promptly. We
                will determine the proportionate value                   The Amount of Loss is:              $ 40,000
                as follows:                                 Step (1): $250,000 x 80% - $200,000
                 (a) Muttiply the original cost by the                   (the minimum amount of Insurance to
                     number of days from the loss or                     meet your Coninsurance requirements)
                     damage to the expiration of the
                                                            Step (2):    $100,000 = $200,000 = .50
                     lease; and
                                                            Step (3):    $40,000 x .50 = $20,000
                 (b) Divide the amount determined in
                     (a) above by the number of days        Step (4):    $20,000 - $250 = $19,750
                     from the installation of inprove-      We will pay no more than $19,750. The remaining
                     ments to the expiration of the         $20,250 is not covered.
                     lease.
                                                            Example 2 (Adequate Insurance)
                 If your lease contains a renewal op-
                                                            When:        The value of the property is:       $ 250,000
                 tion, the expiration of the renewal op-
                 tion period will replace the expiration                 The Coinsurance percentage
                 of the lease in this procedure.                         fo r it is:                             80%
            (3) Nothing if others pay for repairs or                     The Limit of Insurance for it is: $ 200,000
                replacement.                                             The Deductible is:                  $    250
F. Additional Cond'rtions                                                The amount of Ioss is:              $ 40,000
   The following conditions apply in addition to the        The minimum amount of insurance to meet your Coin-
   Common Policy Conditions and the Commercial              surance requirement is $200,000 ($250,000 x 80%).
   Property Conditions:                                     Therefore, the Limit of Insurance in this example is ad-
   1. Coinsurance                                           equate, and no penalty applies. We will pay no more
                                                            than $39,750 ($40,000 amount of loss minus the de-
       If a Coinsurance percentage is shown in the
                                                            d uctible of $250).
       Declarations, the following condition applies:
       a. We will not pay the full amount of any loss
           if the value of Covered Property at the
           time of loss times the Coinsurance percent
           age shown for it in the Declarations is
           greater than the Limit of Insurance for the
           p ro perty.

CP 00 10 10 12                    Copyright, Insurance Services Office, Inc., 2011                       Page 13 of 16
        Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 69 of 147




         b. If one Limit of Insurance applies to two or                        (2) Submits a signed, sworn proof of loss
              more separate items, this condition will ap-                         within 60 days after receiving notice
              ply to the total of all property to which the                        from us of your failure to do so; and
              limit applies.                                                   (3) Has notified us of any change in
Exam p le 3                                                                        ownership, occupancy or substan-
                                                                                   tial change in risk known to the
When:         The value of the property is:
                                                                                   mortgageholder.
              Building at Location 1:            $ 75,000
                                                                               AII of the terms of this Coverage Part will
              Building at Location 2:             $ 100,000                    then apply directly to the mortgageholder.
              Personal Property                                           e. If we pay the mortgageholder for any loss
              at Location 2:                      $ 75.000                     or damage and deny payment to you be-
                    ~                             $ 250,000                    cause of your acts or because you have
                                                                               failed to comply with the terms of this Cov-
              The Coinsurance percentage
                                                                               erage Part:
              for it is:                               90%
                                                                               (1) The mortgageholder's rights under the
              The Limit of Insurance for
                                                                                   mortgage will be transferred to us to
              Buildings and Personal Property
                                                                                   the extent ofthe amountwe pay; and
              at Locations 1 and 2 is:        $ 180,000
                                                                               (2) The mortgageholder's right to recover
              The Deductible is:                  $ 1,000
                                                                                   the full amount of the mort-
              The amount of loss is:                                               gageholder's claim will not be
              Building at Location 2:             $ 30,000                         impaired.

              Personal Property                                                At our option, we may pay to the mort-
              at Location 2:                      $ 20,000                     gageholder the whole principal on the
                                                                               mortgage plus any accrued interest. In this
                                                  $ 50,000
                                                                               event, your mortgage and note will be
Step (1):     $250,000 x 90% = $225,000                                        transferred to us and you will pay your re-
              (the minimum amount of insurance to                              maining mortgage debtto us.
              meet your Coinsurance requirements                          f.   If we cancel this policy, we will give written
              and to avoid the penalty shown below)                            notice to the mortgageholder at least:
Step (2):     $180,000 = $225,000 = .80                                        (1) 10 days before the effective. date of
              $50,000 x .80 = $40,000                                              cancellation if we cancel for your non-
Step (3):
                                                                                   payment of premium; or
Step (4):     $40,000 -$1,000 = $39,000
                                                                               (2) 30 days before the effective date of
We will pay no more than $39,000. The remaining                                    cancellation if we cancel for any other
$11,000 is not covered.                                                            reaso n.
    2. Mortgageholders                                                    g. If we elect not to renew this policy, we will
         a.   The terrn mortgageholder includes trustee.                       give written notice to the mortgageholder
                                                                               at least 10 days before the expiration date
         b.   We will pay for covered loss of or damage
                                                                               of this policy.
              to buildings or structures to each mort-
              gageholder shown in the Declarations in            G. Optional Coverages
              their order of precedence, as interests may             If shown as applicable in the Declarations, the fol-
              appear.                                                 lowing Optional Coverages apply separately to
         c.   The mortgageholder has the right to re-                 each item:
              ceive loss payment even if the mortgage-                1. Agreed Value
              holder has started foreclosure or similar
                                                                          a. The Additional Condition, Coinsurance,
              action on the building or structure.
                                                                              does not apply to Covered Property to
         d.   If we deny your claim because of your acts                      which this Optional Coverage applies. We
              or because you have failed to comply with                       will pay no more for loss of or damage to
              the terms of this Coverage Part, the mort-                      that property than the proportion that the
              gageholder will still have the right to re-                     Limit of Insurance under this Coverage
              ceive loss payment if the mortgageholder:                       Part for the property bears to the Agreed
              (1) Pays any premium due under this                             Value shown for it in the Declarations.
                  Coverage Part at our request if you
                  have failed to do so;




 Page 14 of 16                          Copyright, Insurance Services Office, Inc., 2011                     CP 00 1010 12
       Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 70 of 147




         b. If the expiration date for this Optional Cov-                   (4) "Stock", unless the Including "Stock"
            erage shown in the Declarations is not                               option is shown in the Declarations.
            extended, the Additional Condition, Coin-                       Under the terms of this Replacement Cost
            surance, is reinstated and this Optional                        Optional Coverage, tenants' improve-
            Coverage expires.
                                                                            ments and betterments are not considered
          c.   The terms of this Optional Coverage apply                    to be the personal property of others.
               only to loss or damage that occurs:                      c. You may make a claim for loss or damage
               (1) On or after the effective date of this                   covered by this insurance on an actual
                   Optional Coverage; and                                   cash value basis instead of on a replace-
               (2) Before the Agreed Value expiration                       ment cost basis. In the event you elect to
                   date shown in the Declarations or the                    have loss or damage settled on an actual
                   policy expiration date, whichever oc-                    cash value basis, you may still make a
                   curs first.                                              claim for the additional coverage this Op-
                                                                            tional Coverage provides if you notify us of
      2. Inflation Guard                                                    your intent to do so within 180 days after
          a. The Limit of Insurance for property to                         the loss or damage.
             which this Optional Coverage applies will                  d. We will not pay on a replacement cost
             automatically increase by the annual per-                     basis for any loss or damage:
             centage shown in the Declarations.
                                                                            (1) Until the lost or damaged property is
          b. The amount of increase will be:                                    actually repaired or replaced; and
               (1) The Limit of Insurance that applied on                   (2) Unless the repair or replacement is
                   the most recent of the policy inception                      rnade as soon as reasonably possible
                   date, the policy anniversary date, or                        after the loss or damage.
                   any other policy change amending the
                   Limit of Insurance, times                                With respect to tenants' improvements
                                                                            and betterments, the following also apply:
               (2) The percentage of annual increase
                   shown in the Deciarations, expressed                     (3) If the conditions in d.(1) and d.(2)
                   as a decimal (example: 8% is .08),                           above are not met, the value of ten-
                   times                                                        ants' improvements and betterments
                                                                                will be determined as a proportion of
               (3) The number of days since the begin-                          your original cost, as set forth in the
                   ning of the current policy year or the                       Valuation Loss Condition of this Cov-
                   effective date of the most recent policy                     erage Form; and
                   change amending the Limit of Insur-
                   ance, divided by 365.                                    (4) We will not pay for loss or damage
                                                                                to tenants' improvements and bet-
Exam p le                                                                       terments if others pay for repairs or
If:    The applicable Limit of Insurance is:      $ 100,000                     replacement.
       The annual percentage increase is:               89'0            e. We will not pay more for loss or damage
                                                                            on a replacement cost basis than the least
       The number of days since the
                                                                            of (1), (2) or (3), subject to f. below:
       beginning ofthe policy year
       (or last policy change) is:                     146                  (1) The Limit of Insurance applicable to
                                                                                the lost or damaged property;
       The amount of increase is:
       $100,000 x.08 x 146 = 365 =                 $ 3,200                  (2) The cost to replace the lost or dam-
                                                                                aged property with other property:
3.    Replacement Cost
          a. Replacement Cost (without deduction for                            (a) Of comparable material and qual-
             depreciation) replaces Actual Cash Value                               ity; and
             in the Valuation Loss Condition of this                            (b) Used forthe same purpose; or
             Coverage Form.                                                 (3) The amount actually spent that is nec-
          b. This Optional Coverage does not apply to:                          essary to repair or replace the lost or
                                                                                damaged property.
               (1) Personal property of others;
                                                                            If a building is rebuilt at a new premises,
               (2) Contents of a residence;
                                                                            the cost described in e.(2) above is limited
               (3) Works of art, antiques or rare articles,                 to the cost which would have been in-
                   including etchings, pictures, statuary,                  curred ff the building had been rebuilt at
                   marbles, bronzes, porcelains and                         the original premises.
                   bric-a-brac; or




CP 00 10 10 12                       Copyright, Insurance Services Office, Inc., 2011                    Page 15 of 16
    Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 71 of 147




        f.   The cost of repair or replacement does not      H. De~Snitions
             include the increased cost attributable to          1.   "Fungus" means any type or form of fungus, in-
             enforcement of or compliance with any or-                ciuding moid or mildew, and any mycotoxins,
             dinance or law reguiating the construction,              spores, scents or by-products produced or re-
             use or repair of any property.                           leased by fungi.
   4.   Extension Of Replacement Cost To Personal                2.   "Pollutants" means any soiid, liquid, gaseous
        Property Of Others                                            or thermal irritant or contaminant, inciuding
        a.   If the Replacement Cost Optional Cover-                  smoke, vapor, soot, fumes, acids, alkalis,
             age is shown as appiicabie in the Declara-               chemicals and waste. Waste includes materials
             tions, then this Extension may also be                   to be recycled, reconditioned or reciaimed.
             shown as applicable. If the Declarations            3.   "Stock" means merchandise held in storage or
             show this Extension as applicabie, then                  for sale, raw materials and in-process or fin-
             Paragraph 3.b.(1) of the Replacement                     ished goods, including suppiies used in their
             Cost Optional Coverage is deieted and all                packing or shipping.
             other provisions of the Replacement Cost
             Optional Coverage apply to repiacement
             cost on personal property of others.
        b.   With respect to replacement cost on the
             personal property of others, the following
             limitation appiies:
             If an item(s) of personal property of others
             is sub}ect to a written contract which gov-
             erns your liability for loss or damage to
             that item(s), then valuation of that item(s)
             will be based on the amount for which you
             are liable under such contract, but not to
             exceed the lesser of the replacement cost
             of the property or the applicable Limit of
             Insurance.




Page 16 of 16                      Copyright, Insurance Services Office, Inc., 2011                  CP 00 1010 12
      Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 72 of 147



                                                                                        COMMERCIAL PROPERTY
                                                                                                CP 00 30 10 12


               BUSIN ESS INCO M E(AN D EXTRA EXPEN SE)
                           COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The words
"we", "us" and "our" referto the cornpany providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section F. Definitions.


A. Coverage                                                          With respect to the requirements set forth in
    1. Business Income                                               the preceding paragraph, if you occupy oniy
                                                                     part of a building, your premises means:
        Business Income means the:
                                                                             (a) The portion of the building which
        a. Net Income (Net Profit or Loss before in-                             you rent, lease or occupy;
           come taxes) thatwould have been earned
                                                                              (b) The area within 100 feet of the
           or incurred; and
                                                                                  building or within 100 feet of the
        b. Continuing norrnal operating expenses in-                              premises described in the Decla-
           curred, including payroll.                                             rations, whichever distance is
        For manufacturing risks, Net Income includes                              greater (with respect to loss of or
        the net sales value of production.                                        damage to personal property in
                                                                                  the open or personal property in a
        Coverage is provided as described and limited
                                                                                  vehicle); and
        below for one or more of the following options
        for which a Limit Of Insurance is shown in the                        (c) Any area within the building or
        Declarations:                                                             at the described premises, if
                                                                                  that area services, or is used to
            (1) Business Income Including "Rental
                                                                                  gain access to, the portion of the
                Value".
                                                                                  building which you rent, lease or
            (2) Business Income Other Than "Rental                                occupy.
                Value".
                                                                 2. Extra Expense
            (3) "Rental Value".
                                                                     a. Extra Expense Coverage is provided at the
        If option (1) above is selected, the term Busi-                 premises described in the Declarations
        ness Income will include "Rental Value". If op-                 only if the Declarations show that Business
        tion (3) above is selected, the term Business                   Income Coverage applies atthat premises.
        Income will mean "Rental Value" only.
                                                                     b. Ectra Ecpense means necessary expenses
        If Limits of Insurance are shown under more                     you incur during the "period of restoration"
        than one of the above options, the provisions                   that you would not have incurred if there
        of this Coverage Part apply separately to each.                 had been no direct physical loss or dam-
        We will pay for the actual ioss of Business                     age to property caused by or resulting
        Income you sustain due to the necessary "sus-                   from a Covered Cause of Loss.
        pension" of your "operations" during the "pe-                     We will pay Extra Facpense (other than the
        riod of restoration". The "suspension" must be                    expense to repair or replace property) to:
        caused by direct physical loss of or damage to
                                                                          (1) Avoid or minimize the "suspension" of
        property at premises which are described in
                                                                              business and to continue opera-
        the Declarations and for which a Business
                                                                              tions at the described premises
        Income Limit Of Insurance is shown in the
                                                                              or at replacement premises or tempo-
        Declarations. The loss or damage must be
                                                                              rary locations, including relocation
        caused by or result from a Covered Cause of
                                                                              expenses and costs to equip and op-
        Loss. With respect to loss or damage to per-
                                                                              erate the replacement location or tem-
        sonal property in the open or personal prop-
                                                                               porary location.
        erty in a vehicle, the described premises
        include the area within 100 feet of of such
         premises.


CP 00 30 10 12                     Copyright, Insurance Services Office, Inc., 2011                      Page 1 of 9
                                                  INSURED
        Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 73 of 147




              (2) Minimize the "suspeRsion" of business           5.   Additional Coverages
                  if you cannot continue "operations".                 a. Civil Authority
              Wewill also pay Extra Expense to repair or                  In this Additional Coverage, Civil Authority,
              replace property, but only to the extent it                 the described premises are premises to
              reduces the amount of loss that otherwise                   which this Coverage Form applies, as
              would have been payable under this Cov-                     shown in the Declarations.
              erage Form.
                                                                           When a Covered Cause of Loss causes
   3.    Covered Causes Of Loss, Exclusfons And                            damage to property other than property at
         Lim itations                                                      the described premises, we will pay for the
         See appiicable Causes Of Loss form as shown                       actual loss of Business Income you sus-
         in the Declarations.                                              tain and necessary Extra Expense caused
                                                                           by action of civil authority that prohibits
   4.    Additional Lim itation - Interruption Of
                                                                           access to the described premises, pro-
         ComputerOperations
                                                                           vided that both of the following apply:
         a.   Coverage for Business Income does not
                                                                           (1) Access to the area immediately sur-
              apply when a"suspension" of "operations"
              is caused by destruction or corruption of                        rounding the damaged property is
                                                                               prohibited by civil authority as a result
              eiectronic data, or any loss or damage to
                                                                               of the damage, and the described
              eiectronic data, except as provided under
                                                                               premises are within that area but are
              the Additional Coverage, Interruption Of
                                                                               not more than one mile from the dam-
              Computer Operations.
                                                                               aged property; and
         b. Coverage for Extra Expense does not ap-
                                                                           (2) The action of civil authority is taken
            piy when action is taken to avoid or
            minimize a"suspension" of "operations"                             in response to dangerous physical
                                                                               conditions resulting from the damage
            caused by destruction or corruption of
            electronic data, or any loss or damage to                          or continuation of the Covered Cause
                                                                               of Loss that caused the damage, or
            electronic data, except as provided under
                                                                               the action is taken to enable a civil au-
            the Additional Coverage, Interruption Of
                                                                               thority to have unimpeded access to
            Computer Operations.
                                                                               the damaged property.
         c.   Electronic data means information, facts
                                                                           Civil Authority Coverage for Business In-
              or computer programs stored as or on,
                                                                           come will begin 72 hours after the time of
              created or used on, or transmitted to or
                                                                           the first action of civil authority that pro-
              from computer software (inciuding sys-
                                                                           hibits access to the described premises
              tems and applications software), on hard
                                                                           and will apply for a period of up to four
              or floppy disks, CD-ROMs, tapes, drives,
                                                                           consecutive weeks from the date on which
              cells, data processing devices or any other
                                                                           such coverage began.
              repositories of computer software which
              are used with eiectronically controlled                      Civil Authority Coverage for Ectra Expense
              equipment. The term computer programs,                       will begin immediately after the time of the
              referred to in the foregoing description of                  first action of civil authority that prohibits
              electronic data, means a set of related                      access to the described premises and will
              electronic instructions which directthe op-                  end:
              erations and functions of a computer or                      (1) Four consecutive weeks after the date
              device connected to it, which enable the                          of that action; or
              computer or device to receive, process,
              store, retrieve or send data.                                (2} When your Civil Authority Coverage
                                                                               for Business Income ends;
         d. This Additional Limitation does not apply
            when loss or damage to electronic data                         whichever is later.
            invoives only electronic data which is inte-
            grated in and operates or controls a build-
            ing's eievator, lighting, heating, ventilation,
            air cond itioning or security system.




Page 2 of 9                         Copyright, Insurance Services Office, Inc., 2011                    CP 00 30 1012
    Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 74 of 147




       b. Alterations And New Buiidings
          We will pay for the actual loss of Business                         However, Extended Business Income
          Income you sustain and necessary Extra                              does not appiy to loss of Business In-
          Expense you incur due to direct physical                            come incurred as a resuit of unfavora-
          loss or damage at the described premises                            bie business conditions caused by the
          caused by or resuiting from any Covered                             impact of the Covered Cause of Loss
          Cause of Loss to:                                                   in the area where the described prem-
                                                                              ises are located.
          (1) New buiidings or structures, whether
              compiete or under construction;                                 Loss of Business Income must be
                                                                              caused by direct physical loss or dam-
          (2) Alterations or additions to existing                            age at the described premises caused
              buiidings or structures; and                                    by or resuiting from any Covered
          (3) Machinery, equipment, suppiies or                               Cause of Loss.
              buiiding materiais located on or within                     (2) 'Rental Value"
              100 feet of the described premises
              and:                                                            If the necessary "suspension" of your
                                                                              "operations" produces a "Rental Value"
                 (a) Used in the construction, aitera-                        loss payabie under this poiicy, we
                     tions or additions; or                                   will pay for the actual loss of "Rental
                 (b) Incidental to the occupancy of                           Value" you incur during the period
                     new buiidings.                                           that:
          If such direct physical loss or damage de-                          (a) Begins on the date property is ac-
          lays the start of "operations", the "period of                          tually repaired,. rebuiit or repiaced
          restoration" for Business Income Cover-                                 and tenantabiiity is restored; and
          age wili begin on the date "operations"                             (b) Ends on the earlier of:
          wouid have begun if the direct physical
          loss or damage had not occurred.                                        (i) The -date you couid restore
                                                                                       tenant occupancy, with rea-
       c. Extended Business Income                                                     sonabie speed, to the level
           (1) Business Income OtherThan "Rental                                       which would generate the
               Value"                                                                  "Re nta I Value" that wo u id have
                                                                                       existed if no direct physical
                 If the necessary "suspension" of your
                                                                                       loss or damage had occurred;
                 "operations" produces a Business In-
                                                                                       or
                 come loss payabie under this poiicy,
                 we will pay for the actual loss of Busi-                         (il) 60 consecutive days after the
                 ness Income you incur during the pe-                                   date determined in (2)(a)
                 riod that:                                                             above.
                 (a) Begins on the date property (ex-                         However, Extended Business Income
                     cept 'finished stock') is actually                       does not appiy to loss of "Rental
                     repaired, rebuiit or repiaced and                        Value" incurred as a result of unfavora-
                     "operations"are resumed; and                             bie business conditions caused by the
                                                                              impact of the Covered Cause of Loss
                 (b) Ends on the eariier of:
                                                                              in the area where the described prem-
                     (i) The date you couid restore                           ises are located.
                          your "operations", with rea-
                                                                              Loss of "Rental Value" must be caused
                          sonabie speed, to the level
                                                                              by direct physical loss or damage at
                          which wouid generate the
                                                                              the described premises caused by or
                          business income amount that
                                                                              resulting from any Covered Cause of
                          wouid have existed if no direct
                                                                              Loss.
                          physical loss or damage had
                          occurred; or                                d. Interruption Of Computer Operations
                         60 consecutive days after the                    (1) Under this Additional Coverage, eiec-
                         date determined in (1)(a)                            tronic data hasthe meaning described
                         above.                                               under Additional Limitation - Interrup-
                                                                              tion Of Computer Operations.




CP 00 30 10 12                     Copyright, Insurance Services Office, Inc., 2011                         Page 3 of 9
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 75 of 147




              (2) Subject to all provisions of this Addi-                  (4) The most we will pay under this Addi-
                  tional Coverage, you may extend the                          tional Coverage, Interruption Of Com-
                  insurance that applies to Business In-                       puter Operations, is $2,500 (unless a
                  come and Extra Expense to apply to a                         higher limit is shown in the Declara-
                  "suspension" of "operations" caused                          tions) for all loss sustained and ex-
                  by an interruption in computer opera-                         pense incurred in any one policy year,
                  tions due to destruction or corruption                       regardless of the number of interrup-
                  of electronic data due to a Covered                          tions or the number of premises, loca-
                  Cause of Loss. However, we will not                          tions or computer systems involved. If
                  provide coverage under this Addi-                             loss payment relating to the first inter-
                  tional Coverage when the Additional                          ruption does not exhaust this amount,
                  Limitation - Interruption Of Computer                         then the balance is available for loss or
                  Operations does not apply based on                            expense sustained or incurred as a re-
                  Paragraph A.4.d. therein.                                     sult of subsequent interruptions in that
              (3) With respect to the coverage provided                         policy year. A balance remaining at
                  under this Additional Coverage, the                           the end of a policy year does not in-
                  Covered Causes of Loss are subject to                         crease the amount of insurance in the
                  the following:                                                next policy year. With respect to any
                                                                                interruption which begins in one policy
                  (a) If the Causes Of Loss - Special                           year and continues or results in addi-
                       Form applies, coverage under this                        tional loss or expense in a subsequent
                       Additional Coverage, Interruption                        policy year(s), all loss and expense is
                       Of Computer Operations, is lim-                          deemed to be sustained or incurred in
                       ited to the "specified causes of                        the policy year in which the interrup-
                       loss" as defined in that form and                        tion began.
                       Collapse as set forth in that form.
                                                                           (5) This Additional Coverage, Interruption
                  (b) If the Causes Of Loss - Broad                             Of Computer Operations, does not ap-
                      Form applies, coverage under this                         ply to loss sustained or expense in-
                       Additional Coverage, Interruption                        curred after the end of the "period of
                      Of Computer Operations, includes                          restoration", even if the amount of in-
                      Collapse as set forth in that form.                       surance stated in (4) above has not
                  (c) If the Causes Of Loss form is en-                         been exhausted.
                       dorsed to add a Covered Cause of           6. Coverage Extenslon
                       Loss, the additional Covered
                       Cause of Loss does not apply to                If a Coinsurance percentage of 50°k or more is
                       the coverage provided under this               shown in the Declarations, you may extend the
                       Additional Coverage, Interruption              insurance provided by this Coverage Part as
                       Of Computer Operations.                        follows:

                  (d) The Covered Causes of Loss in-                  NewlyAcquired Locations
                      clude a virus, harmful code or sim-             a. You may extend your Business Income
                      ilar instruction introduced into or                and Extra Expense Coverages to apply to
                      enacted on a computer system                       property at any location you acquire other
                      (including electronic data) or a                   than fairs or exhibitions.
                      network to which it is connected,                b. The most we will pay under this Extension,
                      designed to damage or destroy                       for the sum of Business Income loss and
                      any part of the system or disrupt                   Extra Expense incurred, is $100,000 at
                      its normal operation. But there is                  each location, unless a higher limit is
                      no coverage for an interruption                     shown in the Declarations.
                      related to manipulation of a com-
                      puter system (including electronic               c. Insurance under this Extension for each
                      data) by any employee, including                    newly acquired location will end when any
                      a temporary or leased employee,                     of the following first occurs:
                      or by an entity retained by you or                   (1) This policy expires;
                      for you to inspect, design, install,
                      maintain, repair or replace that
                      system.




Page 4 of 9                         Copyright, Insurance Services Office, Inc., 2011                   CP 00 30 10 12
        Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 76 of 147




             (2) 30 days expire after you acquire or be=           2.   Duties In The Event Of Loss
                 gin to constructthe property; or
                                                                        a. You must see that the following are done
             (3) You report values to us.                                   in the event of loss:
             We will charge you additional premium for                      (1) Notify the police if a law may have
             values reported from the date you acquire                          been broken.
             the property.
                                                                           (2) Give us prompt' notice of the direct
         The Additional Condition, Coinsurance, does                           physical Ioss or damage. Include a de-
         not apply to this Extension.                                          scription ofthe property involved.
B. Lim its Of Insurance                                                    (3) As soon as possible, give us a descrip-
   The most we will pay for loss in any one occur-                             tion of how, when and where the direct
   rence is the applicable Limit Of Insurance shown in                         physical loss or damage occurred.
   the Declarations.                                                       (4) Take all reasonable steps to protect
   Payments under the following coverages will not                             the Covered Property from further
   increase the applicable Limit of Insurance;                                 damage, and keep a record of your
                                                                               expenses necessary to protect the
   1. Alterations And New Buildings;                                           Covered Property, for consideration in
   2.    Civil Authority;                                                      the settlement of the claim. This will
   3. Extra Expense; or                                                        not increase the Limit of Insurance.
                                                                               However, we will not pay for any sub-
   4. Extended Business Incorne.                                               sequent loss or damage resulting from
   The amounts of insurance stated in the Interruption                         a cause of loss that is not a Covered
   Of Computer Operations Additional Coverage and                              Cause of Loss. Also, if feasible, set the
   the Newly Acquired Locations Coverage Extension                             damaged property aside and in the
   apply in accordance with the terms of those cover-                          best possible order for examination.
   ages and are separate from the Limit(s) Of Insur-                        (5) As often as may be reasonably re-
   ance shown in the Declarations for any other                                 quired, permit us to inspect the prop-
   coverage.                                                                    erty proving the loss or damage and
C. Loss Conditions                                                              examine your books and records.
   The following conditions apply in addition to the                            Also permit us to take samples of
   Common Policy Conditions and the Commercial                                  damaged and undamaged property
   Property Conditions:                                                         for inspection, testing and analysis,
                                                                                and permit us to make copies from
   1. Appraisal
                                                                                your books and records.
         If we and you disagree on the amount of Net
                                                                            (6) Send us a signed, sworn proof of loss
         Income and operating expense or the amount
                                                                                containing the information we request
         of loss, either may make written demand for an
                                                                                to investigate the claim. You must do
         appraisal of the loss. In this event, each party                       this within 60 days after our request.
         will select a competent and impartial appraiser.                       We will supply you with the necessary
         The two appraisers will select an urnpire. If                          forms.
         they cannot agree, either may request that se-                     (7) Cooperate with us in the investigation
         lection be made by a judge of a court having                           or settlement of the claim.
         jurisdiction. The appraisers will state sepa-
         rately the amount of Net Income and operating                      (8) If you intend to continue your busi-
         expense or amount of loss. If they fail to.agree,                      ness, you must resume all or part
         they will submit their differences to the umpire.                      of your "operations" as quickly as
         A decision agreed to by any two will be bind-                          possible.
         ing. Each party will:                                          b. We may examine any insured under oath,
         a. Pay its chosen appraiser; and                                   while not in the presence of any other
                                                                            insured and at such times as may be rea-
         b. Bear the other expenses of the appraisal                        sonably required, about any matter relat-
            and umpire equally.                                             ing to this insurance or the claim, including
         If there is an appraisal, we will still retain our                 an insured's books and records. In the
         right to deny the claim.                                           event of an examination, an insured's an-
                                                                            swers must be signed.




CP 00 30 10 12                       Copyright, Insurance Services Office, Inc., 2011                       Page 5 of 9
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 77 of 147




   3. Loss Determination                                              c. Resumption OfOperations
       a. The amount of Business Income loss will                         We will reduce the amount of your:
           be determined based on:                                        (1) Business Income loss, other than Ex-
          (1) The Net Income of the business before                           tra 1=xpense, to the extent you can re-
              the direct physical loss or damage                              sume your "operations", in whole or in
              occurred;                                                       part, by using damaged or undam-
          (2) The likely Net Income of the business                           aged property (including merchandise
              if no physical loss or damage had oc-                           or stock) at the described premises or
              curred, but not including any Net In-                           elsewhere.
              come that would likely have been                            (2) Extra 1=xpense loss to the extent you
              earned as a result of an increase in the                        can return "operations" to normal and
              volume of business due to favorable                             discontinue such Extra Expense.
              business conditions caused by the im-                   d. If you do not resume "operations", or do
              pact of the Covered Cause of Loss on                         not resume "operations" as quickly as pos-
              customers or on other businesses;                            sible, we will pay based on the length of
              (3) The operating expenses, including                        time it would have taken to resume "opera-
                  payroll expenses, necessary to re-                       tions" as quickly as possible.
                  sume "operations" with the same qual-           4. Loss Payment
                  ity of service that existed just before
                  the direct physical loss or damage;                 We will pay for covered loss within 30 days
                  and                                                 after we receive the sworn proof of loss, if you
                                                                      have complied with all of the terms of this Cov-
              (4) Other relevant sources of information,              erage Part, and:
                  including:
                                                                      a. We have reached agreement with you on
                  (a) Your financial records and ac-                     the amount of loss; or
                      counting procedures;
                                                                      b. An appraisal award has been,made.
                  (b) Bills, invoices and other vouchers;
                      and                                     D. Additional Condition
                  (c) Deeds, liens or contracts.                  COINSURANCE

       b. The amount of Extra Ecpense will be deter-              If a Coinsurance percentage is shown in the Decla-
           mined based on:                                        rations, the following condition applies in addition
                                                                  to the Common Policy Conditions and the Com-
              (1) AII expenses that exceed the normal             mercial Property Conditions.
                  operating expenses that would have
                  been incurred by "operations" during            We will not pay the full amount of any Business In-
                  the "period of restoration" if no direct        come loss if the Limit of Insurance for Business In-
                   physical loss or damage had oc-                come is less than:
                  curred. Wewill deductfrom the total of          1. The Coinsurance percentage shown for Busi-
                  such expenses:                                     ness Income in the Declarations; times
                  (a) The salvage value that remains of           2. The sum of:
                      any property bought for tempo-                  a. The Net Income (Net Profit or Loss before
                      rary use during the "period of                     income taxes), and
                      restoration", once "operations" are
                      resumed; and                                     b. Operating expenses, including payroll
                                                                          expenses,
                  (b) Any Extra Expense that is paid for
                      by other insurance, except for in-              that would have been earned or incurred (had
                      surance that is written subject to              no loss occurred) by your "operations" at the
                      the same plan, terms, conditions                described premises for the 12 months follow-
                      and provisions as this insurance;               ing the inception, or last previous anniversary
                      and                                             date, ofthis policy (whichever is later).
              (2) Necessary expenses that reduce the
                  Business Income loss that otherwise
                  would have been incurred.




Page 6 of 9                         Copyright, lnsurance Services Office, Inc., 2011                  CP 00 30 10 12
    Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 78 of 147




   Instead, we wilt determine the most we wip pay us-        Example 1 (Underinsurance)
   ing the following steps:                                  When: The Net Income and operating
   Step (1):     Multiply the Net Income and operating              expenses forthe 12 months
                 expense forthe 12 monts following the              following the inception, or last
                 inception, or last previous anniversary            previous anniversary date, of
                 date, of this policy by the Coinsurance            this policy atthe described
                 percentage;                                        premiseswould have been:              $ 400,000
   Step (2):     Divide the Limit of Insurance for the                The Coninsurance percentage is:           50%
                 described premises by the figure de-                 The Limit of Insurance is:          $ 150,000
                 termined in Step (1); and
                                                                      The amount of loss is:              $   80,000
   Step (3):     Multiply the total amount of loss by the
                 figure determined in Step (2).              Step (1): $400,000 x 50% = $200,000
   We will pay the amount determined in Step (3) or                    (the minimum amount of insurance to
   the limit of insurance, whichever is less. For the re-              meet your Coninsurance requirements)
   mainder, you will either have to rely on other insur-     Step (2): $150,000 = $200,00 = .75
   ance or absorb the loss yourself.
                                                             Step (3): $80,000 x .75 = $60,000
   In determining operating expenses for the purpose
                                                             We will pay no more than $60,000. The remaining
   of applying the Coinsurance condition, the follow-
                                                             $20,000 is not covered.
   ing expenses, if applicable, shall be deducted from
   the total of all operating expenses:                      Example 2 (Adequate Insurance)
           (1) Prepaid freight - outgoing;                   When: The Net Income and operating
                                                                    expenses for the 12 months
           (2) Returns and allowances;
                                                                    following the inception, or last
           (3) Discounts;                                           previous anniversary date, of
           (4) Bad debts;                                           this policy atthe described
                                                                    premises would have been:             $ 400,000
           (5) Collection expenses;
                                                                      The Coninsurance percentage is:           50%
           (6) Cost of raw stock and factory supplies
               consumed (including transportation                      The Limit of Insurance is:         $ 200,000
               c harg es);                                             The amount of loss is:             $ 80,000
            (7) Cost of inerchandise sold (including         The minimum amount of insurance to meet your Coin-
                transportation charges);                     surance requirement is $200,000 ($400,000 x 50%).
            (8) Cost of other supplies consumed (in-         Therefore, the Limit of_Insurance in this example is ad-
                cluding transpottation charges);             equate and no penalty applies. We will pay no more
                                                             than $80,000 (amount of loss).
            (9) Cost of services purchased from out-
                siders (not employees) to resell, that       This condition does not apply to Extra Expense
                do not continue under contract;              Coverage.
          (10) Power, heat and refrigeration ex-             E. Optional Coverages
               penses that do not continue under                 If shown as applicable in the Declarations, the fol-
               contract (if Form CP 15 11 is at-                 lowing Optional Coverages apply separately to
               tached);                                          each item.
          (11) AII payroll expenses or the amount of             1. MaximumPeriodOflndemnity
               payroll expense excluded (if Form                     a. The Additional Condition, Coinsurance,
               CP 15 10 is attached); and                                does not apply to this Coverage Form at
          (12) Special deductions for mining proper-                     the described premises to which this Op-
               ties (royalties unless specifically in-                   tional Coverage applies.
               cluded in coverage; actual depletion
               commonly known as unit or cost de-
               pletion - not percentage depletion; wel-
               fare and retirement fund charges
               based on tonnage; hired trucks).




CP 00 30 10 12                     Copyright, Insurance Services Office, Inc., 2011                      Page 7 of 9
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 79 of 147




        b. The most we will pay for the total of Busi-                           (b) Estimated for the 12 months im-
            ness Income loss and Extra Expense is the                                mediately following the inception
            lesser of:                                                               of this Optional Coverage.
              (1) The amount of loss sustained and ex-                      (2) The Declarations must indicate that
                  penses incurred during the 120 days                           the Business Income Agreed Value
                  immediately following the beginning of                        Optional Coverage appiies, and an
                  the "period of restoration"; or                               Agreed Value must be shown in the
              (2) The Limit Of Insurance shown in the                           Declarations. The Agreed Value
                  Declarations.                                                 should be at least equal to:
   2.   Monthly Limit Of Indemnity                                               (a) The Coinsurance percentage
                                                                                     shown in the Declarations; multi-
        a. The Additional Condition, Coinsurance,                                    plied by
           does not apply to this Coverage Form at
           the described premises to which this Op-                              (b) The amount of Net Income and
           tional Coverage applies.                                                  operating expenses for the follow-
                                                                                     ing 12 months you report on the
        b. The most we will pay for loss of Business                                 Work Sheet.
           Income in each period of 30 consecutive
           days after the beginning of the "period of                   b. The Additional Condition, Coinsurance, is
           restoration" is:                                                 suspended until:

              (1) The Limit of Insurance, multiplied by                     (1) 12 months after the effective date of
                                                                                this Optional Coverage; or
              (2) The fraction shown in the Declarations
                  for this Optional Coverage.                               (2) The expiration date ofthis policy;
Exam ple                                                                     whichever occurs first.

When:         The Limit of Insurance is:         $120,000               c. We will reinstate the Additional Condition,
                                                                           Coinsurance, automatically if you do not
              The fraction shown in the                                    submit a new Work Sheet and Agreed
              Declarations forthis Optional                                Value:
              Coverage is:                             1/4
                                                                            (1) Within 12 months of the effective date
              The most we will pay for loss in                                  of this Optional Coverage; or
              each period of30 consecutve
              days is:                           $ 30,000                    (2) When you request a change in your
                                                                                 Business Income Limit of Insurance.
              ($120,000 x 1/ 4 = $30,000)
                                                                        d. If the Business Income Limit of Insurance
              If, in this example, the actual                              is less than the Agreed Value, we will not
              amount of loss is:                                           pay more of any loss than the amount of
              Days 1-30                          $ 40,000                  loss multiplied by:
              Days 31-60:                        $ 20,000                    (1) The Business Income Limit of Insur-
                                                                                 ance; divided by
              Days 61-90:                        $ 30,000
                                                 $ 90,000                    (2) The Agreed Value.
                                                                Exam ple
              We will pay:
                                                                When:        The Limit of Insurane is:        $100,000
              Days 1-30:                         $ 30,000
                                                                             The Agreed Value is:             $ 200,000
              Days 31-60:                        $ 20,000
                                                                             The amount of loss is:           $ 80,000
              Days 61-90:                        $ 30,000
                                                                Step (1):    $100,000 = $200,000= .50
                                                 $ 80,000
                                                                Step (2):    .50 x $80,000 = $40,000
   3. Business Income Agreed Value 2
                                                                We will pay $40,000. The remaining $40,000 is not
        a. To activate this Optional Coverage:
                                                                covered.
              (1) A Business Income ReporUWork
                                                                    4. Extended Period Oflndemnity
                  Sheet must be submitted to us and
                  must show financial data for your                     Under Paragraph A.5.c., Extended Business
                  "operations":                                         Income, the number 60 Subparagraphs (1)(b)
                                                                        and (2)(b) is repiaced by the number shown in
                  (a) During the 12 months prior to the
                                                                        the Declarations for this Optional Coverage.
                      date of the Work Sheet; and




Page 8 of 9                           Copyright, Insurance Services Office, Inc., 2011                   CP 00 30 10 12
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 80 of 147




F. Definitlons                                                            (2) Requires any insured or others to test
   1. "Finished stock" means stock you have                                   for, monitor, clean up, remove, con-
       manufactured.                                                          tain, treat, detoxify or neutralize, or in
                                                                              any way respond to, or assess the ef-
       "Finished stock" also includes whiskey and al-                         fects of "pollutants".
       coholic products being aged, unless there is a
       Coinsurance percentage shown for Business                      The expiration date of this policy will not cut
       Income in the Declarations.                                    short the "period of restoration".

       "Finished stock" does not include stock you                4. "Pollutants" means any solid, liquid, gaseous
       have manufactured that is held for sale on the                 or thermal irritant or contaminant, including
       premises of any retail outlet insured under this               smoke, vapor, soot, fumes, acids, alkalis,
       Coverage Part.                                                 chemicals and waste. Waste includes materials
                                                                      to be recycled, reconditioned or reclaimed.
   2. "Operations" means:
                                                                  5. "Rental Value" means Business Income that
       a. Your business activities occurring at the                   consists of:
          described premises; and
                                                                      a. Net Income (Net Profit or Loss before
       b. The tenantability of the described prem-                       income taxes) that would have been
          ises, if coverage for Business Income                          earned or incurred as rental income from
          Including "Rental Value" or "Rental Value"                     tenant occupancy of the premises de-
          applies.                                                       scribed in the Declarations as furnished
   3. "Period of restoration" means the period of                        and equipped by you, including fair rental
       time that:                                                        value of any portion of the described
                                                                         premises which is occupied by you; and
       a. Begins:
                                                                      b. Continuing normal operating expenses in-
           (1) 72 hours after the time of direct physi-
                                                                         curred in connection with that premises,
               cal loss or damage for Business In-
                                                                         including:
               come Coverage; or
                                                                          (1) Payroll; and
           (2) Immediately after the time of direct
               physical loss or damage for E'xtra Ex-                     (2) The amount of charges which are the
               pense Coverage;                                                legal obligation of the tenant(s) but
                                                                              would otherwise be your obligations.
           caused by or resulting from any Covered
           Cause of Loss at the described premises;               6. "Suspension" means:
           and                                                        a. The slowdown or cessation of your busi-
       b. Ends on the earlier of:                                        ness activities; or
           (1) The date when the property at the de-                  b. That a part or all of the described premises
               scribed premises should be repaired,                      is rendered untenantable, if coverage for
               rebuilt or replaced with reasonable                       Business Income Including "Rental Value"
               speed and similar quality; or                             or "Rental Value" applies.
           (2) The date when business is resumed at
               a new permanent location.
       "Period of restoration" does not include any in-
       creased period required due to the enforce-
       ment of or compliance with any ordinance or
       law that:
           (1) Regulates the construction, use or re-
               pair, or requires the tearing down, of
               any property; or




CP 00 30 1012                       Copyright, Insurance Services Office, Inc., 2011                       Page 9 of 9
           Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 81 of 147


                                                            CP 00 90 07 88

                                  COMMERCIAL PROPERTY CONDITIONS

This Coverage Part is subject to the following conditions,                    1. You may have other insurance subject to the
the Common Policy Conditions and applicable Loss                                  same plan, terms, conditions and provisions as
Conditions and Additional Conditions in Commercial                                the insurance under this Coverage Part. If you
Property Coverage Forms.                                                          do, we will pay our share of the covered loss or
A. CONCEALMENT, MISREPRESENTATION OR                                              damage. Our share is the proportion that the
    FRAUD                                                                         applicable Limit of Insurance under this
    This Coverage Part is void in any case of fraud by you                        Coverage Part bears to the Limits Of Insurance
     as it relates to this Coverage Part at any time. It is also                  of all insurance covering on the same basis.
     void if you or any other insured, at any time,                           2. If there is other insurance covering the same
     intentionally conceal or misrepresent a materialfact                         loss or damage, other than that described in 1.
     concerning:                                                                  above, we will pay only for the amount of
     1. This Coverage Part;                                                       covered loss or damage in excess of the amount
     2. The Covered Property;                                                     due from that other insurance, whether you can
     3. Your interest in the Covered Property; or                                 collect on it or not. But we will not pay more than
     4. A claim under this Coverage Part.                                         the applicable Limit of Insurance.
B. CONTROL OF PROPERTY                                                    H. POLICY PERIOD, COVERAGE TERRITORY
     Any act or neglect of any person other than you                          Under this Coverage Part:
     beyond your direction or control will not affectthis                     1. We cover loss or damage commencing:
     insurance.                                                                   a. During the policy period shown in the
    The breach of any condition of this Coverage Part at                               Declarations; and
     any one or more Iocations will not affect coverage at                        b. Within the coverage territory.
     any location where, at the time of loss or damage, the                   2. The coverage territory is:
     breach of condition does not exist.                                           a• The United States of America (including its
C. INSURANCE UNDER TWO OR MORE COVER-                                                  territories and possessions);
     AG ES                                                                         b. Puerto Rico; and
     If two or more of this policy's coverages apply to the                       c. Canada.
     same loss or damage, we will not pay more than the                   I. TRANSFER OF RIGHTS OF RECOVERY
     actual amount of the loss or d'amage.                                    AGAINST OTHERS TO US
D. LEGAL ACTION AGAINST US                                                    If any person or organization to or for whom we
     No one may bring a legal action against us under this                    make payment under this Coverage Part has rights
     Coverage Part unless:                                                    to recover damages from another, those rights are
     1. There has been full compliance with all of the                        transferred to us to the extent of our payment. That
          terms of this Coverage Part; and                                    person or organization must do everything
     2. The action is brought within 2 years after the date                   necessary to secure our rights and must do nothing
          on which the direct physical Ioss or damage                         after loss to impair them. But you may waive your
          occurred.                                                           rights against another party in writing:
E. LIBERALIZATION                                                             1. Prior to a loss to your Covered Property or
     If we adopt any revision that would broaden the                               Covered Income.
     coverage under this Coverage Part without additional                     2. After a loss to your Covered Property or
      premium within 45 days prEor to or during the policy                         Covered Income only if, at time of loss, that
      period, the broadened coverage will immediately                              party is one of the following:
      apply to this Coverage Part.                                                 a. Someone insured by this insurance:
 F. NO BENEFITTO BAILEE                                                            b. A business firm:
      No person or organization, other than you, having                                (1) Owned or controlled by you; or
      custody of Covered Property will benefit from this                               (2) That owns or controls you; or
      insu rance.                                                                  C. Your tenant.
 G. OTHER INSURANCE                                                           This will not restrict your insurance.




                                          Copyright, ISO Com m ercial Risk Services, Inc.,1983,1987                         Page 1 of 1
CP 00 90 07 88
                                                           INSURED
      Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 82 of 147




                                                                                       COMMERCIAL PROPERTY
                                                                                               C P 0140 07 06

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA

This endorsement modifies insurance provided under the following:

    COMMERCIAL PROPERTY COVERAGE PART
    STANDARD PROPERTY POLICY

A. The exclusion set forth in Paragraph B. applies to      D. The following provisions in this Coverage Part or
   all coverage under all forms and endorsements              Policy are hereby amended to remove reference to
   that comprise this Coverage Part or Policy, includ-        bacteria:
   ing but not limited to forms or endorsements that           1. Exclusion of "Fungus", Wet Rot, Dry Rot And
   cover property damage to buildings or personal                  Bacteria; and
   property and forms or endorsements that cover
   business income, extra expense or action of civil           2. Additional Coverage - Limited Coverage for
   authority.                                                      "Fungus", Wet Rot, Dry Rot And Bacteria, in-
                                                                   cluding any endorsement increasing the scope
B. We will not pay for loss or damage caused by or                 or amount of coverage.
   resulting from any virus, bacterium or other micro-
   organism that induces or is capable of inducing         E. The terms of the exclusion in Paragraph B., or the
   physical distress, illness or disease.                     inappficability of this exclusion to a particular loss,
                                                              do not serve to create coverage for any loss that
    However, this exclusion does not apply to loss or         would otherwise be excluded under this Coverage
    damage caused by or resulting from "fungus",              Part or Policy.
    wet rot or dry rot. Such loss or damage is ad-
    dressed in a separate exclusion in this Coverage
    Part or Policy.
C. Wth respect to any loss or damage subject to the
   exclusion in Paragraph B., such exclusion super-
   sedes any exclusion relating to "pollutants".




CP 0140 07 06                          Copyright, ISO Properties, Inc., 2006                             Page 1 of 1
                                                 INSURED
      Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 83 of 147



                                                                                         COMMERCIAL PROPERTY
                                                                                                 C P 02 99 06 07

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 CANCELLATION CHANGES
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY


The following is added to the Cancellation Common             C. The building has:
Policy Condition:                                                 1. An outstanding order to vacate;
If any one of the following conditions exists at any              2.   An outstanding demolition order;
building that is Covered Property in this policy, we may
cancel this Coverage Part by mailing or delivering to             3. Been declared unsafe by governmental
the first Named Insured written notice of cancellation at            autho rity.
least five days before the effective date of cancellation.    D. Fixed and salvageable items have been or are
A. The building has been vacant or unoccupied 60 or               being removed from the building and are not being
    more consecutive days. This does not apply to:                replaced. This does not apply to such removal that
                                                                  is necessary or incidental to any renovation or
    1. Seasonal unoccupancy;                                      remodeling.
    2. Buildings in the course of construction, reno-         E. Failure to:
       vation or addition; or
                                                                  1. Furnish necessary heat, water, sewer service
    3. Buildings to which the Vacancy Permit en-                      or electricity for 30 consecutive days or more,
       dorsement applies.                                             except during a period of seasonal unoccu-
    Buildings with 65% or more of the rental units or                 pancy; or
    floor area vacant or unoccupied are considered                2. Pay property taxes that are owing and have
    unoccupied under this provision.                                 been outstanding for more than one year fol-
B. After damage by a covered cause of loss, perma-                   lowing the date due, except that this provision
    nent repairs to the building:                                    will not apply where you are in a bona fide dis-
                                                                     pute with the taxing authority regarding pay-
    1. Have not started; and
                                                                     ment of such taxes.
    2. Have not been contracted for,
    within 30 days of initial payment of Ioss.




CP 02 99 06 07                            Copyright, ISO Properties, Inc., 2007                           Page 1 of 1
                                                    INSURED
      Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 84 of 147



POLICYNUMBER: CPS3183471                                                                    COMMERCIAL PROPERTY
                                                                                                    CP 04 11 09 17

       THIS ENDORSEMENT CHANOES THE POLICY. PLEASE READ IT CAREFULLY.
                                            ,
                               PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY

                                                     SCHEDULE

                                                                                         Protective Safeguards
         Premises Number                          Building Number                         SymbolsApplicable

               2-5                                           1                                      P-1

                 2-5                                         1                                      P-5




Describe Any "P-9".




Information required to complete this Schedufe, if not shown above, will be shown in the Declarations.

A. The following is added to the Commercial Property             B. TFie following is added to the Exclusions section
    Cond itions:                                                    of:
    Protective Safeguards                                           Causes Of Loss - Basic Form
    As a condition of this insurance, you are required              Causes Of Loss - Broad Form
    to:                                                             Causes Of Loss - Special Form
    1. Maintain the protective safeguards listed in the             Mortgageholders Errors And Omissions Coverage
        Schedule, and over which you have control, in               Form
        compiete working order;
                                                                     Standard Property Policy
    2. Actively engage and maintain in the "on" posi-
                                                                    We will not pay for loss or damage caused by or
       tion at all times any automatic fire aiarm or
       other automatic system listed in the Schedule;               resulting from fire if, prior to the fire, you faiied to
                                                                    compiywith any condition setforth in Paragraph A.
       and
    3. Notify us if you know of any suspension of or             C. The protective safeguards to which this endorse-
                                                                    ment applies are identified by the following
       impairment in any protective safeguard listed
       in the Schedule.                                             symbols:
                                                                     "P-1" Automatic Sprinkler System, inciuding re-
        However, if part of an Automatic Sprinkler
        System or Automatic Commercial Cooking Ex-                   lated supervisory services.
        haust And Extinguishing System is shut off due
        to breakage, leakage, freezing conditions or
        opening of sprinkier heads, notification to us
        will not be necessary if you can restore full pro-
        tection within 48 hours.




CP 04 11 09 17                     Copyright, Insurance Services Office, Inc., 2016                            Page 1 of 2
                                                    INSURED
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 85 of 147




  Automatic Sprinkler System means:                             'P-3" Security Service, with a recording system or
      a. Any automatic fire protective or extinguish-           watch clock, making hourly rounds covering the
         ing system, including connected:                       entire building, when the premises are not in actual
                                                                operation.
           (1) Sprinklers and discharge nozzles;
                                                                 "P-4" Service Contract with a privately owned fire
           (2) Ducts, pipes, valves and fittings;                department providing fire protection service to the
          (3) Tanks, their component parts and sup-              described premises.
               ports; and                                        'P-5" Automatic Commerciai Cooking Exhaust
          (4) Pumps and private fire protection                  And Extinguishing System installed on cooking
               mains.                                            appliances and having the following components:
       b. When supplied from an automatic fire pro-                  a. Hood;
          tective system:                                            b. Grease removal device;
          (1) Non-automatic fire protective systems;                 c. Duct system; and
               and
                                                                     d. Wet chemical fire extinguishing equip-
          (2) Hydrants, stand pipes and outlets.                         ment.
   "P-2" Automatic Fire Alarm, protecting the entire             "p-9", the protective system described in the
   building, that is:                                            Schedule.
       a. Connected to a central station; or
        b. Reporting to a public or private fire alarm
            station.




Page 2 of 2                        Copyright, Insurance Services Office, Inc., 2016                  CP 04 11 09 17
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 86 of 147



                                                                                          COMMERCIAL PROPERTY
                                                                                                  C P 10 30 09 17


                        CAUSES OF LOSS - SPECIAL FORM
Words and phrases that appear in quotation marks have special meaning. Refer to Section G. Definitions.

A. Covered Causes Of Loss                                                 (13) Earth sinking (other than sinkhole col-
    When Special is shown in the Declarations, Cov-                            lapse), rising or shifting inciuding soil
    ered Causes of Loss means direct physical loss                             conditions which cause settiing,
    unless the loss is excluded or limited in this policy.                     cracking or other disarrangement of
                                                                               foundations or other parts of reaity.
B. Exclusions                                                                  Soil conditions include contraction,
    1. We will not pay for loss or damage caused di-                           expansion, freezing, thawing, erosion,
        rectly or indirectly by any of the following.                          improperly compacted soil and the
        Such loss or damage is excluded regardless of                          action of water under the ground
        any other cause or event that contributes con-                         surface.
        currently or in any sequence to the loss.                         But if Earth Movement, as described in
        a.   Ordinance Or Law                                             b.(1) through (4) above, results in fire or
             The enforcement of or compliance with                        explosion, we wili pay for the Ioss or dam-
             any ordinance or law:                                        age caused by that fire or explosion.
                                                                          (14) Volcanic eruption, explosion or effu-
             (1) Regulating the construction, use or re-
                                                                               sion. But if volcanic eruption, explo-
                 pair of any property; or
                                                                               sion or effusion results in fire, building
             (2) Requiring the tearing down of any                             glass breakage or Volcanic Action, we
                 property, inciuding the cost of remov-                        will pay for the loss or damage caused
                 ing its debris.                                               by that fire, buiiding glass breakage or
             This exclusion, Ordinance Or Law, applies                         Volcanic Action.
             whether the loss resuits from:                                   Volcanic Action means direct loss or
                 (a) An ordinance or law that is en-                          damage resulting from the eruption of
                     forced even if the property has not                      a volcano when the loss or damage is
                     been damaged; or                                         caused by:
                 (b) The increased costs incurred to                          (a) Airborne volcanic blast or airborne
                     comply with an ordinance or law                              shock waves;
                     in the course of construction, re-                       (b) Ash, dust or particuiate matter; or
                     pair, renovation, remodeling or
                     demolition of property, or removal                       (c) Lava flow.
                     of its debris, following a physical                      With respect to coverage for Volcanic
                     loss to that property.                                   Action as set forth in (5)(a), (5)(b) and
                                                                              (5)(c), all volcanic eruptions that oc-
        b. Earth Movement
                                                                              cur within any 168-hour period will
             (1) Earthquake, including tremors and                            constitute a single occurrence.
                 aftershocks and any earth sinking, ris-
                                                                              Volcanic Action does not include the
                 ing or shifting related to such event;
                                                                              cost to remove ash, dust or particulate
             (2) Landslide, inciuding any earth sinking,                      matter that does not cause direct
                 rising or shifting related to such event;                    physical loss or damage to the de-
             (3) Mine subsidence, meaning subsi-                              scribed property.
                 dence of a man-made mine, whether                        This exclusion applies regardiess of
                 or not mining activity has ceased;                       whether any of the above, in Paragraphs
                                                                          (1) through (5), is caused by an act of
                                                                          nature or is otherwise caused.




CP 10 30 0917                      Copyright, Insurance Services Office, Inc., 2016                       Page 1 of 10
                                                    INSUAED
    Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 87 of 147



       c.   Governmental Action                                           (2) Warlike action by a military force, in-
            Seizure or destruction of property by order                       cluding action in hindering or defend-
            of governmental authority.                                        ing against an actual or expected
                                                                              attack, by any government, sovereign
            But we will pay for loss or damage caused                         or other authority using military per-
            by or resulting from acts of destruction                          sonnel or other agents; or
            ordered by governmental authority and
            taken at the time of a fire to prevent its                    (3) Insurrection, rebellion, revolution,
            spread, if the fire would be covered under                        usurped power, or action taken by
            this Coverage Part.                                               governmental authority in hindering or
                                                                              defending against any ofthese.
       d.   Nuclear Hazard
                                                                      g. Water
            Nuclear reaction or radiation, or radio-
            active contamination, however caused.                         (1) Flood, surface water, waves (including
                                                                               tidal wave and tsunami), tides, tidal
            But if nuclear reaction or radiation, or ra-                       water, overflow of any body of water,
            dioactive contamination, results in fire, we                       or spray from any of these, all whether
            will pay for the loss or damage caused by                          or not driven by wind (including storm
            that fire.                                                         surge);
       e. Utility Services                                                (2) Mudslide or mudflow;
            The failure of power, communication,                          (3) Water that backs up or overflows or is
            water or other utility service supplied to the                    otherwise discharged from a sewer,
            described premises, however caused, if                            drain, sump, sump pump or related
            the failure:                                                      equipment;
            (1) Originates away from the described                        (4) Water under the ground surface press-
                premises; or                                                  ing on, or flowing or seeping through:
            (2) Originates at the described premises,                          (a) Foundations, walls, floors or
                but only if such failure involves equip-                           paved surfaces;
                ment used to supply the utility ser-
                vice to the described premises from                            (b) Basements, whether paved or not;
                a source away from the described                                   or
                p re m ises.                                                   (c) Doors, windows or other open-
            Failure of any utility service includes lack                           ings; or
            of sufficient capacity and reduction in                       (5) Waterborne material carried or other-
            supply.                                                           wise moved by any of the water re-
            Loss or damage caused by a surge of                               ferred to in Paragraph (1), (3) or (4),
            power is also excluded, if the surge would                        or material carried or otherwise moved
            not have occurred but for an event caus-                          by mudslide or mudflow.
            ing a failure of power.                                       This exclusion applies regardless of
            But if the failure or surge of power, or the                  whether any of the above, in Paragraphs
            failure of communication, water or other                      (1) through (5), is caused by an act of
            utility service, results in a Covered Cause                   nature or is otherwise caused. An example
            of Loss, we will pay for the loss or damage                   of a situation to which this exclusion ap-
            caused by that Covered Cause of Loss.                         plies is the situation where a dam, levee,
                                                                          seawall or other boundary or containment
            Communication services include but are                        system fails in whole or in part, for any rea-
            not limited to service relating to Internet                   son, to contain the water.
            access or access to any electronic, cellu-
            lar or satellite network.
       f. WarAnd MilltaryActfon
            (1) War, including undeclared or civil war;




Page 2 of 10                       Copyright, Insurance Services Office, Inc., 20113                   CP 10 30 09 17
    Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 88 of 147




           But if any of the above, in Paragraphs (1)                d. (1) Wearandtear;
           through (5), results in fire, explosion or                      (2) Rust or other corrosion, decay, deteri-
           sprinkler leakage, we will pay for the loss                         oration, hidden or latent defect or any
           or damage caused by that fire, explosion                            quality in property that causes it to
           or sprinkler leakage (if sprinkler leakage is                       damage or destroy itself;
           a Covered Cause of Loss).
                                                                           (3) Smog;
       h. 'Fungus", Wet Rot, Dry RotAnd Bacteria
                                                                           (4) Settling, cracking, shrinking or ex-
           Presence, growth, proliferation, spread or                          pansion;
           any activity of "fungus", wet or dry rot or
           bacteria.                                                       (5) Nesting or infestation, or discharge or
                                                                               release of waste products or secre-
           But if "Fungus", wet or dry rot or bacteria                         tions, by insects, birds, rodents or
           result in a"specified cause of loss", we will                       other animals.
           pay for the loss or damage caused by that
           "specified cause of loss".                                      (6) Mechanical breakdown, including rup-
                                                                               ture or bursting caused by centrifugal
           This exclusion does not apply:                                      force. But if inechanical breakdown re-
           (1) When "fungus", wetor dry rot or bacte-                          sults in elevator collision, we will pay
               ria result from fire or lightning; or                           for the loss or damage caused by that
           (2) To the extent that coverage is pro-                             elevator collision.
               vided in the Additional Coverage, Lim-                      (7) The following causes of loss to perso-
               ited Coverage For "Fungus", Wet Rot,                            nal property:
               Dry Rot And Bacteria, with respect to                           (a) Dampness or dryness of atmos-
               loss or damage by a cause of ioss                                   phere;
               other than fire or lightning.
                                                                               (b) Changes in or extremes of tem-
       Exclusions B.1.a. through B.1.h. apply                                      perature; or-.
       whether or not the loss event results in wide-
       spread damage or affects a substantial area.                            (c) Marring or scratching.
   2. We will not pay for loss or damage caused by                         But if an excluded cause of loss that is
       or resulting from any of the following:                             listed in 2.d.(1) through (7) results in a
                                                                           "specified cause of loss" or building glass
       a. Artificially generated electrical, magnetic                      breakage, we will.pay for the loss or dam-
           or electromagnetfc energy that damages,                         age caused by that "specified cause of
           disturbs, disrupts or otherwise interferes                      loss" or building glass breakage.
           with any:
                                                                     e. Explosion of steam boilers, steam pipes,
           (1) Electrical or electronic wire, device,                   steam engines or steam turbines owned or
               appliance, system or network; or                         leased by you, or operated under your
           (2) Device, appliance, system or network                     control. But if explosion of steam boilers,
               utilizing cellular or satellite technology.              steam pipes, steam engines or steam tur-
                                                                        bines results in fire or combustion explo-
           For the purpose of this exclusion, electri-
           cal, magnetic or electromagnetic energy                      sion, we will pay for the loss or damage
                                                                        caused by that fire or combustion explo-
           includes but is not limited to:
                                                                        sion. We will also pay for loss or damage
                 (a) Electrical    current,     including               caused by or resulting from the explosion
                     arcing;                                            of gases or fuel within the furnace of any
                 (b) Electrical charge produced or                      fired vessel or within the flues or passages
                     conducted by a magnetic or elec-                   through which the gases of cornbustion
                     tromagnetic field;                                 pass.
                 (c) Pulse of electromagnetic energy;                 f.   Continuous or repeated seepage or leak-
                     or                                                    age of water, or the presence or conden-
                                                                           sation of hurnidity, moisture or vapor, that
                 (d) Electromagnetic waves or micro-
                                                                           occurs over a period of 14 days or more.
                     waves.
           But if fire results, we will pay for the loss or
           damage caused by that fire.
       b. Delay, loss of use or loss of market.
       c. Smoke, vapor or gas from agricultural
           smudging or industrial operations.




CP 10 30 09 17                     Copyright, Insurance Services Office, Inc., 2016                       Page 3 of 10
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 89 of 147



       g. Water, other liquids, powder or moften ma-                     This exclusion, k., does not apply:
           terial that leaks or flows from plumbing,
                                                                              (a) To the extent that coverage is pro-
           heating, air conditioning or other equip-
                                                                                  vided under the Additional Cover-
           ment (except fire protective systems)
                                                                                  age, Collapse; or
           caused by or resulting from freezing,
           u n less:                                                          (b) To collapse caused by one or
                                                                                  more of the following:
            (1) You do your best to maintain heat in
                the building or structure; or                                      (i) The "specified causes of loss";
            (2) You drain the equipment and shut                                  (ii)   Breakag e of b uild ing g lass;
                off the supply if the heat is not                                (iii)   Weight of rain that collects on
                maintained.                                                              a roof; or
       h. Dishonest or criminal act (including theft)                            (iv)    Weight of people or personal
           by you, any of your partners, members,                                        p ro pe rty.
           officers, managers, employees (includ-
                                                                     I. Discharge, dispersal, seepage, migration,
           ing temporary employees and leased
                                                                          release or escape of "pollutants" unless the
           workers), directors, trustees or authorized
                                                                          discharge, dispersal, seepage, migration,
           representatives, whether acting alone or in
                                                                          release or escape is itself caused by any of
           collusion with each other or with any other
                                                                          the "specified causes of Ioss". But if the
           party; or theft by any person to whom you
                                                                          discharge, dispersal, seepage, migration,
           entrust the property for any purpose,
                                                                          release or escape of "pollutants" results in
           whether acting alone or in collusion with
                                                                          a"specified cause of loss", we will pay for
           any other party.
                                                                          the loss or damage caused by that "speci-
            This exclusion:                                               fied cause of Ioss".
            (1) Applies whether or not an act oc-                        This exciusion, I., does not apply to dam-
                curs during your normal hours of                         age to glass caused by chemicals applied
                o peratio n;                                             to the glass.
            (2) Does not apply to acts of destruction                m. Neglect of an insured to use all reasonable
                by your employees (including tempo-                      means to save and preserve property from
                rary employees and leased workers)                       further damage at and after the time of
                or authorized representatives; but theft                 lo ss.
                by your employees (including tempo-
                                                                 3. We will not pay for loss or damage caused 'by
                rary employees and leased workers)
                                                                     or resufting from any of the following, 3.a.
                or authorized representatives is not
                                                                     through 3.c. But if an excluded cause of loss
                covered.                                             that is listed in 3.a. through 3.c. resufts in a
       I.   Voluntary parting with any property by you               Covered Cause of Loss, we will pay for the loss
            or anyone else to whom you have en-                      or damage caused by that Covered Cause of
            trusted the property if induced to do so by              Loss.
            any fraudufent scheme, trick, device or
                                                                     a. Weather conditions. But this exclusion
            false pretense.                                             only applies if weather conditions contrib-
       j.   Rain, snow, ice or sleet to personal prop-                  ute in any way with a cause or event ex-
            erty in the open.                                           cluded in Paragraph 1. above to produce
       k.   Collapse, including any of the following                    the Ioss or damage.
            conditions of property or any part of the                b. Acts or decisions, inciuding the failure to
            p ro perty:                                                 act or decide, of any person, group, or-
            (1) An abrupt falling down or caving in;                    ganization or governmental body.

            (2) Loss of structural integrity, including              c. Faulty, inadequate or defective:
                separation of parts of the property or                   (1) Planning, zoning, development, sur-
                property in danger of falling down or                        veying, siting;
                caving in; or                                            (2) Design, specifications, workmanship,
            (3) Any cracking, bulging, sagging, bend-                        repair, construction, renovation, re-
                ing, leaning, settling, shrinkage or ex-                     modeling, grading, cornpaction;
                pansion as such condition relates to
                                                                         (3) Materials used in repair, construction,
                (1) or (2) above.                                            renovation or remodeling; or
            But if collapse results in a Covered Cause
                                                                         (4) Maintenance;
            of Loss at the described premises, we will
            pay for the loss or damage caused by that
            Covered Cause of Loss.


Page 4 of 10                      Copyrig ht, Insurance Services Office, Inc., 2016                       CP 10 30 09 17
    Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 90 of 147




          of part or all of any property on or off the                b. Leasehold Interest Coverage Form
          described premises.                                             (1) Paragraph B.1.a., Ordinance Or Law,
   4. Special Exclusions                                                      does not apply to insurance under this
      The following provisions appiy oniy to the                              Coverage Form.
      specified Coverage Forms:                                           (2) We will not pay for any loss caused by:
      a. Business Income (And Extra Expense)                                  (a) Your cancelling the lease;
          Coverage Form, Businesslncome                                       (b) The suspension, lapse or cancel-
          (Without Extra Expense) Coverage                                        lation of any license; or
          Form, Or Extra Expense Coverage Form
                                                                              (c) Any other consequential Ioss.
          We will not pay for:
                                                                      c. Legal Liability Coverrage Form
          (1) Any loss caused by or resulting from:
                                                                          (1) The following exclusions do not appiy
                 (a) Damage or destruction of "fin-                           to insurance under this Coverage
                     ished stock"; or                                         Form:
                 (b) The time required to reproduce                            (a) Paragraph B.1.a. Ordinance Or
                     "finished stock".                                             Law;
                 This exclusion does not apply to Extra                        (b) Paragraph B.1.c. Governmental
                 Expense.                                                          Actio n;
          (2) Any loss caused by or resulting from                             (c) Paragraph B.1.d. Nuclear Hazard;
              direct physical loss or damage to ra-
              dio or television antennas (including                            (d) Paragraph B.1.e. Utility Services;
              satellite dishes) and their lead-in wir-                             and
              ing, masts or towers.                                            (e) Paragraph B.1.f. War And Military
          (3) Any increase of loss caused by or re-                                Actio n.
              sulting from:                                               (2) The following additional exclusions
                 (a) Delay in rebuiiding, repairing or re-                    apply to insurance under this Cover-
                     piacing the property or resuming                         age Form:
                     "operations", due to interrerence                         (a) Contractual Liability
                     at the location of the rebuilding,                            We will not defend any claim or
                     repair or replacement by strikers                             "suit", or pay damages that you
                     or other persons; or                                          are legally liable to pay, solely by
                 (b) Suspension, lapse or cancellation                             reason of your assumption of
                     of any license, lease or contract.                            liability in a contract or ag reement.
                     But if the suspension, lapse or                               But this exciusion does not apply
                     cancellation is directly caused by                            to a written lease agreement in
                     the "suspension" of "operations",                             which you have assumed liability
                     we will cover such loss that affects                          for buiiding damage resulting from
                     your Business Income during the                               an actual or attempted burglary or
                     "period of restoration" and any ex-                           robbery, provided that:
                     tension of the "period of restora-                            (1) Your assumption of liability
                     tion" in accordance with the terms                                was executed prior to the ac-
                     of the Extended Business Income                                   cident; and
                     Additional Coverage and the Fx-
                     tended Period Of Indemnity Op-                               (ii) The building is Covered Prop-
                     tional Coverage or any variation of                                erty under this Coverage
                     these.                                                             Form.
           (4) Any Extra Expense caused by or re-                              (b) Nuclear Hazard
               suiting from suspension, lapse or can-                              We will not defend any claim or
               cellation of any license, lease or                                  "suit", or pay any damages, loss,
               contract beyond the "period of                                      expense or obligation, resulting
               resto ratio n".                                                     from nuclear reaction or radiation,
           (5) Any other consequential loss.                                       or radioactive contamination,
                                                                                   however caused.




CP 10 30 09 17                      Copyright, Insurance Services Office, Inc., 2016                       Page 5 of 10
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 91 of 147




   5. Additional Exclusion                                           d. Building materials and supplies not at-
       The following provisions apply only to the                        tached as part of the buiiding or structure,
       specified propen`.y:                                              caused by or resulting from theft.
       Loss Or Damage To Products                                         However, this limitation does not appiy to:

       We will not pay for loss or damage to any mer-                    (1) Building materials and supplies held
       chandise, goods or other product caused by                            for sale by you, unless they are in-
       or resulting from error or omission by any per-                       sured under the Builders Risk Cover-
       son or entity (including those having posses-                         age Form; or
       sion under an arrangement where work or a                         (2) Business Income Coverage or Extra
       portion of the work is outsourced) in any stage                       Expense Coverage.
       of the development, production or use of the                  e. Property that is missing, where the only
       product, including planning, testing, process-                    evidence of the loss or damage is a short-
       ing, packaging, installation, maintenance or re-                  age disclosed on taking inventory, or other
       pair. This exclusion appiies to any effect that                   instances where there is no physical evi-
       compromises the form, substance or quality of                     dence to show what happened to the
       the product. But if such error or omission re-                    property.
       sults in a Covered Cause of Loss, we will pay
       for the loss or damage caused by that Covered                 f. Property that has been transferred to a
       Cause of Loss.                                                    person or to a place outside the described
                                                                         premises on the basis of unauthorized
C. Limitations                                                           in structio ns.
   The following limitations apply to all policy forms               g. Lawns, trees, shrubs or plants which are
   and endorsements, unless otherwise stated:                            part of a vegetated roof, caused by or re-
   1. We will not pay for loss of or damage to prop-                     sulting from:
       erty, as described and limited in this section. In                (1) Dampness or dryness of atmosphere
       addition, we will not pay for any loss that is a                      or of soil supporting the vegetation;
       consequence of loss or damage as described
       and limited in this section.                                       (2) Changes in or extremes of tempera-
                                                                              ture;
       a. Steam boilers, steam pipes, steam engines
          or steam turbines caused by or resufting                        (3) Disease;
          from any conditibn or event inside such                         (4) Frost or hail; or
          equipment. But we will pay for loss of or
                                                                          (5) Rain, snow, ice or sleet.
          damage to such equipment caused by or
          resuiting from an explosion of gases or                2. We will not pay for loss of or damage to the fol-
          fuel within the furnace of any fired vessel               lowing types of property unless caused by the
          or within the flues or passages through                   "specified causes of loss" or building glass
          which the gases of combustion pass.                       b reakag e:
       b. Hot water boilers or other water heating                   a. Animals, and then only if they are killed or
          equipment caused by or resulting from                          their destruction is made necessary.
          any condition or event inside such boilers                  b. Fragile articles such as statuary, marbles,
          or equipment, other than an explosion.                          chinaware and porcelains, if broken. This
       c.   The interior of any building or structure, or                 restriction does not apply to:
            to personal property in the building or                       (1) Glass; or
            structure, caused by or resulting from rain,
                                                                          (2) Containers of property held for sale.
            snow, sleet, ice, sand or dust, whether
            driven by wind or not, unless:                            c. Builders' machinery, tools and equipment
                                                                          owned by you or entrusted to you, pro-
            (1) The building or structure first sustains
                                                                          vided such property is Covered Property.
                damage by a Covered Cause of Loss
                to its roof or walls through which the                    However, this limitation does not apply:
                rain, snow, sleet, ice, sand or dust en-                  (1) If the property is located on or within
                ters; or                                                       100 feet of the described premises,
            (2) The loss or damage is caused by or                             unless the premises is insured under
                results from thawing of snow, sleet or                         the Builders Risk Coverage Form; or
                ice on the building or structure.




Page 6 of 10                       Copyright, Insurance Services Office, Inc., 2016                   CP 10 30 09 17
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 92 of 147



             (2) To Business Income Coverage or to               2. We will pay for direct physical loss or damage
                 Extra F,cpense Coverage.                            to Covered Property, caused by abrupt col-
   3. The special limit shown for each category, a.                  lapse of a building or any partof a building that
       through d., is the total limit for loss of or dam-            is insured under this Coverage Form or that
       age to all property in that category. The special             contains Covered Property insured under this
       limit applies to any one occurrence of theft,                 Coverage Form, if such collapse is caused by
       regardless of the types or number of articles                 one or more of the following:
       that are lost or damaged in that occurrence.                  a. Building decay that is hidden from view,
       The special limits are (unless a higher limit is                 unless the presence of such decay is
       shown in the Declarations):                                      known to an insured priorto collapse;
        a. $2,500 for furs, fur garments and garments                b. Insect or vermin damage that is hidden
           trimmed with fur.                                            from view, unless the presence of such
        b. $2,500 for jewelry, watches, watch move-                     damage is known to an insured prior to
           ments, jewels, pearls, precious and semi-                    co Ila pse;
           precious stones, bullion, gold, silver,                   c.    Use of defective material or methods in
           platinum and other precious alloys or                           construction, remodeling or renovation if
           metals. This limit does not apply to jewelry                    the abrupt collapse occurs during the
           and watches worth $100 or less per item.                        course of the construction, remodeling or
        c.   $2,500 for patterns, dies, molds and forms.                   renovation.

        d. $250 for stamps, tickets, including lottery               d. Use of defective material or methods in
           tickets held for sale, and letters of credit.                construction, remodeling or renovation if
                                                                        the abrupt collapse occurs after the con-
        These special limits are part of, not in addition               struction, remodeling or renovation is
        to, the Limit of Insurance applicable to the                    complete, but only if the collapse is
        Covered Property.                                               caused in part by:
        This limitation, C.3., does not apply to Busi-                     (1) A cause of loss listed in 2.a. or 2.b.;
        ness Income Coverage or to Ectra Ecpense
        Coverag e.                                                         (2) One or more of the "specified causes
                                                                               of loss";
   4.   We will not pay the cost to repair any defect to
        a system or appliance from which water, other                      (3) Breakage of building glass;
        liquid, powder or molten material escapes. But                     (4) Weight of people or personal property;
        we will pay the cost to repair or replace dam-                         or
        aged parts of fire-extinguishing equipment if                      (5) Weight of rain that collects on a roof.
        the damage:
                                                                 3. This Additional Coverage - Collapse does not
        a. Results in discharge of any substance                     apply to:
           from an automatic fire protection system;
           or                                                        a. A building or any part of a building that is
                                                                        in danger of falling down or caving in;
        b. Is directly caused by freezing.
                                                                      b. A part of a building that is standing, even if
        However, this limitation does not apply to Busi-                 it has separated from another part of the
        ness Incorne Coverage or to Extra Ecpense                        building; or
        Coverage.
                                                                      c.   A building that is standing or any part of a
D. Additional Coverage -Collapse                                           building that is standing, even if it shows
   The coverage provided under this Additional Cov-                        evidence of cracking, bulging, sagging,
   erage, Collapse, applies only to an abrupt collapse                     bending, leaning, settling, shrinkage or
   as described and limited in D.1. through 13.7.                          expansion.
   1. For the purpose of this Additional Coverage,               4. With respect to the following property:
       Collapse, abrupt collapse means an abrupt                      a. Outdoor radio or television antennas (in-
       falling down or caving in of a building or any                     cluding satellite dishes) and their lead-in
       part of a building with the result that the build-                 wiring, masts or towers;
       ing or part of the building cannot be occupied
       for its intended purpose.




CP 10 30 09 17                     Copyright, Insurance Services Office, Inc., 2016                        Page 7 of 10
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 93 of 147




       b. Awnings, gutters and downspouts;                   E. Additional Coverage - Llmited Coverage For
       c.   Yard fixtures;                                       'Fungus", Wet Rot, Dry Rot And Bacteria
       d. Outdoor swimming pools;                                1. The coverage described in E.2. and E.S. only
                                                                     applies when the "fungus", wet or dry rot or
       e. Fences;                                                    bacteria are the result of one or more of the
       f.   Piers, wharves and docks;                                following causes that occur during the policy
       g. Beach or diving platforms or appur-                        period and only if all reasonabie means were
                                                                     used to save and preserve the property from
          tenances;
                                                                     further damage at the time of and after that
       h. Retaining walls; and                                       occurrence:
       i.   Walks, roadways and other paved                           a. A"specified cause of loss" other than fire
            su rfac es;                                                  or lightning; or
       if an abrupt collapse is caused by a cause of                  b. Flood, if the Flood Coverage Endorsement
       loss listed in 2.a. through 2.d., we will pay for                 applies to the affected premises.
       loss or damage to that property only if:
                                                                      This Additional Coverage does not apply to
            (1) Such loss or damage is a direct result                lawns, trees, shrubs or plants which are part of
                of the abrupt collapse of a building in-              a vegetated roof.
                sured under this Coverage Form; and
                                                                 2. We will pay for loss or damage by "fungus",
            (2) The property is Covered Property                     wet or dry rot or bacteria. As used in this
                under this Coverage Form.                            Limited Coverage, the term loss or damage
   S. If personal property abruptly falls down or                    means:
        caves in and such collapse is not the result of               a. Direct physical loss or damage to Covered
       abrupt collapse of a building, we will pay for                    Property caused by "Fungus", wet or dry
        loss or damage to Covered Property caused                        rot or bacteria, including the cost of re-
        by such collapse of personal property only if:                   moval of the "fungus", wet or dry rot or
       a. The collapse of personal property was                          bacteria;
          caused by a cause of lo\ss listed in 2.a.                   b. The cost to tear out and replace any part
          through 2.d.;                                                  of the building or other property as needed
       b. The personal property which collapses is                       to gain access to the "Fungus", wet or dry
          inside a building; and                                         rot or bacteria; and
       c.   The property whioh collapses is not of a                  c. The cost of testing performed after re-
            kind listed in 4., regardless of whether that                moval, repair, replacement or restoration
            kind of property is considered to be per-                    of the damaged property is completed,
            sonal property or real property.                             provided there is a reason to beiieve that
                                                                         "fungus", wet or dry rot or bacteria are
       The coverage stated in this Paragraph 5. does                     p resent.
       not apply to personal property if marring
       and/ or scratching is the only damage to that             3.   The coverage described under E.2. of this Lim-
       personal property caused by the collapse.                      ited Coverage is limited to $15,000. Regardless
                                                                      of the number of claims, this limit is the most
   6. This Additional Coverage, Collapse, does not                    we will pay for the total of all loss or damage
      apply to personal property that has not                         arising out of all occurrences of "specified
      abruptly fallen down or caved in, even if the                   causes of loss" (other than fire or lightning)
      personal property shows evidence of cracking,                   and Flood which take place in a 12-month pe-
      bulging, sagging, bending, leaning, settling,                   riod (starting with the beginning of the present
      shrinkage or expansion.                                         annual policy period). With respect to a parti-
   7. This Additional Coverage, Collapse, will not in-                cular occurrence of loss which results in "fun-
      crease the Limits of Insurance provided in this                 g us", wet or dry rot or bacteria, we will not pay
      Coverage Part.                                                  more than a total of $15,000 even if the 'Yun-
   B. The term Covered Cause of Loss includes the                     gus", wet or dry rot or bacteria continue to
       Additional Coverage, Collapse, as described                    be present or active, or recur, in a later policy
       and limited in D.1. through D.7.                               period.




Page 8 of 10                       Copyright, Insurance Services Office, Inc., 2016                    CP 10 30 09 17
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 94 of 147




  4. The coverage provided under this Limited Cov-          F. Additional Coverage Extensions
     erage does not increase the applicable Limit of            1. Property In Transit
     Insurance on any Covered Property. If a par-
     ticular occurrence results in loss or damage by                 This Extension applies only to your personal
     "fungus", wet or dry rot or bacteria, and other                 property to which this form applies.
     loss or damage, we will not pay more, for the                   a. You may extend the insurance provided
     total of all loss or damage, than the applicable                    by this Coverage Part to apply to your per-
     Limit of Insurance on the affected Covered                          sonal property (other than property in the
     Property.                                                           care, custody or control of your salesper-
       If there is covered loss or damage to Covered                     sons) in transit more than 100 feetfrom the
       Property, not caused by "fungus", wet or dry                      described premises. Property must be in
       rot or bacteria, loss payment will not be limited                 or on a motor vehicle you own, lease or
       by the terms of this Limited Coverage, except                     operate while between points in the cover-
       to the extent that "fungus", wet or dry rot or                    age territory.
       bacteria cause an increase in the Ioss. Any                   b. Loss or damage must be caused by or re-
       such increase in the loss will be subject to the                  sult frorn one of the following causes of
       terms of this Limited Coverage.                                   loss:
   5. The terms of this Limited Coverage do not in-                      (1) Fire, lightning, explosion, windstorm
      crease or reduce the coverage provided under                           or hail, riot or civil commotion, or
      Paragraph F.2. (Water Damage, Other Liquids,                           vandalism.
      Powder Or Molten Material Damage) of this                          (2) Vehicle collision, upset or overturn.
      Causes Of Loss form or under the Additional                            Collision means accidental contact of
      Coverage, Collapse.                                                    your vehicle with another vehicle or
   S. The following, 6.a. or 6.b., applies only if Busi-                     object. It does not mean your vehicle's
       ness Incorne and/ or Ectra Expense Coverage                           contactwith the roadbed.
       appiies to the described premises and only if                     (3) Theft of an entire bale, case or pack-
       the "suspension" of "operations" satisfies all                        age by forced entry into a securely
       terms and conditions of the applicable Busi-                          locked body or compartment of the
       ness Income and/or Extra Expense Coverage                             vehicle. There must be visible marks of
       Form:                                                                 the forced entry.
       a. If the loss which resulted in "fungus", wet                c. The most we will pay for loss or damage
          or dry rot or bacteria does not in itself                      under this Extension is $5,000.
          necessitate a "suspension" of "operations",
          but such "suspension" is necessary due to                  This Coverage Extension is additional insur-
          loss or damage to property caused by                       ance. The Additional Condition, Coinsurance,
          "Fungus", wet or dry rot or bacteria, then                 does not apply to this Extension.
          our payment under Business Income                      2. Water Damage, OtherLlquids, PowderOr
          and/or Ectra Expense is limited to the                     Molten Material Damage
          amount of loss and/or expense sustained
                                                                     If loss or damage caused by or resulting from
          in a period of not more than 30 days. The                  covered water or other liquid, powder or
           days need not be consecutive.
                                                                     molten material damage loss occurs, we will
       b. If a covered "suspension" of "operations"                  also pay the cost to tear out and replace any
          was caused by loss or damage other than                    part of the building or structure to repair dam-
          'Yungus", wet or dry rot or bacteria but re-               age to the system or appliance from which the
          mediation of "fungus", wet or dry rot or                   water or other substance escapes. This Cover-
          bacteria prolongs the "period of restora-                  age Extension does not increase the Limit of
          tion", we will pay for loss and/or expense                 Insurance.
          sustained during the delay (regardless of
          when such a delay occurs during the "pe-
          riod of restoration'), but such coverage is
          limited to 30 days. The days need not be
          c o nsec utive.




CP 10 30 09 17                     Copyright, Insurance Services Office, Inc., 2016                     Page 9 of 10
        Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 95 of 147




   3.    G lass                                                            (2) Accidental discharge or leakage of
         a.   We will pay for expenses incurred to put                         water or waterborne material as the
              up temporary plates or board up openings                         direct result of the breaking apart or
              if repair or replacement of damaged glass                        cracking of a water or sewer pipe
              is delayed.                                                      ~caused by wear and tear, when the
                                                                               pipe is located off the described prem-
         b.   We will pay for expenses incurred to re-                         ises and is connected to or is part of a
              move or replace obstructions when repair-                        potable water supply system or sani-
              ing or replacing glass that is part of a                         tary sewer system operated by a pub-
              building. This does not include removing                         lic or private utility service provider
              or replacing window displays.                                    pursuant to authority granted by the
         This Coverage Extension F.3. does not in-                             state or governmental subdivision
         crease the Limit of Insurance.                                        where the described premises are
                                                                                located.
G. Definitions
                                                                           But water damage does not include loss or
   1.    "Fungus" means any type or form of fungus, in-
                                                                           damage otherwise excluded under the
         cluding mold or mildew, and any mycotoxins,
                                                                           terms of the Water Exclusion. Therefore,
         spores, scents or by-products produced or re-
                                                                           for example, there is no coverage under
         leased by fungi.
                                                                           this policy in the situatPon in which dis-
   2.    "Specified causes of loss" means the following:                   charge or leakage of water results from the
         fire; lightning; explosion; windstorm or hail;                    breaking apart or cracking of a pipe which
         smoke; aircraft or vehicles; riot or civil commo-                 was caused by or related to weather-
         tion; vandalism; leakage from fire-extinguish-                    induced flooding, even if wear and tear
         ing equipment; sinkhole collapse; volcanic                        contributed to the breakage or cracking.
         action; falling objects; weight of snow, ice or                   As another example, and also in accor-
         sleet; water damage.                                              dance with the terms of the Water F,cclu-
         a. Sinkhole collapse means the sudden sink-                       sion, there is no coverage for loss or
             ing or collapse of land into underground                      damage caused by or related to weather-
             empty spaces created by the action of                         induced flooding which follows or is
             water on limestone or dolomite. This cause                    exacerbated by pipe breakage or cracking
             of loss does not include:                                     attributable to wear and tear.

              (1) Thecostof_filling sinkholes; or                          To the extent that accidental discharge or
                                                                           leakage of water falls within the criteria set
              (2) Sinking or collapse of land into man-                    forth in c.(1) or c.(2) of this definition of
                  made underground cavities.                               "specified causes of loss," such. water is
         b. Falling objects does not include loss or                       not subject to the provisions of the Water
             damage to:                                                    Ecclusion which preclude coverage for
                                                                           surface water or water under the surface of
              (1) Personal property in the open; or
                                                                           the ground.
              (2) The interior of a building or structure,
                  or property inside a building or struc-
                  ture, unless the roof or an outside wall
                  of the building or structure is first dam-
                  aged by a falling object.
         c. Water damage means:
              (1) Accidental discharge or leakage of
                  water or steam as the direct result of
                  the breaking apart or cracking of a
                  plumbing, heating, air conditioning or
                  other system or appliance (other than
                  a sump system including its related
                  equipment and parts), that is located
                  on the described premises and con-
                  tains water or steam; and




Page 10 of 10                        Copyright, Insurance Services Offcce, Inc., 2016                   CP 10 30 09 17
       Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 96 of 147



POLICY NUMBER:, CPS3183471                                                                COMMERCIAL PROPERTY
                                                                                                  CP10540607

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        WINDSTORM OR HAIL EXCLUSION

This endorsement modifies insurance provided under the following:
   CAUSES OF LOSS - BASIC FORM
   CAUSES OF LOSS - BROAD FORM
   CAUSES OF LOSS - SPECIAL FORM
   STANDARD PROPERTY POLICY

                                                    SCHEDULE

                    Prem ises Num ber                                          Building Number


                       2,5                                                            1




 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


 With respect to the location(s) indicated in the Sched-     B. The terms of the Windstorm Or Hail exclusion, or
 ule, the following provisions apply.                           the inapplicability of this exclusion to a particular
                                                                Ioss, do not serve to create coverage for any loss
 A. The following is added to the Exclusions section
                                                                that would otherwise be excluded under this
     and is therefore not a Covered Cause of Loss:
                                                                policy.
     WINDSTORM OR HAIL
                                                             C. Under Additonal Coverage - Collapse, in the
     We will not pay for loss or damage:                        Causes of Loss - Broad Form, Windstorm or Hail is
     1. Caused directly or indirectly by Windstorm or           deleted from Paragraph 2.a.
        Hail, regardless of any other cause or event         D. In the Causes Of Loss - Special Form, Windstorm
        that contributes concurrently or in any se-             or Hail is deleted from the "specified causes of
        quence to the loss or damage; or                        loss".
     2. Caused by rain, snow, sand or dust, whether          E. Under Additional Coverage Extensions - Prop-
        driven by wind or not, if that loss or damage           erty In Transit, in the Causes Of Loss - Special
        would not have occurred but for the Wind-               Form, Windstorm or Hail is deleted from Para-
        storm or Hail.                                          graph b.(1).
         But if Windstorm or Hail results in a cause of
         loss other than rain, snow, sand or dust, and
         that resulting cause of loss is a Covered Cause
         of Loss, we will pay for the loss or damage
         caused by such Covered Cause of Loss. For
         example, if the Windstorm or Hail damages a
         heating system and fire results, the loss or
         damage attributable to the fire is covered sub-
         ject to any other applicabie policy provisions.




 CP 10 54 06 07                    Copyright, Insurance Services Office, Inc., 2007                        Page 1 of 1
                                                   INSURED                                                cp1054b. fap
      Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 97 of 147



POLICY NUMBER: CPS3183471                                                              COMMERCIAL PROPERTY
                                                                                               CP 12 11 09 17

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 BURGLARY AND ROBBERY PROTECTIVE
                           SAFEGUARDS
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART

                                                   SCHEDULE

             Premises                               Building                         Protective Safeguards
                No.                                   No.                             S mbols Applicable

               1- 5                                       1                 BR - 1




Describe any "13114".

Additional requirements, If any, for engagement of an automatic burglary alarm or other automatic system
listed in this Schedule (otherthan the requirements of Paragraph A.2.):


Information required to compiete this Schedule, if not shown above, will be shown in the Declarations.

A. The following is added to the Commercial Property            3. Actively engage an automatic burglary alarm
    Conditions:                                                    or other automatic system, or parts thereof, in
                                                                   accordance with any other requirements, if
    Burglary And Robbery Protective Safeguards
                                                                   any, indicated in the Schedule; and
    As a condition of this insurance, you are required
                                                                4. Notify us if you know of any suspension of or
    to:
                                                                   impairment in any protective safeguard listed
    1. Maintain the protective safeguards listed in the            in the Schedule.
        Schedule, and over which you have control, in
                                                                   However, notification to us of the suspension
        compiete working order;
                                                                   of or impairment in an automatic burglary
    2. Actively engage any automatic burgiary alarm                aiarm or other automatic system listed in the
        or other automatic system listed in the Sched-             Schedule will not be necessary if you:
        ule and maintain it in the "on" position during
                                                                    a. Can restore full protection within 48 hours
        all non-work hours and whenever the premises
                                                                        of the suspension or impairment;
        are unoccupied;




CP 12 11 09 17                    Copyright, Insurance Services Office, Inc., 2016                       Page 1 of 2
                                                 INSURED
      Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 98 of 147




        b. Provide at least one watchperson or other                 2. "BR-2" Automatic Burglary Alarm, protecting
            means of surveillance at the premises dur-                  the entire building, that has a loud sounding
            ing aU non-work hours and whenever the                      gong or siren on the outside of the building.
            premises are otherwise unoccupied; and                   3. '8R-3" Security Service, with a recording sys-
        C.   Provide at least one watchperson or other                  tem or watch clock, making hourly rounds cov-
             means of surveillance during work hours if                 ering the entire building, when the premises
             the Schedule requires that the premises or                 are not in actual operation.
             part thereof be protected during work                   4. '8R-4" The protective safeguard described in
             hours.                                                     the Schedule.
B. The following is added to the Exclusions section of
   the Causes Of Loss - Special Form:
    Burglary And Robbery Protective Safeguards
    We will not pay for loss or damage caused by or
    resulting from theft if, prior to the theft, you failed to
    complywith any condition setforth in Paragraph A.
C. The protective safeguards to which this endorse-
   ment applies are identified by the following
   symbols:
    1. "BR-1" Automatic Burglary Atarm, protecting
        the entire building, that signals to:
        a.    An outside central station; or
        b. A police station.




Page 2 of 2                            Copyright, Insurance Services Office, Inc., 2016                CP 12 11 09 17
      Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 99 of 147



POLICY NUMBER: CPS31e3471                                                               COMMERCIAL PROPERTY
                                                                                                CP 12 18 10 12

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                LOSS PAYABLE PROVISIONS

This endorsement modifies insurance provided under the following:

   BUILDERS RISKCOVERAGE FORM
   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM ASSOCIATION COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
   STANDARD PROPERTY POLICY

                                                    SCHEDULE
Location Number:            3       Building Number:        1        Applicable Clause                      C.3
                                                                      Enter C.1., C.2. C.3. or C.4. :
Description Of Property: BUSINESS PERSONAL PROPERTY

LOSs Payee Name: CENTRAL BANK

Loss Payee Address: 11201 C LAY ROAD
                       HOUSTON, TX 77041
Location Number:                    Building Number.                 ApplicableClause
                                                                      Enter C.1., C.2., C.3. or C.4. :
Description Of Property:

Loss Payee Name:

Loss Payee Address:

 Locatlon Number:                   Building•Number.                 Applicable Clause
                                                                     Enter C.1., C.2., C.3. or C.4. :
 Description Of Property:

 Loss Payee Name:

 Loss Payee Address:

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




CP 12 18 10 12                     Copyright, Insurance Services Office, Inc., 2011                         Page 1 of 3
                                                  INSURED                                                op12181012. fap
      Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 100 of 147




A. When this endorsement is attached to the Stan-                          (3) If we deny your claim because of your
   dard Property Policy CP 00 99, the term Coverage                             acts or because you have failed to
   Part in this endorsement is replaced by the term                             comply with the terms of the Coverage
   Policy.                                                                      Part, the Loss Payee will still have the
B. Nothing in this endorsement increases the applica-                           right to receive loss payment if the
   ble Limit of Insurance. We will not pay any Loss                             Loss Payee:
   Payee more than their financial interest in the                             (a) Pays any premium due under this
   Covered Property, and we will not pay more than                                 Coverage Part at our request if
   the applicable Limit of Insurance on the Covered                                you have failed to do so;
   Property.                                                                    (b) Submits a signed, sworn proof of
C. The following is added to the Loss Payment Loss                                  loss within 60 days after receiving
   Condition, as indicated in the Declarations or in the                            notice from us of your failure to do
   Schedule:                                                                        so; and
    1. Loss Payable Clause                                                      (c) Has notified us of any change in
        For Covered Property in which both you and a                                ownership, occupancy or sub-
        Loss Payee shown in the Schedule or in the                                  stantial change in risk known to
        Declarations have an insurable interest, we                                 the Loss Payee.
        will:                                                                   AII of the terms of this Coverage Part
                                                                                will then apply directly to the Loss
        a.    Adjust losses with you; and
                                                                                Payee.
        b. Pay any claim for loss or damage jointly to
           you and the Loss Payee, as interests may                        (4) If we pay the Loss Payee for any loss
           appear                                                               or damage and deny payment to you
                                                                                because of your acts or because you
    2. Lender's Loss Payable Clause                                             have failed to comply with the terms of
        a. The Loss Payee shown in the Schedule or                              this Coverage Part:
            in the Declarations is a creditor, including                        (a) The Loss Pay-ee's rights will be
            a mortgageholder or trustee, whose inter-                               transferred to us to the extent of
            est in Covered Property is established by                               the amount we pay; and
            such written instruments as:
                                                                                (b) The Loss Payee's rights to recover
              (1) Warehouse receipts;                                               the full amount of the Loss
              (2) A contract for deed;                                              Payee's claim will not be impaired.
              (3) Bills of lading;                                              At our option, we may pay to the Loss
                                                                                Payee the whole principal on the debt
              (4) Financing statements; or
                                                                                plus any accrued interest. In this
              (5) Mortgages, deeds of trust, or security                        event, you will pay your remaining
                  ag reements.                                                  debt to us.
        b. For Covered Property in which both you                      c. If we cancel this policy, we will give written
            and a Loss Payee have an insurable                            notice to the Loss Payee at least:
            interest:
                                                                            (1) 10 days before the effective date of
              (1) We will pay for covered loss or                               cancellation if we cancel for your non-
                  damage to each Loss Payee in their                            payment of premium; or
                  order of precedence, as interests may
                                                                            (2) 30 days before the effective date of
                  appear.
                                                                                cancellation if we cancel for any other
              (2) The Loss Payee has the right to re-                           reaso n.
                  ceive loss payment even if the Loss
                                                                       d. If we elect not to renew this policy, we will
                  Payee has started foreclosure or simi-
                                                                            give written notice to the Loss Payee at
                  lar action on the Covered Property.
                                                                            least 10 days before the expiration date of
                                                                            this policy.




Page 2 of 3                          Copyright, Insurance Services Office, Inc., 2011                   CP 12 18 1012
    Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 101 of 147




  3. Contract Of Sale Clause                                  4. Building Owner Loss Payable Clause
      a. The Loss Payee shown in the Schedule or                  a. The Loss Payee shown in the Schedule or
          in the Declarations is a person or organiza-               in the Declarations is the owner of the de-
          tion you have entered into a contract with                 scribed building in which you are a tenant.
          for the saie of Covered Property.                       b. We will adjust losses to the described
      b. For Covered Property in which both you                      building with the Loss Payee. Any loss
          and the Loss Payee have an insurable in-                   payment made to the Loss Payee will
          terest, we will:                                           satisfy your ciaims against us for the
                                                                     owner's property.
          (1) Adjust losseswith you; and
                                                                  c.   We will adjust losses to tenants' improve-
          (2) Pay any ciaim for loss or damage
                                                                       ments and betterments with you, uniess
              jointly to you and the Loss Payee, as
                                                                       the lease provides otherwise.
              interests may appear.
      c. The following is added to the Other Insur-
          ance Condition:
          For Covered Property that is the subject of
          a contract of saie, the word "you" inciudes
          the Loss Payee.




CP 12 18 10 12                   Copyright, Insurance Services Office, Inc., 2011                     Page 3 of 3
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 102 of 147



POLICY NUMBER:          CPS3183471                                                     COMMERCIAL PROPERTY
                                                                                               CP 14 40 06 07

       THIS ENDORSENIENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                            OUTDOOR SIGNS

This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM ASSOCIATION COVERAGE FORM
   CONOOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
   STANDARD PROPERTY POLICY

                                                           SCH EDULE


Premises Number.                        2                           Building Number.          1


Description OfSign:                oUTDooR SIGN

Construction OfSign:          ❑ Entirely Metal                      ❑ Other

LimitOflnsurance:              $                30, 000


Coinsurance Percentage:            80       %


Additional Premium:            $                 150

Premises Number.                                                    Building Number.


Descrlption OfSign:

 Construction OfSign:          ❑ Entirely Metaf                     ❑ Other

 Lim it Of Insurance:          $

 Coinsurance Percentage:                    %

 Additional Premium:           $




CP 14 40 06 07                              Copyright, ISO Properties, Inc., 2006                   Page 1 of 2
                                                          INSURED                                 cp1440-b. fap
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 103 of 147



Prem ises N um ber.                                         Suilding Number.


Description OfSign:

Construction OfSign:            ❑ Entirely M etal           ❑ Other

Limit Of Insurance:

ICoinsurance Percentage:                 %


Additional Premium:             $

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



wth respect to the outdoor signs described in the
Schedule, the provision in the Limits Of Insurance sec-
tion which pertains to signs does not apply. The limit
applicable to each sign is shown in the Schedule. The
limit applicable to each sign is the most we will pay for
loss or damage to the sign in any one occurrence.




Page 2 of 2                              Copyright, ISO Properties, Inc., 2006                      CP 14 40 06 07
        Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 104 of 147




                                                                                              COMMERCIAL PROPERTY




                                      STATEMENT OF VALUES
Insured       YBARRA INVESTMENTS, INC.


HeadquartersAddress             2601 UNDERWOOD ROAD. LA PORTE. TX 77581



Form of Coverage: ❑ Actual Cash Value applies to Items
                  © Replacement Cost applies to Items          PER ATTACHED SCHEDULE OF CP 1615
                                                                                                    ~

Indicate Form Numbers to which these rates are to apply:

        (Attach Forms and Endorsements which require completion to indicate specific information)

Coinsurance             ❑ 80%         ®90%         ❑ 100%                Blanket Rate Effective

Causes of Lossforwhich ratesare requested:

 ❑ Basic                              ❑ Earthquake
 ❑ Broad                              ❑ Other
 ® Special                                             (Specify)

                            State exactwording ofthe coverage as it will appear on the policy
 PREM.     1,   BLDG.   1   -   $100,000
 PREM.     2,   BLDG.   1   -   $283,901
 PREM.     3,   BLDG.   1   -   $328,579
 PREM.     4,   BLDG.   1   -   $100,000
 PREM.     4,   BLDG.   1   -   $100,000
 PREM.     5,   BLDG.   1   -   $433,542




                            INSURED                                       COMPANY, AGENT or BROKER
                    (Optional with Company)
 AII values submitted are correct to the best of               Statement of Values submitted by:
my knowledge and belief.                                       Name
Signed                                                         Person to Contact
Title                                                          Street
Date                                                           City                     State           ZIP



 For INSURANCE SERVICES OFFICE use only

Basic Group I                                Basic Group II                          Other

CP 1615 07 88                     Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                   Page 1 of 3
                                                                                                          cp1615-1.fap
       Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 105 of 147




                                                   Average Rate Calculation 4or INSURANCE SERVICES OFFICE use
        TO BECOMPLETED BYCOMPANY,
              AGENT OR BROKER
                                                   Blanket Average Rate                 80%          Basic    Earthquake      Dat
                                                   Specific Average Rate              x 90%          Broad    Other
                                                                                       100% X Special                         Cal(
        Description,
        Location and                               Rate
Item    Occupancy of             Cover-            Pub.     Basic             Basic             Broad           Special         E
No.     Property Covered          age'    Values   No.      Group I           Group II
                                                            Rate   Prem.    Rate    Prem.     Rate    Prem.   Rate    Prem.    R:
1        2601-2617 UNDERWOOD     YBPP     100000
         LA PORTE, TX 77571
2       2631 UNDERWOOD           YBPP     283901
        LA PORTE, TX 77571
3       5144 CENTER STREET       YBPP 1328579
        PASADENA, TX 77505
4       9709 •SPENCER HIGHWAY YBPP        100000
        LA PORTE, TX 77571
5       9709 SPENCER HIGHir7AY   YBPP 1100000
        LA PORTE, TX 77571
6       2504 SOUTH GULF FWY YBPP          433542
        LEAGUE CITY, TX 77573
                       TOTALS                       ----    ----            -----             ----             ----             ~
                                                           BASIC           BASIC                                              EA
           AVERAGE RATES EFFECTIVE                         GROUP I         GROUP II         BROAD             SPECIAL         QL


• B= Building S="Stock" YBPP = Your Business Personal Property        PPO = Personal Property of Others
Other-Specify Above




Page 2 of 3                                  Copyright, ISO Commercial Risk Services, Inc., 1983, 1987
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 106 of 147




                                                    N OTES

1. The Company, Agent or Broker must complete page 1 and page 2, where indicated, to obtain a blanket average
   rate. Do not complete the value column if blanket average rate desired for Business Income (And 1=xtra Ecpense)
   Coverage Form CP 00 30; Business Income (Without Extra Ecpense) Coverage Form CP 00 32 or Extra Expense
   Coverage Form CP 00 50.
2. When separated blanket average rates are desired, such as Buildings only or Personal Property only, submit a
   separate Statement of Values for each blanket average rate.
3. Values must be rounded to the nearest dollar.
4. Round the premium, per item on the average rate, for each cause of loss, coverage and exposure to the nearest
   whole dollar.
5. Minimum coinsurance for a blanket average rate is 90%.
6. The Company may require this Statement of Values to be signed by the Insured, or in the case of firms by a
   partner or an officer.
7. A blanket average rate expires one year from its effective date or when new class or specific rates are applicable,
   whichever occurs first.
S. This Statement of Values form or its equivalent must be filed annually.
9. A new blanket average rate may be requested if the conditions upon which the average rate is based have
   materially changed.
10. Attach Class Rate Information Form or equivalent information for all "class rated" property included in the blanket
   average rate.




CP 1615 07 88                 Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                         Page 3 of 3
             Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 107 of 147


                                                                                                                 ENDORSEMENT
1~ scolTsnALE nlsUitAtvcE cAMPp.rry                                                                              NO.
  ATTACHED TO AND    ENDORSEMENT EFFECTNE DATE
 FORMING A PARTOF                                                                  NAMED INSURED                         AGENTNO.
   POLICY NUMBER       (12:01 A.M. STANOARDTIME)



  CPS3183471               08/31/2019                       YBARRA INVESTMENTS, INC.                                      42042




                      THIS ENDORSEMENT CHANGESTHE POLICY. PLEASE READ IT CAREFULLY.

                                   WIND OR HAIL PERCENTAGE DEDUCTIBLE
                             This endorsement modifies insurance provided under the following:

                                          BUILDERS RISK COVERAGE FORM
                                BUILDING AND PERSONAL PROPERTY COVERAGE FORM
                                   CONDOMINIUM ASSOCIATION COVERAGE FORM


With respect to the perils of wind and/ or hail, Item D. De-                   SEE BE LOW g% of the Limit(s) of Insurance of cov-ered

ductible is deleted in its entirety and is replaced by the                     property that has sustained loss or damage, sub-ject to
following:                                                                     a$SEE BELOW        minimum Deductible.

D. Deductible                                                                  The Wind or Hail Deductible is calculated separately
                                                                               for, and applies separately to:
    In any one occurrence of loss or damage to covered
    property by wind or hail (hereinafter referred to as                       1. Each building that sustains loss or damage.
    loss), we will first reduce the amount of loss if required
                                                                               2. Personal property at each building, if there is loss
    by the Coinsurance Condition or the Agreed Value Op-
                                                                                  or damage to that personal property.
    tional Coverage. If the adjusted amount of loss is less
    than or equal to the Deductible, we will not pay for that                  3. Personal property in the open.
    loss. If the adjusted amount of loss exceeds the De-
                                                                               4. Each separately scheduled item not described in
    ductible, we will then subtract the Deductible from the
                                                                                  items 1.-3.
    adjusted amount of loss, and will pay the Iresulting
    amount or the Lirnit of Insurance, whichever is less.                      If there is damage to both a building and personal
                                                                               property in that buiiding, separate deductibles apply to
    In determining the amount, if any, that we will pay for
                                                                               the building and to the personal property.
    loss or damage, we will deduct an amount equal to

    56 WINDSTORM/HAIL DEDUCTIBLE SUBJECT TO $5,000 MINIMUM APPLIES ONLY TO
    PREM. 1 BLDG. 1, PREM. 3 BLDG. 1. AND PREM. 4 BLDG. 1




                                                                                                                 ~

                                                                  AUTHORIZED REPRESENTATNE                              DATE

                                  lncludes copyrighted material of ISO Propertles, Inc.,w(th Its perrnission.
                                                   Copyright, ISO Properties, Inc., 2007

UTS-1839 (8-10)                                                  Page 1 of 1
                                                            INSURED
         Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 108 of 147


                                                                                                                 ENDORSEMENT
A~ SC07"I'SDALE IIVSURANCE COMPANY°                                                                              NO.
  ATTACHED TO AND    ENDORSEMENTEFFECTNE DATE
 FORMING A PARTOF                                                                  NAMED INSURED                      AGENTNO.
   POLICY NUMBER       (~y 01 A M. STANDARDTIMEj



  CPS3183471             - 08/31/2019                       YBARRA INVESTMENTS, INC.                                   42042




                        THIS ENDORSEMENTCHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           LIMITATIONS ON COVERAGE FOR ROOF SURFACING
                                     ACTUAL CASH VALUE -TEXAS

                             This endorsement modifies insurance provided under the following:

                               BUILDING AND PERSONAL PROPERTY COVERAGE FORM
                                  CONDOMINIUM ASSOCIATION COVERAGE FORM


        The following applies with respect to loss or damage by a Covered Cause of Loss (including wind and hail
        if covered) to all locations shown in the policy Commercial Property Coverage Part Supplemental
        Declarations:
        Replacement Cost coverage (if otherwise applicable to such property) does not apply to any roof surfacing
        over fifteen (15) years of age. Instead, we will determine the value of roof surfacing at actual cash value as of
        the time of loss or damage.

        For the purpose of this endorsement, roof surfacing refers to the shingles, tiles, cladding, metal or synthetic
        sheeting or similar materials covering the roof and includes all materials used in securing the roof surface
        and all materials applied to or under the roof surface for moisture protection, as well as roof flashing.




        AII other provisions ofthe policy apply.




                                                                  AUTHOR¢ED REPRESEfVTATNE                           DATE
                                  Includes copyrighted material of ISO Properties, Inc., with its penn Ission.
                                                   Copyright, ISO Properties, Inc., 2011

CFS-98-TX(9-15)                                                   Page 1 of 1
                                                             INSURED
             Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 109 of 147



                                                                                                      ENDORSEMENT
A~ SCOTTSDALE INSURANCE COMPANYO                                                                      NO.
   ATTACHED TO AND      ENDORSEMENTEFFECTNE DATE
  FORMING A PARTOF                                                         NAMED INSURED                          AGENTNO.
                          (~2;01 A.M. STANDARD TIME)
    POLICY NUMBER



    CPS3183471                  08/31/2019                YBARRA INVESTMENTS, INC.                                 42042




                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     PROMPT PAYMENT OF CLAIMS -TEXAS

The Company will on or before the 30th day after receipt            within the time periods specified, the Company must notify
of notice of a claim:                                               the claimant and provide reasons why additional time is
                                                                    needed. However, the Company must accept or reject the
1. acknowledge receipt ofthe claim;
                                                                    claim no later'than the 45th day after the date the Com-
2. commence any investigation of the claim; and                     pany notifies a claimant.

3. request from the claimant all items, statements and              If the Company notifles a claimant that they will pay a
   fo rms.                                                          claim or part of a claim, the Company will pay the claim no
                                                                    later than the 20th business day after the notice has been
The Company shall notify a claimant in writing of the ac-           made. If payment of the claim or part ofthe claim is condi-
ceptance or rejection ofthe claim no laterthan the 15th             tioned on the performance of an act by the claimant, the
business day afterthe date the Company receives all                 Company will pay the claim no later than the 20th busi-
items, statements and forms required by the Company in              ness day after the date the act is performed.
order to secure final proof of loss. If loss results from ar-
son, the Company shall notify the claimant within 30 days.          If the Company rejects the claim, the reason for rejection
If the Company is unable to accept or reject the claim              must be stated on the notice.




                                                                AUTHORRED REPRESENTATNE                           DATE

l7CS-2309-TX (9-94)                                      INSURED
           Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 110 of 147




 0
Nationwide'
                                             Scottsdale Insurance Company
                                               National Casualty Com pany
                                             Scottsdale Indemnity Company
                                       Scottsdale Surplus Lines Insurance Company

                                        CLAIM REPORTING INFORMATION

       Your insurance policy has been placed with a Nationwide® insurance company.

       Our commitment to you is to provide fast, fair claim service. Promptly reporting an event that could lead to a
       claim, as required by your policy, helps us fulfill this commitment to you. Please refer to your policy for this
       and all other terms and conditions.

       To report a claim, you may contact us 24 hours a day, 7 days a week, by calling 1-800-423-7675 or via our
       website at www.nationwideexcessandsurplus.com.

       Thank you for your business and as always, we appreciate the opportunity to serve you.

       I                                        HOW TO REPORT A CLAIM                                                 I
           Call 1-800-423-7675 or visit our website at www.nationwideexcessandsurplus.com.
           In order to expedite this process, please be prepared to furnish as much of the following information as
           possible:
               . Your policy number
               ■ Date, time and location of the loss/ accident
               . Details of the loss/ accident
               . Name, address and phone number of any involved parties
               . If applicable, name of law enforcement agency or fire department along with the incident number
                            Please-referto your policy for specific claim reporting requirements.




NOTX0178CW (3-16)                                      INSURED
Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 111 of 147




               EXHIBIT
               EX IBIT B
        Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 112 of 147




        4 4,;X~,~~1

County Judge Lina Hidalgo
      DIRECTUR




        AMENDMENT TO THE ORDER BY THE COUNTY JUDGE OF HARRIS COUNTY

            Whereas, on March 11, 2020, a Declaration of Local Disaster for Public Health
      Emergency was issued to allow Hai7•is County to take measures to reduce the possibility of
      exposure to COVID-19 and promote the health and safety of Harris County residents; and

              Whereas, on March 13, 2020, a Declaration of State of Disaster was issued by Governor
      Abbott to take additional steps to prepare for, respond to, and mitigate the spread of COVID-19 to
      protect the health and welfare of Texans; and

              Whereas, on March 16, 2020, the County Judge of Hai7is County signed an Order
      outlining measures to protect the public and mitigate the spread of COVID-19 which was
      effective at 8:00 am, March 17, 2020.



          NOW THEREFORE, I, COUNTY JUDGE FOR THE COUNTY OF HARRIS,
      PURSUANT TO THE AUTHORITY VESTED BY TEXAS GOVERNMENT CODE
      CHAPTER 418, I-IEREBY AMEND THE MARCH 16, 2020, ORDER AS FOLI.OWS:

             SECTION 1. That the findings and recitations set out in the preamble to this Order are
      found to be true and correct and they are hereby adopted by the County Judge and made a pai-t
      hereof for all purposes.

             SECTION 2. This Order shall be read to comply with Executive Order No. GA-08 signed
      on March 19, 2020 at 11:59 a.m. by Texas Governor Greg Abbott, which: prohibits gatherings of
      groups of 10 or more people; closes gyms and licensed massage businesses; prohibits visitation to
      nursing homes or retirement or long-term care facilities unless to provide critical assistance; and
      temporarily closes schools.

             SECTION 2. This Order is effective upon signing and continues unti111:59 p.m. on April
      3, 2020, unless terminated, extended, or modified by an earlier order, the County Judge of Hai-ris
      County, Texas, deems it in the public interest to order that:


         6922 Katy Road Houston, Texas 77024 1 Phone (713) 881-3100 1 Fax (713) 881-3077 1 www.readyharris.org
  Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 113 of 147




       (a)     Subject to this Order, dining on the premises of Food Establishments permitted by
Harris County or dining on the premises of businesses that have City of Houston Food Dealer's
permits to operate as Food Establishments pursuant to Chapter 20 of the Houston Code of
Ordinances (all being referred to as "Food Establishments"), shall cease until April 3, 2020.
Nothing herein precludes the provision of any other food service, such as to-go, take out, or
delivery services, by such businesses.

        (b) Food Establishments, with or without drive-in or drive-through services and food
court dining areas, microbreweries, micro-distilleries, or wineries, may only provide take out,
delivery, or drive-through services as allowed by law.

        (c) This order does not apply to the following:
                  (1) Food Establishments located in Hobby Airport and George Bush
Intercontinental Airport, hospitals, long term medical care facilities, rehabilitation or medical
facilities, child care facilities, group homes, crisis and homeless shelters, assisted living facilities,
retirement communities, congregate care facilities, long term care facilities, jails and detention
facilities; and

               (2) food banks serving low income citizens and nonprofits providing food to
the homeless and the economically disadvantaged.

         (c)    Consuming alcoholic beverages within the enclosed premises of any Food
Establishment or bar shall cease until April 3, 2020. Businesses within Harris County that have
permits to operate as bars, nightclubs, lounges, taverns, or private clubs shall close, unless the
business is also permitted to operate as a Food Establishment and such operation shall be limited
as provided herein. Hotel and Country Club bars must close, except that any permitted food or
beverage service, including alcoholic beverages, may be continued as take out, delivery, or drive-
through services. Additionally, hotels may provide room service. Nothing in this order affects
the sale of alcoholic beverages for off-premises consumption as permitted by State or local law.

       (d)     Food Establishments which choose to remain open in accordance with Section 2
must take steps to enforce a 6 foot distancing among the public they are servicing.

         SECTION 3: Pursuant to Section,V(A)(5)(a) and Appendix 9 to Annex U of the Harris
County Basic Plan adopted by Harris County Commissioners Court on October 29, 2019, and in
accordance with Tex. Gov't Code § 418.173, any law enforcement agency based or sent to assist
in Harris County is hereby authorized to enforce this order, and the failure to comply with this
Order is an offense and is punishable by a fine that does not exceed $1,000.00 or confinement in
jail for a term that does not exceed 180 days.
 Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 114 of 147




        SECTION 4: Hai-ris County will post this Order on its website. In addition, the owner,
manager, or operator of any facility tha` is likely to be impacted by this Order is strongly
encouraged to post a copy of this Order odsite and to provide a copy to any inember of the public
asking for a copy. If any subsection, sentence, clause, phrase, or word of this Order or any
application of it to any person, structure, gathering, or circumstance is held to be invalid or
unconstitutional by a decision of a court of competent jurisdiction, then such decision will not
affect the validity of the remaining provisions of this Oi•der.

      SECTION 5: This Order applies to all unincorporated and incorporated areas within the
boundaries of Harris County and su,persedes and replaces any order issued by the City of Houston.

       ORDEREI) this the 19 th day of March, 2020, at 4:15 pm in Harris County, Texas.
      Case 4:20-cv-01818 Document
                          GOVERNOR1-1 Filed on 05/26/20
                                         GREG    ABBOTT in TXSD Page 115 of 147



March 19, 2020



                                                          F[LED iN THE OFFlCE OF i'HE
                                                             SECRETARY OF STATE
                                                               11 -'-59-41'^
                                                                         Q'CLOCK

The Honorable Ruth R. Hughs                                               9      0
Secretary of State
State Capitol ROom 1E.8                                        Secret,ary ofi StaiC.
Austin, Texas 78701

Dear Secretary Hughs:

Pursuant to his powers as Governor of the State of Texas, Greg Abbott has issued the following:

        Executive Order No. GA-08 relating to COVID-19 preparedness and mitigation.

The original executive order is attached to this letter of transmittal.


Respectfully subnutted,




                       e Governor



Attachment




             FOST OFFICE BOX 12428 .8iU5TIN, TEXAs 78711512-463-2000 (VOICE) DIAL 7-1-1 FOR RELAY SERVICES
Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 116 of 147

                 '9xsxixtibE ODrbrr
                               BY THE
                    GOVERNOR OF THE STATE OF TEXAS

                               Executive Department
                                  Austin, Texas
                                  March 19, 2020


                               EXECUTIVE ORDER
                                    GA 08

                 Relating to COVID-l9 preparedness and mitigation.




   WHEIZEAS, the novel coronavirus (COVID-19) has been recognized globally as a
   contagious respiratory virus; and

   WHEREAS, I, Greg Abbott, Governor of Texas, issued a disaster proclamation on
   March 13, 2020, certifying that COVID-19 poses an imminent threat of disaster
   for all counties in the state of Texas; and

   WHEREAS, COVID-19 continues to spread and to pose an increasing, imminent
   threat of disaster throughout Texas; and

   WHEREAS, the Centers for Disease Control and Prevention (CDC) has advised
   that person-to-person contact heightens the risk of COVID-19 transmission; and

   WHEREAS, the President's Coronavirus Guidelines for America, as promulgated
   by President Donald J. Trump and the CDC on March 16, 2020, call upon
   Americans to slow the spread of COVID-19 by avoiding social gatherings in
   groups of more than 10 people, using drive-thru, pickup, or delivery options at
   restaurants and bars, and avoiding visitation at nursing homes, among other
   steps; and

   WHEREAS, the Texas Department of State Health Services has now determined
   that, as of March 19, 2020, COVID-19 represents a public health disaster within
   the meaning of Chapter 81 of the Texas Health and Safety Code; and

   WHEREAS, under the Texas Disaster Act of 1975, "[t]he governor is responsible
   for meeting ... the dangers to the state and people presented by disasters"
   (Section 418.001 of the Texas Government Code), and the legislature has given
   the governor broad authority to fulfill that responsibility.

   NOW, THEREFORE, I, Greg Abbott, Governor of Texas, by virtue of the power
   and authority vested in me by the Constitution and laws of the State of Texas, do
   hereby order the following on a statewide basis effective 11:59 p.m. on March 20,
   2020, and continuing until 11:59 p.m. on April 3, 2020, subject to extension
   thereafter based on the status of COVID-19 in Texas and the recommendations of
   the CDC:
Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 117 of 147


   Order No. 1 In accordance with the Guidelines from the President and the
                 CDC, every person in Texas shall avoid social gatherings in
                 groups of more than 10 people.

   Order No. 2 In accordance with the Guidelines from the President and the
                 CDC, people shall avoid eating or drinking at bars, restaurants,
                 and food courts, or visiting gyms or massage parlors; provided,
                 however, that the use of drive-thru, pickup, or delivery options
                is allowed and highly encouraged throughout the limited
                 duration of this executive order.

   Order No. 3 In accordance with the Guidelines from the President and the
                 CDC, people shall not visit nursing homes or retirement or
                 long-term care facilities unless to provide critical assistance.

   Order No. 4 In accordance with the Guidelines from the President and the
                 CDC, schools shall temporarily close.


   This, executive order does not prohibit people from visiting a variety of places,
   including grocery stores, gas stations, parks, and banks, so long as the necessary
   precautions are rnaintained to reduce the transmission of COVTD-19. This
   executive order does not mandate sheltering in place. All critieal infrastructure
   will remain operational, domestic travel will remain unrestricted, and government
   entities and businesses will continue providing essential services. For offices and
   workplaces that remain open, employees should practice good hygiene and, where
   feasible, work from home in order to achieve optimum isolation from COVID-19.
   The more that people reduce their public contact, the sooner COVID-19 will be
   contained and the sooner this executive order will expire.

   This executive order supersedes all previous orders on this matter that are in
   conflict or inconsistent with its terms, and this order shall remain in effect and in
   full force until 11:59 p.m. on April 3, 2020, subject to being extended, modified,
   amended, rescinded, or superseded by me or by a succeeding governor.
                        ~


                                                 Given under my hand this the
                                                 19th day of March, 2020.
                    ~i,
                                _




    %                                           GREG ABBOTT
        ---                                     Governor
              ~




              R. HUGHS
         Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 118 of 147

             c




County ,Iudge Lina Haclalgo
      DIRECTOR



                               QRI3EIt OF CGUNT'St JUI)GE LINA HII)ALGO
                                          Stay Home, Work Safe

               Whereas, on March 11, 2020, Hai-iis County Judge Lina Hidalgo issued a Declaration of
       Local Disaster for Publie Health Emergency to allow Hariis County to take measures to reduce
       the possibility of exposure to COVID-19 and promote the health and safety of Harris County
       residents in accordance with Section 418.108 of the Texas Government Code; and

               Whereas, on March 13, 2020, a Declaration of State of Disaster was issued by Governor
       Abbott to take additional steps to prepare for, respond to, and mitigate the spread of COVID-19 to
       protect the health and welfare of Texans; and

             Whereas, on March 16, 2020, President Trump acknowledged the gravity of the COVID-
       19 pandemic, releasing strict new guidelines to limit people's interactions, including that
       Americans should avoid groups of more than 10 people; and

              Whereas, on March.l7, 2020, the Harlis County Commissioners Court issued an Order at
       a Special Meeting of Commissioners Court approving the extension to March 25, 2020, of the
       Declaration of Local Disaster for Public Health Ernergeney declared by County Judge Lina
       Hidalgo and signed on March 11, 2020; and

               Whereas, on March 19, 2020, County Judge Lina Hidalgo issued an Order effective as of
       8:00 a.m. on March 17, 2020, and continuing until 11:59 p.m. on March 31, 2020, requiring
       restaurants and bars to provide only carry-out, delivery or drive-thru services as allowed by law,
       and closing nightclubs, lounges and taverns, and restricting private clubs; and

               Whereas, on March 19, 2020, Governor Abbott issued the first Public Health Disaster
       Declaration released in the Stafie of Texas since 1901 and an Executive Order which, among other
       things, prohibits Texans from gathering in groups of more than 10 people; and

               Whereas, on March 24, 2020, the Harris County Commissioners Court issued an Order
       approving the extension until Apiil 29, 2020, of the Declaration of Local Disaster for Public Health
       Emergency declared by County Judge Lina Hidalgo and signed on March 11, 2020, and extended
       at a Special Meeting of Commissioners Court on March 17, 2020 to March 25, 2020; and




         6922 Katy Road Houston, Texas 77024 1 Phone (713) 881-3100 1 Fax (713) 881-3077 1 www.readyharris.org
  Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 119 of 147




        Whereas, the COVID-19 virus is contagious and spreads through person-to-person
contact, especially in group settings; and

        Whereas, the COVID-19 virus causes property loss or damage due to its ability to attach
to surfaces for prolonged periods of time; and

        Whereas, the Centers for Disease Control and Prevention ("CDC") reconunends an "All
of Community" approach focused on slowing the transmission of COVID-19 through social
distancing to reduce illness and death, while minimizing social and economic impacts; and

        Whereas, given the ongoing evaluation of circumstances related to the COVID-19 virus,
the updated itcommendations of the Centers for Disease Control and the Texas Department of
State Health Services, and the substantial risks posed by the COVID-19 viivs to Hairis County
residents and their property, the following extraordinary measures must be taken to protect the
public's safety.

    NOW THEREFORE, I, COUNTY JUDGE FOR HARRIS COUNTY, TEXAS,
PURSUANT TO THE AUTHORITY VESTED BY TEXAS GOVERNMENT CODE
CHAPTER 418, HEREBY FIND AND ORDER:

        That the findings and recitations set out in the preamble to this ORDER are found to be
true and correct and they are hereby adopted by the County Judge and made a part hereof for all
purposes. This Order is in addition to any previous orders issued by the Harris County Judge and
hereby incorporates all previous orders by reference, including the Order of March 19, 2020,
pertaining to restaurants and bars.

        Summary. The virus that causes 2019 Coronavirus Disease (COVID-19) is easily
transmitted through person-to-person contact, especially in group settings, and it is essential that
the spread of the virus be slowed to protect the ability of public and private healthcare providers
to handle the influx of new patients and safeguard public health and safety. Because of the risk of
the rapid spread of the virus and the need to protect the most vulnerable members of the
community, this Order requires all individuals anywhere in Harris County, to stay at home — except
for certain Essential Activities and work to provide Essential Business and Essential Government
services or perform essential infrastructure construction, including housing. This Order takes
effect at 11:59 p.m. on March 24, 2020 and will continue through 11:59 p.m. on Apri13, 2020,
subject to the limited exceptions and under the terms and conditions more particularly set forth
below.

       1.      Effective as of 11:59 p.m. on March 24, 2020, and continuing until 11:59 p.m. on
               Apri13, 2020:

               a.     All individuals currently living within Harris County are ordered to stay at
                      their place of residence except for Essential Activities as defined in this
                      order. All persons may leave their Residences only for Essential Activities,
                      or to provide or perform Essential Governmental Functions, or to operate
                      Essential Businesses, as defined in Section 2. For purposes of this Order,

                                                2
Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 120 of 147




                Residence includes homes, hotels, motels, shared rentals, and s:milar
                facilities. To the extent individuals are using shared or outdoor spaces, they
                must at all times as reasonably as possible maintain social distancnng of at
                least six feet from any other person when they are outside their residence.

          b.    Individuals experiencing homelessness are exempt from this Order except
                that, to the extent individuals are using shared or outdoor spaces, they shall,
                to the greatest extent feasible, maintain social distancing of at least six feet
                from any other person. Individuals experiencing homelessness are strongly
                urged to obtain shelter. Governmental and other entities that can provide
                shelter to homeless individuals are strongly urged to make shelter available,
                as soon as possible and to the maximum extent practicable (and to utilize
                social distancing requirements in their operations).

          C.    All businesses operating within Harris County, except Essential Businesses
                as defined below in Section 2, are requued to cease all activities at facilities
                located within the County. For clarity, businesses may continue operations
                consisting exclusively of employees or contractors performing activities at
                their own residences (i.e., working from home). To the greatest extent
                possible, all Essential Businesses shall comply with the Social Distancing
                Guidelines attached, including maintaining six-foot social distancing for
                both employees and the general public.

          d.    All public or private gatherings of any number of people occurring outside
                a single household or living unit are prohibited, except as otherwise
                provided herein. Nothing in this Order prohibits the gathering of inembers
                of a household or living unit. Nothing in this Order affects orders or
                agreements regarding chiid-related visitation or custody an-angements.

          e.    lndividuals may go to public parks and open outdoor recreation areas.
                However, public playgrounds may increase spread of COVID-19 and,
                therefore, shall be closed.

          f.    Restaurants, bars, micro-breweries, micro-distilleries, wineries and other
                establishments that serve food, with or without drive-in or drive-through
                services, are prohibited from serving food for consumption on the premises
                and may only serve food and/or alcohol by take out, delivery, or drive-
                through services as allowed by iaw, and detailed in the Harris County
                Judge's Order of March 19, 2020, pertaining to restaurants and bars.

          g.    Gyms, fitness centers, swimming pools and other facilities that are used or
                intended to be used for any type of training, martial arts, sport or recreation
                shall close.

          h.    Hair and nail salons, spas, licensed massage businesses and tattoo parlors,
                concert halls, live performance theaters, arenas, stadiums, movie theaters,
Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 121 of 147




                game rooms, bowling alleys, arcades, indoor and outdoor flea markets and
                swap meets, indoor malls, indoor shopping centers, and bingo halls shall
                close.

         i.     Faith leaders may minister and counsel in individual settings, so Iong as
                social distance protocols are followed. Religious and worship services may
                only be provided by video and teleconference. Religious institutions must
                limit in-person staffto those necessary for preparing for or conducting video
                or teleconference services, and all individuals must follow the Social
                Distancing Guidelines, including the six-foot social distancing.
    2.   Definitions:

         a.     For purposes of this Order, individuals may leave their residence only to
                perfonn any of the following "Essential Activities":

                i.      To engage in activities or perform tasks essential to their health and
                        safety, or to the health and safety of their family or household
                        members (for example, obtaining medical supplies or medication,
                        visiting a healthcare professional, or obtaining supplies needed to
                        work from home).

                ii.     To obtaan necessary services or supplies for themselves and their
                        family or household members, or to deliver those services or
                        supplies to others (for example, food, pet supplies, and any other
                        household consumer products, supplies needed to work from home,
                        and products necessary to maintain the safety, sanitation, and
                        essential opeiation of residences).

                iii.    To engage in outdoor activity, provided the individuals comply with
                        social distancing requirements of six feet (for example, walking,
                        bilcing, hiking, running, or fishing).

                iv.     To perform work providing essential products and services at an
                        Essential Business or to otherwise carry out activities specifically
                        pennitted in this Order.

                V.      To care for a family member or pet in another household.

          b.     For purposes of this Order, "Essential Businesses" include:

                 i.     Essential Critical Infrastructure. Work necessary to the
                        operations and maintenance of the 16 critical infrastructure sectors
                        identified by the U.S. Department of Homeland Security National
                        Cybersecurity and Infrastructure Security Agency (CISA), provided
                        that they carry out those services or that work in compliance with
                        social distancing requirements of six feet to the extent possible. See

                                           4
Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 122 of 147




                       Attachment (CISA's Guidance on Essential Critical Infrastructure
                       Workforce). Essential Businesses providing essential infiastructure
                       should implement screening precautions to protect employees and
                       all activities shall be performed in compliance with social distancing
                       guidelines.

                ii.    Essential Government Functions. All services provided by local
                       governments and municipalities located in Harris County needed to
                       ensure their continuing operation to provide for the health, safety
                       and welfare of the public, including law enforcement, jail operations
                       and other services. Further, nothing in this Order shall prohibit any
                       individual from performing "Essential Government Functions". All
                       Essential Government Functions shall be performed in compliance
                       with social distancing requirements of six feet to the extent possible.

                iii.   Essential City of Houston Government Functions. AIl services
                       provided by the City of Houston that the 1Viayor of the City of
                       Houston determines to be essential Government Functions. Further,
                       nothing in this Order shall prohibit any individual from perfortning
                       "Essential Government Functions". All Essential Government
                       Functions shall be performed in compliance with social distancing
                       requirements of six feet to the extent possibte.

                iv.    Essential Healthcare Opecatfons.            Healthcare operations,
                       including hospitals, clinics, dentists, pharmacies, pharmaceutical
                       and biotechnology cornpanies, other healthcare facilities, healthcare
                       suppliers, mental health providers, substance abuse service
                       providers, blood banks, medical research, laboratory services, or any
                       related and/or ancillary healthcare services. Home-based and
                       residential-based care for seniors, adults, or children are also
                       considered healthcare operations. Healthcare operations also
                       include veterinary care and all health and welfare services provided
                       to animals. This exemption shall be viewed broadly to avoid any
                       impacts to the delivery of healthcare.

                V.     Essential Retail. Food producers and service providers, including
                       grocery stores, warehouse stores, furniture suppliers, big box stores,
                       bodegas, liquor stores, gas stations and convenience stores, farmers'
                       markets that sell food products and household staples. Food
                       cultivation, including farming, ranching, fishing, and livestock.
                       Food production, including the production of canned goods, bottled
                       beverages and other grocery items. Businesses that ship or deliver
                       groceries, food, goods or services directly to residences.
                       Restaurants and other facilities that prepare and serve food, but only
                       for delivery, drive-thru or carry-out. Schools and other entities that
                       typically provide free services to students or members of the public
Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 123 of 147




                       on a pick-up and take-away basis only. The restriction of delivery
                       or carry-out does not apply to cafes and restaurants located within
                       hospital and medical facilities. Laundromats, dry cleaners, and
                       laundry service providers. Gas stations, auto supply, auto and
                       bicycle repair, hardware stores, and related facilities. Businesses
                       that supply products needed for people to work from home.


                vi.    Providers of Basic Necessities to Economically Disadvantaged
                       Populations. Businesses that provide food, shelter, and social
                       services, and other necessities of life for econonucally
                       disadvantaged or otherwise needy individuals.

                vii.   Essential Services Necessary to Maintain Essential Operations
                       of Residences or Other Essential Businesses. Trash and recycling
                       collection, processing and disposal, mail and shipping services,
                       building cleaning, maintenance and security, warehouse/distribution
                       and fulfillment, storage for essential businesses, funerai homes,
                       crematoriums and cemeteries.                Plumbers, electricians,
                       exterminators, yard and maintenance crews, housekeepers, j anitorial
                       staff, pool cleaners and other service providers who provide services
                       that are necessary to maintaining the safety, sanitation, and essential
                       operations of residences and Essential Businesses. Professional
                       services, such as legal or accounting services, when necessary to
                       assist in compliance with legally mandated activities. Businesses
                       that supply other Essential Businesses with support or utilities
                       needed to operate. Caregivers and helpeis who provide services to
                       seniors and disabled individuals.

                xiii. News Media. Newspapers, television, radio, and other media
                       services.

                ix.    C6ildcare and Adult Care Services. Childcare and adult care
                       facilities providing services that enable employees exempted in this
                       Order to work as permitted.

                xi.    Infrastructure, Development, Operation and Construction. For
                       example, public works construction, conshucttion of housing or
                       other types of construction including commercial, manufacturing,
                       airport operations and aircraft manufacturing, maintenance or
                       repair, water, sewer, gas, electr'scal, oil refining, roads and highways,
                       public transportation, solid waste collection and removal, internet,
                       and telecommunications systems (including the provision of
                       essential global, national, and local infrastructure for computing
                       services, business infrastructure, communications, and web-based
                       services).

                                          0
Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 124 of 147




                  xii.    Transportation. Businesses related to the operation, maintenance,
                          construction, and manufacture of transportation services. For
                          example, (a) vehicle manufacturers, automotive suppliers and parts
                          departtnents, car dealerships, parts distributors, maintenance and
                          repair facilities; (b) public transportation; (c) businesses
                          supporting airport operations; (d) street and highway maintenance
                          and construction; (e) gas stations and other fuel distribution
                          businesses; (fl vehicles for hire, including public transportation
                          services, Uber, Lyft, and taxicabs, that enable persons to travel to or
                          from employers, service providers, or businesses exempted in this
                          Order. People riding on public transit must comply with the six-foot
                          social distancing requirements to the greatest extent feasible.

                  xiii.   Labor ianion functions. Critical labor union functions, including
                          the maintenance of health and welfare funds and checicing on the
                          well-being and safety of inembers.

                  xiv.    NASA and Port of Houston. Activities of the National
                          Aeronautics and Space Administration and the Port of Houston.

                  xv.     Afrports and related operations. Airport and airline activities,
                          operations, maintenance and repairs, and the hotels that serve these
                          Essential Businesses.

                  xvi.    Professional services. Professional services, such as legal or
                          accounting services, insurances services, and "real estate services"
                          when necessary to assist in compliance with legally mandated
                          activities or to fiarther Essential Businesses, Essential Government
                          functions, or Critical Infrastructure.

    3.    These infection control precautions apply to ,all Essential Businesses; (1) practice
          social distancing by requiring patrons, visitors, and ernployees to be separated by
          six (6) feet, to the extent feasible; (2) provide access to hand washing facilities with
          soap and water or hand sanitizer that contains at least 60 percent alcohol; (3) post a
          sign in a conspicuous place at the public entrance to the venue instructing members
          of the public not to enter if they are experiencing symptoms of respiratory illness,
          including fever or cough; and (4) adhere to other general communicable disease
          control recommendations by public health authorities.

    4.    Any manufacturer who retools so that a substantial part of their business is for the
          purpose of manufacturing and producing ventilators, personal protective
          equipment, or other medical supplies and equipment necessary for the COVID-19
          response may apply for an "Essential Business" exemption under this Order. Any
          industry or business that is not an Essential Business may apply for an exemption
          from the requirements imposed by this Order. To be eligible for an exemption, the

                                             7
Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 125 of 147




          industry or business must complete and submit an application form, which will be
          made available to the public at www.ReadyHarris.org, along with evidence that the
          continuing operations of the business or industry are essential to promoting the
          general welfare of the residents of Hanis County and the State of Texas during the
          COVID-19 response. Businesses or industries that retool or amend their operations
          to provide or support Essential Services during the COVID-19 response may also
          submit an application for exemption.

    S.    Grocery stores, supermarkets, warehouse stores, hospitals, and medical facilities
          are experiencing high levels of demand for a large number of products, requiring
          more delivezies from manufacturers and distribution centers to serve their
          customers. A number of Texas cities and local associations have implemented
          restrictions on delivery hours to stores to mitigate truck noise and traffic. Due to
          the need to deliver products as quickly and efficiently as possible during this critical
          timeframe, this Order hereby suspends all delivery hour restrictions for transport to
          or from any entity involved in the selling or distribution of food products, medicine,
          or medical supplies or equipment in Harris County for the next sixty (60) days.

   6.     If someone in a household has tested positive for COVID-19, all residents of the
          household are ordered to isolate at home until cleared by a public health authority
          or medical provider.

   7.     Nursing homes, retirement, and long-term care facilities are instructed by this Order
          to prohibit nonessential visitors from accessing their facilities unless to provide
          critical assistance or for end-of-life visitation.

   8.     This Order shall be effective until 11:59 p.m. on Apri13, 2020 or until it is either
          rescinded, superseded, or amended pursuant to applicable law.

   9.     Pursuant to Appendix 9 to and Section V(A)(5)(a) Annex U of the Harris County
          Basic Plan adopted by Harris County Commissioners Court on October 29, 2019,
          and in accordance with Tex. Gov't Code § 418.173, any law enforcement agency
          based in Harris County is hereby authorized to enforce this order and the failure to
          comply with this Order is an offense under this Order and is punishable by a fine
          that does not exceed $1,000.00 or confinement in jail for a term that does not exceed
          180 days.

    10.   Harris County will post this Order on the Internet. In addition, the owner, manager,
          or operator of any facility that is likely to be impacted by this Order is strongly
          encouraged to post a copy of this Order onsite and to provide a copy to any member
          of the public asking for a copy. If any subsection, sentence, clause, phrase, or word
          of this Order or any application of it to any person, structure, gathering, or
          circumstance is held to be invalid or unconstitutional by a decision of a court of
          competent jurisdiction, then such decision will not affect the validity of the
          remaining portions or applications of this Order.


                                             9
  Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 126 of 147




IT IS SO ORDERED.




UNA HIDALGO
HARRIS COUNTY
HARRIS COUNTY JUDGE'
              JUDGE       31a #t-Ia.a ao




                                                       V




                                      9
Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 127 of 147


                                                                          U.S. Department of Homeland Security
                                                                          Cybersecurity & Infrastructure Security Agency
                                                                          Ojftce of Ihe DTreclor
                                                                          Washington, DC 20528



                                                                 I-K~ CIS
                                                                                        UCTURE


                                                                                    March 19, 2020


MEMORANDUM ON IDENTII+ICATION OF ESSENTIAL CRITICAL
INFRASTRUCTURE WORKERS DURING COVID-19 RESPONSE


FROM:          Christopher C. Krebs ~--- ---. ~
               Director
               CYbersecuritY and Infrastnicture ecurit
                                                   Y Agenc
                                                        Y( CISA)



As the Nation comes together to slow the spread of COVID-19, on March 16`h, the President issued
tipdated Coronavii-us Guidance for A.merica. This guidance states that:

    "Ifyou rvoi-ic in a critical infi•astrttctcrre irtdustiy, as defned by the Department of
    Horneland Sectu•ity, such as healthcare sel-vices and pliarniacealtical and food stlpply, yotr
    have a special responsibility t0 maintain your normal worlc schedule. "

The Cybersecui-ity and Infrastructure Security Agency (CISA) executes the Secretary of Homeland
Security's responsibilities as assigned under the >:Iomeland Security Act of 2002 to provide strategic
guidance, promote a national unity of effort, and coordinate the overall federal effort to ensure the
security and resilience of the Nation's critical infi•astructure. CISA uses trusted partnerships with
both the public and private sectors to deliver infrasti-ucture resilience assistance and guidance to a
broad range of partners.

In accordance with this mandate, and in collaboration with other federal agencies and the private
sector, CISA developed an initial list of "Essential Critical Infiastructure Workers" to help State and
local officials as they work to protect their cornmunities, while ensuring continuity of funetions
critical to public liealth and safety, as well as economic and national security. The list can also
inform critical infrastructure conuntinity decision-making to determine the sectors, sub-sectors,
segments, or critical functions that should continue normal operations, appropriately modified to
account for Centers for Disease Control (CDC) worlcforce and customer protection guidance.

The attached list identifies worlcers who conduct a range of operations and services that are essential
to continued critical infrastructure viability, including staffing operations centers, maintaining and
repairing critical infi•astnicture, operating call centers, working construction, and performing
management functions, among others. The industries they support represent, but are not necessarily
limited to, medical and healthcare, telecommunications, information technology systems, defense,
food and agriculture, transportation and logistics, energy, water and wastewater, law enforcement,
and public works.
Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 128 of 147




We recognize that State, local, tribal, and ten-itorial governments are ultimately in charge of
implementing and executing response activities in eommunities under their jurisdiction, while the
Federal Government is in a supporting role. As State and local communities consider
COVID-19-related restrictions, CISA is offering this list to assist prioritizing activities related to
continuity of operations and incident response, including the appropriate movement of critical
infrastructure workers within and between jurisdictions.

Accordingly, this list is advisory in nature. It is not, nor should it be considered to be, a federal
directive or sfiandard in and of itse(f.

In addition, these identified sectors and workers are not intended to be the authoritative or exhaustive
list of critical infrastructure sectors and functions that should continue during the COVID-19
response. Instead, State and local officials should use their own judgrnent in using theu• authorities
and issuing implementation directives and guidance. Similarly, critical infrastructure industry
partners will use their own judgment, informed by this list, to ensure continued operations of critical
infrastructure services and functions. All decisions should appropriately balance public safety while
ensuring the continued delivery of critical infrastructure serviees and functions.

CISA will continue to work with you and our partners in the critical infrastructure community to
update this list as the Nation's response to COVID-19 evolves. We also encourage you to submit
how you might use this list so that we can develop a repository of use cases for broad sharing across
the country.

Should you have questions about this list, please contact CISA at C1SA.CAT c~r.cisa.dhs. ov.



Attachment: "Guidance on the Essential Critical Infrastiucture Workforce: Ensuring Conu-nunity
              and National Resilience in COVID-19 Response"
      Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 129 of 147




Guudance ®n the Essent'W Cvotoca0 gnfvastructuve W. ovkf®vceo
Ensuvong C®mmaanRy and Hatu®na0 ResBlnence un C®VED-19
Resp®nse
Version 1.0 (March 19, 2020)




THE 1MPORTANCE OF ESSENTIAL CRITICAL INFRASTRUCTURE VIlORKERS
Functioning critical infrastructure is imperative during the response to the COVID-19 emergency for both pubiic heaith
and safety as well as community well-being. Certain critical infrastructure industries liave a special responsibiiity in
these times to continue operations.

This guidance and accompanying list are intended to support State, Local, and industry partners in identifying the
critical infrastructure sectors and the essential workers needed to maintain the services and functions Americans
depend on daiiy and that need to be abie to operate resiiientiy during the COVID-19 pandemic response.

This document gives guidance to State, local, tribal, and territoriai jurisdictions and the private sector on defining
essential critical infrastructure workers. Promoting the abiiity of such workers to continue to work during periods of
community restriction, access management, social distancing, or ciosure orders/directives is crucial to community
resiiience and continuity of essential functions.


  f      a ~ i~ _ 't ~, : ' .~;   ~   ! •   ~- ` - •       : ~. . R _~ ~ ~

This list was devefoped in consuitation with federal agency partners, industry experts, and State and (ocal officiais,
and is based on several key principies:

      1. Response efforts to the COVID49 pandemic are locally executed, State managed, and federally supported

      2. Everyone shouid follow guidance from the CDC, as well as State and local government officiais, regarding
         strategies to limit disease spread.

      3. Workers shouid be encouraged to work remoteiy when possibie and focus on core business activities. In-
          person, non-mandatory activities shouid be deiayed untii the resumption of normal operations.

      4. When continuous remote work is not possibie, businesses shouid eniist strategies to reduce the likelihood of
          spreading the disease. This inciudes, but is not necessarify limited to, separating staff by off-setting shift
          hours or days and/or social distancing. These steps can preserve the workforce and allow operations to
          continue.
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 130 of 147




    5.   AII organizations should impiement their business continuity and pandemic plans, or put plans in place if they
         do not exist. Delaying implementation is not advised and puts at risk the viability of the business and the
         health and safety of the employees.

    6.   In the modern economy, reliance on technology and just-in time supply chains means that certain workers
         must be able to access certain sites, facilities, and assets to ensure continuity of functions.

    7.   Government employees, such as emergency managers, and the business community need to establish and
         maintain iines of commcinication.

    8. When government and businesses engage in discussions about critical infrastructure workers, they need to
         consider the Implications of business operations beyond the jurisdiction where the asset or facility is located.
         Businesses can have sizeable economic and societai impacts as well as supply chain dependencies that are
         geographically distributed.

    9.   Whenever possible, jurisdictions should align access and movement control policies reiated to critical
         infrastructure workers to lower the burden of workers crossing jurisdictional boundaries.




 44,1                             H ~ 41MAIN, M;                     ;. , .
The following list of sectors and identified essential critical infrastructure workers are an initial recommended set and
are intended to be overly inclusive reflecting the diversity of industries across the United States. CISA will continualiy
solicit and accept feedback on the list (both sectorsJsub sectors and identified essential workers) and will evolve the
list in response to stakeholder feedback. We wiil also use our various stakehoider engagement mechanisms to work
with partners on how they are using this list and share those lessons learned and best practices broadly. We ask that
you share your feedback, both positive and negative on this list so we can provide the most useful guidance to our
critical infrastructure partners. Feedback can be sentto GI,SA.GAT@CISA.DH5,G4V.




                                                           Essentia[ Critical
                                                            Infrastreacture
                                                               ~~ Ia~rt~ers                     ''I

                                      ~   • \7~~'1,~,~y.    '~,~`      C   ~`J ~ ~
                              i
                                  ,                                                    .   ,.
                                                               ~

                                                                                -, .
                                                                                                 OISA




                                               ~-- ;=~~ e-- ~- ~•--                              -• - _ ; -- -- - ~ ~ -~ -~---.~-.~T. - -
  Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 131 of 147




HEALI'HCARE / PUBLIC HEALTH
  •   Workers providing COVID-19 testing; Workers that perform critical clinical research needed for COVID-19
      response
  •   Caregivers (e.g., physicians, dentists, psychologists, mid-level practitioners, nurses and assistants, infection
      control and quality assurance personnel, pharmacists, physical and occupational therapists and assistants,
      social workers, speech pathologists and diagnostic and therapeutic technicians and technologists)
  •   Hospital and laboratory personnel (including accounting, administrative, admitting and discharge, engineering,
      epidemiological, source plasma and blood donation, food service, housekeeping, medical records, information
      technology and operational technology, nutritionists, sanitarians, respiratory therapists, etc.)
  •   Workers in other medical facilities (including Ambulatory Health and Surgical, Blood Banks, Clinics, Community
      Mental Health, Comprehensive Outpatient rehabilitation, End Stage Renal Disease, Health Departments, Home
      Health care, Hospices, Hospitals, LongTerm Care, Organ Pharmacies, Procurement Organizations, Psychiatric
      Residential, Rural Health Clinics and Federally Qualified Health Centers)
  •   Manufacturers, technicians, logistics and warehouse operators, and distributors of inedical equipment,
      personal protective equipment (PPE), medical gases, pharmaceuticals, blood and blood products, vaccines,
      testing materials, laboratory suppiies, cleaning, sanitizing, disinfecting or sterilization supplies, and tissue and
      paper towel products
  •   Public heaith / community health workers, including those who compile, model, analyze and communicate
      public health Information
  •   Blood and plasma donors and the employees of the organizations that operate and manage related activities
  o   Workers that manage health pians, billing, and health information, who cannot practically work remoteiy
  o   Workers who conduct community-based public health functions, conducting epidemiologic surveillance,
      compiling, analyzing and communicating public health information, who cannot practically work remotely
  e   Workers performing cybersecurity functions at healthcare and public health facilities, who cannot practically
      work remotely
  e   Workers conducting research critical to COVID-19 response
  o   Workers performing security, incident management, and emergency operations functions at or on behalf of
      healthcare entities including healthcare coalitions, who cannot practically work remotely
  •   Workers who support food, shelter, and social services, and other necessities of life for economically
      disadvantaged or otherwise needy individuals, such as those residing in shelters
  •   Pharmacy employees necessary for filling prescriptions
  •   Workers performing mortuary services, including funeral homes, crematoriums, and cemetery workers
  o   Workers who coordinate with other organizations to ensure the proper recovery, handling, identification,
      transportation, tracking, storage, and disposal of human remains and personal effects; certify cause of death;
      and facilitate access to mental/behavioral health services to the family members, responders, and survivors of-
      an incident
Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 132 of 147




• Personnel in emergency management, law enforcement, Emergency Martagement Systems, fire, and
  corrections, including front line and management
• Emergency Medical Technicians
0 911 call center employees
o Fusion Center employees
a Hazardous material responders from government and the private sector.
• Workers - including contracted vendors — who maintain digital systems infrastructure supporting law
  enforcement and emergency senrice operations.



• Workers supporting groceries, pharmacies and other retail that sells food and beverage products
o Restaurant carry-out and quick serve food operations - Carry-out and delivery food employees
• Food manufacturer employees and their supplier employees—to include those einployed in food processing
  (packers, meat processing, cheese plants, milk plants, produce, etc.) facili"ties; livestock, poultry, seafood
  slaughter facilities; pet and animal feed processing facilities; human food facilities producing by-products for
  animal fiood; beverage production facilities; and the production of food packaging
o Farm workers to include those employed in animal food, feed, and ingredient production, packaging, and
  distribution; manufacturing, packaging, and distribution of veterinary drugs; truck delivery and transport; farm
  and fishery labor needed to produce our food supply domestically
• Farm workers and support service workers to include those who field crops; commodity inspection; fuel ethanol
  facilities; storage facilities; and other agricultural inputs
© Employees and firms supporting food, feed, and beverage distribution, including warehouse workers, vendor-
  managed inventory controtlers and blockchain managers
® Workers supporting the sanitation of all food manufacturing processes and operations from wholesale to retail
• Company cafeterias - in-plant cafeterias used to feed employees
o Workers in food testing labs in private industries and in institutions of higher education
• Workers essential for assistance programs and government payments
• Employees of companies engaged in the production of chemicals, medicines, vaccines, and other substances
  used by the food and agriculture industry, including pesticides, herbicides, fertilizers, minerals, enrichments,
  and other agricultural production aids
• Animal agriculture workers to include those employed in veterinary health; manufacturing and distribution of
  animal medica) materials, animal vaccines, animal drugs, feed ingredients, feed, and bedding, etc.;
  transportation of live animals, animal medical materials; transportation of deceased animals for disposal;
   raising of animals for food; animal production operations; slaughter and packing plants and associated
   regulatory and government workforce
• Workers who suppon: the manufacture and distribution of forest products, including, but not limited to timber,
   paper, and other wood products
• Employees engaged in the manufacture and maintenance of equipment and other infrastructure necessary to
  agricultural production and distribution
    Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 133 of 147




ENERGY
Electricity industry:
    • Workers who maintain, ensure, or restore the generation, transmission, and distributlon of electric power,
        including call centers, utility workers, rellabllity engineers and fleet maintenance technlcians
    • Workers needed for safe and secure operations at nuclear generatlon
    • Workers at generation, transmission, and electric blackstart facilities
    • Workers at Reliability Coordinator (RC), Balancing Authorities (BA), and primary and backup Control Centers
        (CC), including but not limited to independent system operators, regional transmission organlzations, and
         balancing authorities
    • Mutual assistance personnel
    • IT and OT technology staff — for EMS (Energy Management Systems) and Supervisory Control and Data
         Acquisition (SCADA) systems, and utillty data centers; Cybersecurity engineers; cybersecurity risk management
    • Vegetation management crews and traffic workers who support
    • Environmental remediation/monitoringtechnicians
    • Instrumentation, protection, and control technicians

Petroleum workers:
    a Petroleum product storage, pipeline, maririe transport, terminals, rail transport, road transport
    • Crude oil storage facilities, pipeline, and marine transport
    • Petroleum refinery facilities
    • Petrofeum security operations center employees and vrorkers who support emergency response services
    • Petroleum operatlons control rooms/centers
    • Petroleum drilling, extractlon, production, processing, refining, terminal operations, transporting, and retail for
        use as end-use fuels or feedstocks for chemical manufacturing
    • Onshore and offshore operations for maintenance and emergency response
    • Retail fuel centers such as gas stations and truck stops, and the distribution systems that support them

Natural and propane gas workers:
   • Natural gas transmission and distribution pipelines, Including compressor stations
   • Underground storage of natural gas
   • Natural gas processing plants, and those that deal with natural gas liquids
   • Liquefied Natural Gas (LNG) facilities
   • Natural gas security operations center, natural gas operations dispatch and control rooms/centers natural gas
       emergency response and customer emergencies, including natural gas leak calls
   • Drilling, production, processing, refining, and transporting natural gas for use as end-use fuels, feedstocks for
       chemical manufacturing, or use in electricitygeneration
   • Propane gas dispatch and control rooms and emergency response and customer emergencies, including
        propane leak calls
   • Propane gas service malntenance and restoration, including call centers
    Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 134 of 147




   . Processing, refining, and transporting natural liquids, inciuding propane gas, for use as end-use fueis or
     feedstocks for chemical manufacturing
   • Propane gas storage, transmission, and distribution centers

WATER AN® WASTEVUATER
Employees needed to operate and maintain drinking water and wastewater/drainage infrastructure, including:
  • Operational staff at water authorities
   o Operational staff at community water systems
  • Operational staff at wastewatertreatment faciiities
   • Workers repairing water and wastewater conveyances and performing required sampling or monitoring
   • Operational staff for water distribution and testing
   • Operational staff at wastewater coilection facilities
   • Operational staff and technical support for SCADA Control systems
   • Chemical disinfectant suppiiers for wastewater and personnel protection
   • Workers that maintain digitai systems infrastructure supporting water and wastewater operations


TRANSPORTATION AN® LOOISTICS
    o   Empioyees supporting or enabling transportation functions, including dispatchers, maintenance and repair
        technicians, warehouse workers, truck stop and rest area workers, and workers that maintain and inspect
        infrastructure (including those that require cross-border travel)
    •   Employees of firms providing services that enabie logistics operations, inciuding cooling, storing, packaging,
        and distributing products for wholesaie or retaii sale or use.
    •   Mass transit workers
    •   Workers responsibie for operating dispatching passenger, commuter and freight trains and maintaining rail
        infrastructure and equipment
    •   Maritime transportation workers - port workers, mariners, equipment operators
    •   Truck drivers who haul hazardous and waste materiais to support critical infrastructure, capabilities, functions,
        and services
    •   Automotive repair and maintenance faciiities
    •   Manufacturers and distributors (to include service centers and reiated operations) of packaging materials,
        paliets, crates, containers, and other suppiies needed to support manufacturing, packaging staging and
        distribution operations
    •    Postal and shipping workers, to include private companies
    •    Employees who repair and maintain vehicies, aircraft, rail equipment, marine vesseis, and the equipment and
         infrastructure that enabies operations that encompass movement of cargo and passengers
    •   Air transportation empioyees, including air traffic controllers, ramp personnel, aviation security, and aviation
         management
    •    Workers who support the maintenance and operation of cargo by airtransportation, inciuding fiight crews,
         maintenance, airport operations, and other on- and off- airport faciiities workers
   Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 135 of 147




PUSLIC WCDRKS
   •   Workers who support the operation, inspection, and maintenance of essential dams, locks and levees
   •   Workers who support the operation, Inspection, and maintenance of essential public works facilities and
       operations, Including bridges, water and sewer main breaks, fleet maintenance personnel, construction of
       critical or strategic infrastructure, traffic signal maintenance, emergency location services for buried utiiities,
       maintenance of digital systems infrastructure supporting public works operations, and other emergent issues
   •   Workers such as piumbers, eiectricians, exterminators, and other service providers who provide services that
       are necessaryto maintaining the safety, sanitation, and essential operation of residences
   •   Support, such as road and line ciearing, to ensure the avaiiability of needed faciiities, transportation, energy
       and communications
   o   Support to ensure the effective removal, storage, and disposal of residential and commerciai solid waste and
       hazardous waste


COMMUhlICATIONS AND INFOR(1fiAT10N TECHNOLOGY
Communications:
   •   Maintenance of communications infrastructure- inciuding privateiy owned and maintained communication
       systems-supported by technicians, operators, call-centers, wirefine and wireless providers, cabie service
       providers, satellite operations, undersea cabie landing stations, Internet Exchange Points, and manufacturers
       and distributors of communications equipment
   o   Workers who support radio, television, and media senrice, including, but not limited to front line news
       reporters, studio, and technicians for newsgathering and reporting
   •   Workers at Independent System Operators and Regional Transmission Organizations, and Network Operations
       staff, engineers and/or technicians to manage the network or operate facilities
   •   Engineers, technicians and associated personnel responsible for infrastructure construction and restoration,
       including contractors for construction and engineering of fiber optic cables
   o   Installation,.maintenance and repair technicians that estabiish, support or repair senrice as needed
   •   Central office personnel to maintain and operate central office, data centers, and other network office facilities
   •   Customer service and support staff, including managed and professional services as well as remote providers
       of support to transitioning employees to set up and maintain home offices, who interface with customers to
       manage or support service environments and security issues, inciuding payroll, billing, fraud, and
       troubleshooting
   o   Dispatchers involved with service repair and restoration


Information Technology:
   •   Workers who support command centers, including, but not limited to Network Operations Command Center,
       Broadcast Operations Control Center and Security Operations Command Center
   •   Data center operators, including system administrators, HVAC & electrical engineers, security personnel, IT
       managers, data transfer soiutions engineers, software and hardware engineers, and database administrators
   •   Client service centers, fieid engineers, and other technicians supporting critical infrastructure, as well as
  Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 136 of 147




       manufacturers and supply chain vendors that provide hardware and software, and information technology
       equipment (to include microelectronics and semiconductors) for critical infrastructure
  •    Workers responding to cyber incidents involving critical infrastructure, including medical facilities, SLTT
       governments and federal facilities, energyand utilities, and banks and financial institutions, and other critical
       infrastructure categories and personnel
  o    Workers supporting the provision of essential giobal, national and locai infrastructure for computing services
       (incl. cloud computing services), business infrastructure, web-based services, and critical manufacturing
  •    Workers supporting communications systems and information technology used by law enforcement, public
       safety, medical, energy and other critical industries
  o    Support required for continuity of services, including janitorialjcleaning personnel

I - E. . O _                                   OPERATIONS 3, N D ESSENTI AL
                               ;, z S E D GOVERNMENT
FUNCTIONS
  •    Workers to ensure continuity of building functions
  •    Security staff to maintain building access control and physicai security measures
  •    Elections personnel
  •    Federal, State, and Local, Tribal, and Territorlal employees who support Mission Essential Functions and
       communications networks
  •    Trade Officials (FTA negotiators; international data flow administrators)
  o    Weather forecasters
  ®    Workers that maintain digital systems infrastructure supporting other critical government operations
  •    Worlcers at operations centers necessary to maintain other essential functions
  •    Workers who support necessary credentialing, vetting and licensing operations for transportation workers
  •    Customs workers who are critical to facilitating trade in support of the national emergency response supply
       chain
  ©    Educators supporting public and private K-12 schools, colleges, and universities for purposes of facilitating
       distance learning or performing other essential functions, if operating under rules for social distancing
  o    Hotel Workers where hoteis are used for COVID-19 mitigation and containment measures

CRE3ICAL MANUFACTURBNG
  ©    Workers necessary for the manufacturing of materials and products needed for medical supply chains,
       transportation, energy, communications, food and agriculture, chemical manufacturing, nuclear facilities, the
       operation of dams, water and wastewater treatment, emergency services, and the defense industrial base.

HAZARDDUS MATERIALS
   e   Woricers at nuciear facilities, workers managing medical waste, workers managing waste from pharmaceuticals
       and medical material production, and workers at laboratories processing test kits
  •    Workers who support hazardous materials response and cleanup
  •    Workers who maintain digital systems infrastructure supporting hazardous materials management operations
  Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 137 of 147




FINANCIAL SERVICES
  o    Workers who are needed to process and maintain systems for processing financial transactions and services
      (e.g., payment, clearing, and settiement; whoiesaie funding; insurance services; and capital markets activities)
  o    Workers who are needed to provide consumer access to banking and lending services, inciuding ATMs, and to
      move currency and payments (e.g., armored cash carriers)
  s    Workers who support financiai operations, such as those staffing data and security operations centers


WMITHIMM
  •   Workers supporting the chemical and industrial gas supply chains, including workers at chemical manufacturing
      plants, workers in laboratories, workers at distribution facilities, workers who transport basic raw chemical
      materiais to the producers of industrial and consumer goods, inciuding hand sanitizers, food and food
      additives, pharmaceuticais, textiies, and paper products.
  .   Workers supporting the safe transportation of chemicals, inciuding those supporting tank truck cleaning
      facilities and workers who manufacture packaging items
  •   Workers supporting the production of protective cleaning and medical solutions, personal protective equipment,
      and packaging that prevents the contamination of food, water, medicine, among others essential products
  e   Workers supporting the operation and maintenance of faciiities (particuiariy those with high risk chemicals and/
      or sites that cannot be shut down) whose work cannot be done remotely and requires the presence of highly
      trained personnel to ensure safe operations, including piant contract workers who provide inspections
  o   Workers who support the production and transportation of chlorine and alkali manufacturing, single-use
      plastics, and packaging that prevents the contamination or supports the continued manufacture of food, water,
      medicine, and other essential products, inciuding giass container manufacturing




      Workers who support the essentiai services required to meet national security commitments to the federal
      government and U.S. Military. These individuals, include but are not limited to, aerospace; mechanical and
      softvrare engineers, manufacturing/production workers; IT support; security staff; security personnel;
      intelligence support, aircraft and weapon system mechanics and maintainers
      Personnel working for companies, and their subcontractors, who perform under contract to the Department of
      Defense providing materials and senrices to the Department of Defense, and govern ment-owned/contractor-
      operated and government owned/government-operated facilities
           Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 138 of 147


     ~71   ,p,r;n

      0`'~~~




                    ~



County Judge Lina Flidalgo
       DIRECTOR



                                                         ORDER
                                   EXEI+ITENDING AND AMENDING
                             THE ORDER OF COUNTY JUDGE LINA HIDALGO
                                           Stay Home, Work Safe

              Whereas, on Marcli 11, 2020, a Declaration of Local Disaster for Public Healtli
       Emergency was issued to allow Harris County to take measures to reduce the possibility of
       exposure to COVID-19 and promote the health and safety of Harris County residents; and

               Whereas, on March 13, 2020, a Declaration of State of Disaster was issued by Govenior
       Abbott to take additional steps to prepare for, respond to, and mitigate the spread of COVID-19 to
       protect the health and welfare of Texans; and

                Wliereas, on March 19, 2020, Governor Abbott issued the first Public Health Disaster
       Declaration released in the State of Texas since 1901 and an Executive Order which, among other
       tliings, prohibits Texans from gathering in groups of more than ten persons; and

              Whereas, on March 24, 2020, the Harris County Judge issued a"Stay Home, Worlc Safe"
       Order prohibiting gatherings and providing that residents stay home other than to perform Essential
       Services as defined in Federal guidance. The Stay Home, Work Safe order provided that in
       performing or obtainuig Essential Services, residcnts should follow Center for Disease Control
       and Prevention "CDC" guidelines on social distancing.

               Whereas, on March 31, 2020, Governor Abbot issued Executive Order No. GA-14
       relating to statewide continuity of essential services and activities during the COVID--19 disaster.
       whicli order was to be in effect and in full force uiitil Apri130, 2020; and
               Whereas, the COVID-19 virus is contagious and spreads tluough person-to-person
       contact, especially in group settings, and gathei-ings of any kind during this tiine create a substantial
       threat to public health and safety; and

               Whereas, the Centers for Disease Control and Prevention ("CDC") recominends an "All
       of Community" approach foeused on slowing the transmission of COVID-19 through social
       distancing to reduce illness and death, wliile minimizing social and economic impacts; and

              Whereas, given the ongoing evaluation of circumstances related to the COVID-19 virus,
       the updated recommendations of the Centers foi- Disease Control and the Texas Department of


           6922 Katy Road Houston, Texas 77024 1 Phone (713) 881-3100 1 Fax (713) 881-3077 1 www.readyharris.org
  Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 139 of 147




State Health Services, and the substantial risks posed by the COVID-19 virus to Harris County
residents and their property, the following extraordinary measures must be taken to protect the
public's safety.

       Whereas, this Amended Order is intended to ensure that the Stay Home, Work Safe Order
and Executive Order No. GA-14 relating to are read in conformity with one another regarding
continuity of essential services.

    NOW THEREFORE, I, COUNTY JUDGE FOR HARRIS COUNTY, TEXAS,
PURSUANT TO THE AUTHORITY VESTED BY TEXAS GOVERNMENT CODE
CHAPTER 418, HEREBY EXTEND AND AMEND THE MARCH 249 2020 STAY HOME
WORK SA ++ ORDER AS FOLLOWS


       The Stay Home, Work Safe order signed on March 24, 2020 is extended and will continue
through 11:59 p.m. on Apri130, 2020.



        Section 2.a.vi. is hezeby added to read as follows: Faith leaders who provide religious
and worship services by video and teleconference enable Harris County to greatly limit the spread
of COVID-19 and the exponential growth of cases. Faith leaders may minister and counsel in
individual settings, so long as social distancing protocols are followed. Per the Texas Attorney
General's guidance on this topic, if religious services cannot be conducted from home or througb
remote services, then religious services may be conducted in churches, congregations, and houses
of worship. Such services should be conducted consistent with the Guidelines frorn the President
and the CDC by practicing good hygiene, environmental cleanliness, sanitation, and implementing
social distancing. Faith leaders should consult the Texas Attomey General's guidance on this topic
here:https://www.texasattorneygeneral.gov/sites/default/files/images/admin/2020/Press/AG%20
Guidance%20for%20Houses%20ofb/o20Worship%20Duringo/a20the%2000VID-
19%20Crisis.pdf



        Section 2.b.i.: Essential Critical Infrastructnre. Work necessary to the operations and
maintenance of the 16 critical infrastructure sectors identified by the U.S. Department of
Homeland Security National Cybersecurity and Infrastructure Security Agency (CISA), Version
2.0, as well as Texas Division of Emergency Management's (TDEM) online list of additional
essential services as they are approved by TDEM (www.tdem.texas.gov/essentialservices),
provided that they carry out those services or that work in cornpliance with social distancing
requirements of six feet to the extent possible. See Attachffient (CISA's Guidance on Essential
Critical Infrastructure Workforce, Version 2.0). Essential Businesses providing essential
infrastructure should implement screening precautions to protect employees and all activities sha11
be performed in compliance with social distancing guidelines.
  Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 140 of 147




         Section 2.b.v.: Essential Retail. Businesses that provide and support for food and
agriculture as well as businesses that supply products needed for people to work from home, in
confonnity with CISA Guidance 2.0. Food producers and service providers, including grocery
stores, wareliouse stores, furniture suppliers, big box stores, bodegas, liquor stores, gas stations
and convenience stores, fanners' markets that sell food products and household staples. Food
cultivation, including farming, ranehing, fishing, and livestock. Food production, including the
production of canned goods, bottled beverages and other grocery items. Businesses that ship or
deliver groceries, food, goods or sei-vices directly to residences. Restauralits and other facilities
that prepare and serve food, but only for delivery, drive-thru or cariy-out. Schools and other
entities that typically provide free services to students or rnembers of the public on a pick-up and
take-away basis only. The restriction of delivery or carry-out does not apply to cafes and
restaurants located within hospital and medical facilities. Laundromats, diy cleaners, and laundry
service providers. Gas stations, auto supply, auto and bicycle repair, hardware stores, and related
facilities.

         Section 2.b.xii.: Transportation. Businesses related to the operation, maintenance,
construction, and manufacture of transportation sei-vices. For example, (a) vehicle manufacturers,
automotive suppliers and parts departments, car dealerships in order to provide support of personal
and commercial transportation services, parts distributors, maintenance and repair facilities; (b)
public transportation; (c) businesses supporting airport operations; (d) street and highway
maintenance and construction; (e) gas stations and otlier fuel distribution businesses; (f) vehicles
for hire, including public transportation services, Uber, Lyft, and taxicabs, that enable persons to
travel to or fi•om employers, set-vice providers, or businesses exempted in this Order. People riding
on public transit must comply with the six-foot social distancing requirements to the greatest extent
feasible.

       All other terms of the March 24, 2020 Order remain in full force and effect.

       This Amended Order takes effect at 12:00 a.m. on April 4, 2020 and will continue througli
11:59 p.m. on Api-il 30, 2020 or until it is eitlier rescinded, superseded, or amended pursuant to
applicable law.

ORDERED this 3rd day of Api-i12020, in the County of Harris, Texas.




                              JUDGE
Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 141 of 147




               EXHIBI
               EX    TC
                  IBIT
           Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 142 of 147

                                                                                           P.O. Boz 4120
                                                                                           Scottsdale. AZ 85261 -1120

           ~                                                                              480-365-4000
                                                                                           1-800-423-7675

    ~
Nationwi&7
 is on your side



 April 10, 2020


  AI Flores
  Ybarra Investments Inc.
  2601 Underwood Road
  La Porte, TX 77571


  RE:        Claim No.:          01951082
             Insured:            Ybarra Investments Inc.
             Underwriting Co.    Scottsdale Insurance Company
             Policy No.:         CPS3183471
             Date of Loss:       March 17, 2020
             Loss Location:      2601 Underwood Road La Porte, TX 77571
             Type of Loss:       Business Income


  Dear Mr. Flores:

  We understand your business has sustained a suspension of your operations due to the Coronavirus
  outbreak. You confirmed no damage to property at your insured premises or at a nearby premises caused
  the suspension of your operations.

  As we discussed, the policy only provides coverage for loss of business income when the suspension of
  your operations is the result of direct physical loss of or damage to property at the insured premises from
  a covered cause of loss, or is the result of a prohibition on access due to damage from a covered cause
  of loss to other property within one mile of the insured premises, and the prohibition on access is taken
  in response to dangerous physical conditions or to enable the government to have unimpeded access to
  the damaged property. The policy also excludes from coverage any loss due to a virus.

  Please refer to the policy, form CP 0010 (10/12) BUSINESS AND PERSONAL PROPERTY COVERAGE
  FORM, which reads as follows:

                    A.     Coverage

                           We will pay for direct physical loss of or damage to Covered
                           Property at the premises described in the Declarations caused
                           by or resulting from any Covered Cause of Loss.

  Please refer to the policy, form CP 00 30 (10/12) BUSINESS INCOME (AND EXTRA EXPENSE)
  COVERAGE FORM, which reads as follows:

                    A.     Coverage
      Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 143 of 147


AI Flores
April 10, 2020
Page 2



                   1.    Business Income

                         Business income means the:

                         a.    Net Income (Net Profit or Loss before income
                               taxes) that would have been eamed or incurred;
                               and

                         b.    Continuing normal operating expenses incurred,
                               including payroll.

                        Coverage is provided as described and limited below
                        for one or more of the following options for which a
                        Limit Of Insurance is shown in the Declarations:

                               (1)    Business Income Including "Rental
                                      Value".

                               (2)    Business Income Other Than "Rental
                                      Value".

                               (3)    "Rental Value".

                        If option (1) 'above is selected, the term Business
                        Incorne will include "Rental Value". If option (3) above
                        is setected, the tenn Business Income will mean "Rental
                        Value" only.

                         If Limits of Insurance are shown under more than one
                         of the above options, the provisions of this Coverage
                         Part apply separateiy to each.

                         We will pay for the actual loss of Business Income you
                         sustain due to the necessary "suspension" of your
                         "operations" during the "period of restoration". The
                         "suspension" must be caused by direct physical loss of
                         or damage to property at premises which are described
                         in the Declarations and for which a Business Income
                         Limit Of Insurance is shown in the Declarations. The
                         loss or damage must be caused by or result from a
                         Covered Cause of Loss. With respect to loss of or
                         damage to personal property in the open or personal
                         property in a vehicle, the described premises include
                         the area within 100 feet of such premises

                         5.    Additional Coverages

                         a.    Civil Authority
     Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 144 of 147


AI Flores
April 10, 2020
Page 3




                            In this Additional Coverage, Civil Authority, the
                            described premises are premises to which this
                            Coverage Form applies, as shown in the Declarations.
                            When a Covered Cause of Loss causes damage to
                            property other than property atthe described premises,
                            we will pay for the actual loss of Business Income you
                            sustain and necessary Extra Expense caused by action
                            of civil authority that prohibits access to the described
                            premises, provided that both of the following apply:

                            (1)    Access to the area immediately surrounding the
                                   damaged property is prohibited by civil authority
                                   as a result of the damage, and the described
                                   premises are within that area but are not more
                                   than one mile from the damaged property; and

                            (2)    The action of civil authority is taken in response
                                   to dangerous physical conditions resulting from
                                   the damage or continuation of the Covered
                                   Cause of Loss that caused the damage, or the
                                   action is taken to enable a civil authority to have
                                   unimpeded access to the damaged property.

                            Civil Authority Coverage for Business Income will begin
                            72 hours after the time of the first action of civil
                            authority that prohibits access to the described
                            premises and will apply for a period of up to four
                            consecutive weeks from the date on which such
                            coverage began.

                            Civil Authority Coverage for Extra Expense will begin
                            immediately after the time of the first action of civil
                            authority that prohibits access to the described
                            premises and will end:

                            (1)    Four consecutive weeks after the date of that
                                   action; or .

                            (2)    When your Civil Authority Coverage for
                                   Business Income ends;

                            whichever is later.

We now call your attention to the Causes of Loss Form, Form No. CP 10 30 (09-17) CAUSES OF LOSS
— SPECIAL FORM, which states:

                 A.   Covered Causes Of Loss
      Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 145 of 147


AI Flores
April 10, 2020
Page 4




                       When Special is shown in the Declarations, Covered Causes
                       of Loss means direct physical loss unless the loss is excluded
                       or limited in this policy.

The policy also contains the following endorsement CP 0140 (07/06) that reads as follows:

                        EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA

                 This endorsement modifies insurance provided under the following:

                       COMMERCIAL PROPERTY COVERAGE PART
                       STANDARD PROPERTY POLICY


                       A.     The exclusion set forth in Paragraph B. applies to all
                              coverage under all forms and endorsements that
                              comprise this Coverage Part or Policy, including but not
                              limited to forms or endorsements that cover property
                              damage to buildings or personal property and forms or
                              endorsements that cover business income, extra
                              expense or action of civil authority.

                       B.     We will not pay for loss or damage caused by or
                              resulting from any virus, bacterium or other micro-
                              organism that induces or is capable of inducing
                              physical distress, illness or disease.

                              However, this exclusion does not apply to loss or
                              damage caused by or resulting from "fungus", wet rot
                              or dry rot. Such loss or damage is addressed in a
                              separate exclusion in this Coverage Part or Policy.

                       C.     With respect to any loss or damage subject to the
                              exclusion in Paragraph B., such exclusion supersedes
                              any exclusion relating to "pollutants".

                       D.     The following provisions in this Coverage Part or Policy
                              are hereby arnended to remove reference to bacteria:

                              1.    Exclusion of "Fungus", Wet Rot, Dry Rot And
                              Bacteria; and

                              2.    Additional Coverage — Limited Coverage for
                                    "Fungus", Wet Rot, Dry Rot And Bacteria,
                                    including any endorsement increasing the scope
                                    or amount of coverage.
      Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 146 of 147

AI Flores
April 10, 2020
Page 5



                       E.     The terms. of the exclusion in Paragraph B., or the
                              inapplicability of this exclusion to a particular loss, do
                              not serve to create coverage for any loss that would
                              otherwise be excluded under this Coverage Part or
                              Policy.

Business income coverage applies when a suspension of your operations is caused by direct physical
damage to property at your insured premises from a covered cause of loss. You confirmed no damage
to property at your insured premises caused the suspension of your operations. Therefore, the business
income coverage is not applicable. Similarly, the additional coverage for business income loss that
results from a prohibition on access to your premises because of action of civil authority requires damage
to property within one mile of your insured premises from a covered cause of loss, and the prohibition on
access is taken in response to dangerous physical conditions or to enable the government to have
unimpeded access to the damaged property, which also did not occur. Finally, the policy also excludes
from coverage any loss caused by a virus.

Therefore, no coverage is provided for any loss of income sustained due to the suspension of your
operations as a result of the outbreak of the COVID-19 coronavirus. Unfortunately, we will not be able
to make any payment.

Scottsdale Insurance Company reserves the right to review any additional claims or amendments to this
claim and to make a separate determination as to whether a new claim or amendment to this claim is
covered by the policy. Any decision we make regarding coverage is based on the facts as presented to
us prior to our coverage determination and should not be construed as applicable to a new claim or an
amendment to this claim. Our right to have notice of either situation is reserved, as are the notice
conditions of the policy.

The state of Texas requires we advise of the following: Any person who knowingly presents a false or
fraudulent claim for the payment of a loss is guilty of a crime and may be subject to fines and confinement
in state prison.

If you believe there is additional information that should be considered or some other reason the policy
should provide coverage, please provide that information in writing as soon as possible upon receipt of
this letter.
      Case 4:20-cv-01818 Document 1-1 Filed on 05/26/20 in TXSD Page 147 of 147

AI Flores
April 10, 2020
Page 6




Sincerely,




Monique Moore
Claim Representative
E&S/Specialty
480-365-2492
480-483-6752 fax
Moorm30 nationwide.com


cc: Agent 42042
